                                                                 Case 8:18-bk-10969-SC      Doc 393 Filed 04/10/19 Entered 04/10/19 10:32:15         Desc
                                                                                             Main Document    Page 1 of 86



                                                                   1 SMILEY WANG-EKVALL, LLP
                                                                     Kyra E. Andrassy, State Bar No. 207959
                                                                   2 kandrassy@swelawfirm.com
                                                                     Robert S. Marticello, State Bar No. 244256
                                                                   3 rmarticello@swelawfirm.com
                                                                     3200 Park Center Drive, Suite 250
                                                                   4 Costa Mesa, California 92626
                                                                     Telephone: 714 445-1000
                                                                   5 Facsimile:   714 445-1002

                                                                   6 Special Counsel to Richard A. Marshack,
                                                                     Chapter 7 Trustee
                                                                   7

                                                                   8                           UNITED STATES BANKRUPTCY COURT
                                                                   9                            CENTRAL DISTRICT OF CALIFORNIA
                                                                  10                                    SANTA ANA DIVISION
                                                                  11 In re                                           Case No. 8:18-bk-10969-SC
SMILEY WANG‐EKVALL, LLP

                          Tel 714 445‐1000 • Fax 714 445‐1002




                                                                  12 LUMINANCE RECOVERY CENTER, LLC,                 Chapter 7
                             3200 Park Center Drive, Suite 250




                                                                     a California limited liability company,
                               Costa Mesa, California 92626




                                                                  13                                                 FIRST INTERIM APPLICATION FOR
                                                                                                      Debtor.        ALLOWANCE AND PAYMENT OF FEES
                                                                  14                                                 AND REIMBURSEMENT OF EXPENSES
                                                                                                                     OF SMILEY WANG-EKVALL, LLP,
                                                                  15        Affects LUMINANCE RECOVERY               SPECIAL COUNSEL TO CHAPTER 7
                                                                            CENTER, LLC                              TRUSTEE
                                                                  16
                                                                            Affects LUMINANCE HEALTH                 DATE:       May 1, 2019
                                                                  17        GROUP, INC., a California                TIME:       11:00 a.m.
                                                                            corporation                              CTRM:       5C
                                                                  18        Affects All Debtors
                                                                  19

                                                                  20 TO THE HONORABLE SCOTT C. CLARKSON UNITED STATES BANKRUPTCY

                                                                  21 COURT JUDGE:

                                                                  22           Smiley Wang-Ekvall, LLP ("Firm"), special counsel to Richard A. Marshack, the
                                                                  23 chapter 7 trustee of the jointly administered bankruptcy estates of Luminance Recovery

                                                                  24 Center, LLC (“LRC”) and Luminance Health Group, Inc. (“LHG,” and collectively with

                                                                  25 LRC, “Debtors”), hereby submits its First Interim Application for Allowance and Payment

                                                                  26 of Fees and Reimbursement of Expenses of Smiley Wang-Ekvall, LLP, Special Counsel

                                                                  27 to the Chapter 7 Trustee ("Application"), and respectfully represents as follows:

                                                                  28


                                                                       2786372.1                                                                    APPLICATION
                                                                 Case 8:18-bk-10969-SC       Doc 393 Filed 04/10/19 Entered 04/10/19 10:32:15            Desc
                                                                                              Main Document    Page 2 of 86



                                                                   1 I.        BACKGROUND FACTS
                                                                   2           A.     The Debtors’ Pre-Petition Operations
                                                                   3           The Debtors were founded by Mr. Michael Castanon in 2015 (“Mr. Castanon”).

                                                                   4 Pre-petition, the Debtors operated as a substance abuse and recovery center, with

                                                                   5 residential locations throughout Southern California and a treatment center in San Juan

                                                                   6 Capistrano. The Debtors appear to have ceased business operations in March 2018.

                                                                   7           B.     Bankruptcy Background
                                                                   8           On March 21, 2018 (the "Petition Date"), the Debtors filed two separate voluntary

                                                                   9 petitions under Chapter 11 of Title 11 of the United States Code. The Court authorized

                                                                  10 the joint administration of the cases.

                                                                  11           After the filing of the “first day” motions, Mr. Castanon essentially disappeared,
SMILEY WANG‐EKVALL, LLP

                          Tel 714 445‐1000 • Fax 714 445‐1002




                                                                  12 prompting the filing of an emergency motion to convert the cases from a Chapter 11 to
                             3200 Park Center Drive, Suite 250
                               Costa Mesa, California 92626




                                                                  13 Chapter 7. The Court granted that motion and the Office of the United States Trustee

                                                                  14 appointed the Trustee.

                                                                  15           The Trustee retained the Firm as special counsel to analyze (1) LHG's interest in a

                                                                  16 limited liability company that owned real property in Yuba City, California, and the

                                                                  17 circumstances under which it acquired that interest and an (2) avoidance action filed prior

                                                                  18 to the Trustee's appointment related to a residential property purchased by LHG but

                                                                  19 transferred to Michael Castanon and claims involving prepetition distributions made to

                                                                  20 insiders by LRC. The Firm has resolved the issues regarding the Yuba City property, and

                                                                  21 litigation regarding the residence and distributions to insiders is continuing.

                                                                  22

                                                                  23 II.       THE FIRM'S EMPLOYMENT
                                                                  24           The Firm filed its Application to Employ Smiley Wang-Ekvall, LLP as Special

                                                                  25 Litigation and Transactional Counsel Pursuant to 11 U.S.C. § 327(a) on May 11, 2018

                                                                  26 [Docket No. 138]. The Firm's application was approved by order entered May 30, 2018

                                                                  27 [Docket No. 170].

                                                                  28


                                                                       2786372.1                                      2                                 APPLICATION
                                                                 Case 8:18-bk-10969-SC       Doc 393 Filed 04/10/19 Entered 04/10/19 10:32:15           Desc
                                                                                              Main Document    Page 3 of 86



                                                                   1 III.      CURRENT FEES AND EXPENSES
                                                                   2           The Firm is requesting allowance of $122,623.00 in fees and $10,650.74 in

                                                                   3 expenses in this Application for 308.10 hours of work from May 1, 2018 to March 31,

                                                                   4 2019. Fees and costs related to the analysis of LHG's interest in the entity that owned

                                                                   5 real property in Yuba City are being allocated to LHG. Fees and costs related strictly to

                                                                   6 the claims regarding LHG's transfer of residential real property to Michael Castanon are

                                                                   7 similarly being allocated solely to LHG. Fees and costs incurred in connection with

                                                                   8 claims against insiders for distributions from LRC are being allocated to LRC. The

                                                                   9 balance of the fees incurred in connection with the employment application and the

                                                                  10 avoidance action in general are allocated equally between the two estates. Thus, of the

                                                                  11 total amount of fees and costs, the Firm is seeking allowance and payment of
SMILEY WANG‐EKVALL, LLP

                          Tel 714 445‐1000 • Fax 714 445‐1002




                                                                  12 $110,797.00 in fees and $18,776.75 in costs from LHG and $11,826.00 in fees and
                             3200 Park Center Drive, Suite 250
                               Costa Mesa, California 92626




                                                                  13 $1,873.99 in costs from LRC.

                                                                  14

                                                                  15 IV.       CURRENT FUNDS ON HAND
                                                                  16           The Firm is informed that there is approximately $375,859.06 on hand in LHG's

                                                                  17 estate and $147,417.37 in LRC's estate.

                                                                  18

                                                                  19 V.        SUMMARY OF THE FIRM'S ACTIVITIES IN THE CASE
                                                                  20           During the first interim time period, the Firm's fees and costs were incurred

                                                                  21 analyzing LHG's interest in Luminance Yuba, LLC, a limited liability company that owns

                                                                  22 real property in Yuba City, California. The Firm investigated the circumstances

                                                                  23 surrounding LHG's acquisition of that interest and its incurrence of obligations related to

                                                                  24 it, and whether the transaction was voidable on the basis that it was a constructively

                                                                  25 fraudulent transfer. Ultimately, the Firm reached a settlement with the other owner of

                                                                  26 Luminance Yuba under which the co-owner agreed to pay LHG $500,000 for its interest

                                                                  27 in Luminance Yuba in exchange for LHG's membership interest in Luminance Yuba and

                                                                  28 a release of all claims. Because the Debtors' secured lender, Alleon Capital Partners,


                                                                       2786372.1                                      3                                APPLICATION
                                                                 Case 8:18-bk-10969-SC          Doc 393 Filed 04/10/19 Entered 04/10/19 10:32:15        Desc
                                                                                                 Main Document    Page 4 of 86



                                                                   1 LLC ("Alleon"), held a lien against LHG's membership interest in Luminance Yuba, the

                                                                   2 Firm also negotiated and obtained Court approval of a settlement with Alleon under which

                                                                   3 LHG and Alleon agreed to equally divide the proceeds received from the co-owner of

                                                                   4 Luminance Yuba.

                                                                   5           In addition, the Firm is prosecuting litigation seeking to avoid and recover LHG's

                                                                   6 transfer of a residence to Michael and Maria Castanon for no consideration and to

                                                                   7 recover distributions made by LRC to insiders when it was insolvent.

                                                                   8           The following chart summarizes all time and corresponding fees incurred by the

                                                                   9 Firm during this case. Each category is described in further detail below:

                                                                  10                 Category                 Hours                Fees             Blended Rate
                                                                        Asset Analysis and Recovery                144.60           $ 80,074.00             $ 553.76
                                                                  11    Case Administration                          0.10                 56.00             $ 560.00
SMILEY WANG‐EKVALL, LLP




                                                                        Employment Applications                      4.20              1,631.50             $ 388.45
                          Tel 714 445‐1000 • Fax 714 445‐1002




                                                                  12
                             3200 Park Center Drive, Suite 250




                                                                        Litigation: General                         56.30             16,591.50             $ 294.70
                               Costa Mesa, California 92626




                                                                        Litigation: Las Brisas Property             96.70             21,583.50             $ 223.20
                                                                  13
                                                                        Litigation: LRC Transfers                    6.20              2,686.50             $ 433.31
                                                                  14    TOTAL                                      308.10           $122,623.00             $ 398.00

                                                                  15
                                                                               A.      Asset Analysis and Recovery for LHG
                                                                  16
                                                                                       [Fees: 144.60 Hours, $80,074.00; $553.76 Blended Rate]
                                                                  17
                                                                               Prior to the Petition Date, V&G Associates COV, Inc., a third party, entered into an
                                                                  18
                                                                       agreement to acquire real property located at 1251 Stabler Avenue, Yuba City, California
                                                                  19
                                                                       (the "Property"). Subsequently, V&G apparently commenced negotiations to assign its
                                                                  20
                                                                       rights to acquire the Property to Michael Castanon ("Castanon"), the Debtors' chief
                                                                  21
                                                                       executive officer, or an entity to be owned by Castanon in order to operate a substance
                                                                  22
                                                                       abuse treatment facility on the Property. When Castanon was unable to obtain sufficient
                                                                  23
                                                                       funding to purchase V&G's rights to acquire the Property, V&G and Castanon entered
                                                                  24
                                                                       into a lease, under which LHG leased the Property from V&G and obtained an option to
                                                                  25
                                                                       purchase the Property during the term of the lease. LRC and Castanon each guaranteed
                                                                  26
                                                                       LHG's obligations as tenant under the lease.
                                                                  27
                                                                               Before V&G acquired the Property and the lease term commenced, V&G and LHG
                                                                  28
                                                                       further modified the terms of their business relationship. V&G and LHG entered into an

                                                                       2786372.1                                      4                                APPLICATION
                                                                 Case 8:18-bk-10969-SC       Doc 393 Filed 04/10/19 Entered 04/10/19 10:32:15            Desc
                                                                                              Main Document    Page 5 of 86



                                                                   1 operating agreement to form Luminance Yuba (the "Operating Agreement"). LHG was

                                                                   2 the initial managing member of Luminance Yuba and was allocated an 18.31%

                                                                   3 membership interest (the "Membership Interest"). LHG contributed $865,000 (the

                                                                   4 "Transfer") to Luminance Yuba, in part with funds borrowed from Alleon. Alleon's loan

                                                                   5 was secured by the Membership Units, among other things. V&G contributed its rights to

                                                                   6 acquire the Property and assigned the lease to Luminance Yuba, thereby making

                                                                   7 Luminance Yuba the landlord under the lease. Luminance Yuba used the funds

                                                                   8 contributed by LHG, along with funds contributed by V&G and the proceeds of a loan

                                                                   9 from IBorrow Finance Loan Fund ("IBorrow"), to purchase the Property. Luminance Yuba

                                                                  10 closed escrow on the acquisition of the Property, and the lease commenced between

                                                                  11 Luminance Yuba, as landlord, and LHG, as tenant. LHG defaulted under the terms of the
SMILEY WANG‐EKVALL, LLP

                          Tel 714 445‐1000 • Fax 714 445‐1002




                                                                  12 lease prior to the Petition Date.
                             3200 Park Center Drive, Suite 250
                               Costa Mesa, California 92626




                                                                  13           In June 2018, with the IBorrow loan in default and it threatening to impose a

                                                                  14 default rate of interest and to commence foreclosure proceedings, V&G approached the

                                                                  15 Trustee to reach an agreement to maintain the status quo. On behalf of the Trustee, the

                                                                  16 Firm negotiated with V&G regarding the terms of a stipulation under which they agreed,

                                                                  17 among other things, that V&G would acquire IBorrow's rights as lender under the IBorrow

                                                                  18 Loan and not charge default interest for a period of time and that they would agree on a

                                                                  19 minimum price for the sale of the Property that the Trustee would support. In addition,

                                                                  20 the stipulation provided for the rejection of the lease, with the parties reserving their rights

                                                                  21 regarding whether the rejection was effective as of the date of entry of an order of the

                                                                  22 Court approving the Stipulation or some other date. The Firm incurred fees in connection

                                                                  23 with the negotiation and documentation of this stipulation and some research in

                                                                  24 connection with the potential repercussions of rejecting the lease on the larger

                                                                  25 transaction. The Court entered an order approving the Stipulation on June 14, 2018.

                                                                  26           With the stipulation in place and the lease rejected, the Firm then turned to

                                                                  27 analyzing the merits of the transaction under which LHG acquired the Membership

                                                                  28 Interest and entered into the lease. The Firm researched and analyzed the fraudulent


                                                                       2786372.1                                      5                                 APPLICATION
                                                                 Case 8:18-bk-10969-SC       Doc 393 Filed 04/10/19 Entered 04/10/19 10:32:15         Desc
                                                                                              Main Document    Page 6 of 86



                                                                   1 transfer aspects of this transaction based on the estimated value of the Property and the

                                                                   2 obligations undertaken by the Debtors in connection with the Property. Because V&G

                                                                   3 was interested in a consensual resolution, the Firm spent several months negotiating with

                                                                   4 counsel for V&G and exchanging offers and counteroffers, with each one requiring

                                                                   5 substantive analysis of the issues and the underlying facts. Ultimately, the parties

                                                                   6 reached a settlement under which V&G agreed to acquire the Membership Interests from

                                                                   7 LHG, free and clear of Alleon's lien, in exchange for a payment to LHG of $500,000 and a

                                                                   8 full release of claims against V&G and Luminance Yuba. In addition, V&G agreed that if

                                                                   9 the Property sells for $7.4 million or more by June 30, 2019, V&G will pay LHG's

                                                                  10 bankruptcy estate an additional $50,000. The Court approved that settlement and, at the

                                                                  11 Trustee's request and with Alleon's consent, ordered that the proceeds would remain
SMILEY WANG‐EKVALL, LLP

                          Tel 714 445‐1000 • Fax 714 445‐1002




                                                                  12 subject to Alleon's lien pending further Court order.
                             3200 Park Center Drive, Suite 250
                               Costa Mesa, California 92626




                                                                  13           While the Firm was negotiating with V&G, it was also negotiating with Alleon's

                                                                  14 counsel regarding what portion, if any, of the proceeds of the settlement with V&G it

                                                                  15 should receive on account of its lien. The Trustee took the position that because of the

                                                                  16 unfavorable terms of the Luminance Yuba operating agreement for LHG and given the

                                                                  17 value of the Property, the Membership Units had little value such that the bulk of the

                                                                  18 settlement payment should be allocated instead to the avoidance action. To the extent

                                                                  19 that the proceeds were allocated to the avoidance action, the Trustee took the position

                                                                  20 that Alleon's lien would not attach to the proceeds of an avoidance action, citing a

                                                                  21 number of cases in support. Not surprisingly, Alleon contended that its lien attached to

                                                                  22 the entirety of the settlement payment, regardless of how it was allocated. However, to

                                                                  23 the extent that the Trustee was correct that Alleon's lien would not attach to proceeds of

                                                                  24 an avoidance action, Alleon argued that the value of the Membership Interest was higher

                                                                  25 than the Trustee believed because the value of the Property was higher. These

                                                                  26 settlement discussions took place between counsel over the course of a few months and

                                                                  27 ultimately resulted in a resolution with Alleon under which the Trustee and Alleon agreed

                                                                  28 that the settlement/sale proceeds paid by V&G would be split equally with Alleon and


                                                                       2786372.1                                     6                                APPLICATION
                                                                 Case 8:18-bk-10969-SC       Doc 393 Filed 04/10/19 Entered 04/10/19 10:32:15        Desc
                                                                                              Main Document    Page 7 of 86



                                                                   1 applied to reduce Alleon's secured claim. The Firm prepared the settlement agreement

                                                                   2 and the motion for approval of it, which was obtained.

                                                                   3           LHG received the $500,000 settlement payment, and shared half of it with Alleon.

                                                                   4 V&G withdrew its sizeable claims against the Debtors' estates, including administrative

                                                                   5 claims for postpetition rent.

                                                                   6           Because the settlement proceeds were paid to LHG, the Firm has allocated the fees

                                                                   7 and costs that it incurred in connection with that settlement to LHG.

                                                                   8           B.    Case Administration for LHG and LRC

                                                                   9                 [Fees: 0.10 Hours, $56.00; $560.00 Blended Rate]

                                                                  10           The Firm responded to an inquiry from counsel for an interested party regarding

                                                                  11 the status of the cases. These fees are being allocated equally between the two Debtors.
SMILEY WANG‐EKVALL, LLP

                          Tel 714 445‐1000 • Fax 714 445‐1002




                                                                  12           C.    Employment Applications for LHG and LRC
                             3200 Park Center Drive, Suite 250
                               Costa Mesa, California 92626




                                                                  13                 [Fees: 4.20 Hours, $1,631.50; $388.45 Blended Rate]

                                                                  14           The Firm incurred a modest amount of time preparing its application to be retained

                                                                  15 as special counsel and the related documents. The Court approved the Firm's

                                                                  16 employment. These fees are being allocated equally between the two Debtors.

                                                                  17           D.    Litigation for LHG and LRC

                                                                  18                 [Fees: 159.20 Hours, $40,861.50; $256.67 Blended Rate; $29,879.25

                                                                  19                 allocated to LHG and $10,982.25 allocated to LRC]

                                                                  20           Prior to the Trustee's appointment, LHG filed a complaint against Castanon and

                                                                  21 his wife related to LHG's transfer of a home located at 28192 Las Brisas Del Mar, San

                                                                  22 Juan Capistrano (the "Las Brisas Property") to the Castanons for no consideration. The

                                                                  23 complaint sought declaratory relief.

                                                                  24           The Firm analyzed the need to amend the complaint to include additional theories

                                                                  25 of recovery related to the Las Brisas Property. The Firm also analyzed whether to amend

                                                                  26 the complaint to seek recovery of distributions that LRC made prepetition to a number

                                                                  27 Michael Castanon had already filed an answer to the original complaint, the Firm

                                                                  28 communicated with counsel for Michael Castanon to obtain his agreement to permit the


                                                                       2786372.1                                    7                                APPLICATION
                                                                 Case 8:18-bk-10969-SC       Doc 393 Filed 04/10/19 Entered 04/10/19 10:32:15           Desc
                                                                                              Main Document    Page 8 of 86



                                                                   1 complaint to be amended. The Firm prepared two stipulations giving it a period of time in

                                                                   2 which to amend the complaint. The Court approved those stipulations. The Firm then

                                                                   3 prepared and filed the first amended complaint and analyzed both the factual and legal

                                                                   4 predicates for the claims in the amended complaint.

                                                                   5           After determining that there were no material factual disputes regarding the

                                                                   6 transfer of the Las Brisas Property, the Firm turned to preparation of a motion for

                                                                   7 summary adjudication to avoid and recover the transfer of the Las Brisas Property for the

                                                                   8 benefit of LHG's bankruptcy estate. During this time, the Firm also engaged in some

                                                                   9 discussions with counsel for Michael Castanon regarding a potential resolution of that

                                                                  10 claim, although these discussions have not proven to be fruitful. The motion for

                                                                  11 summary adjudication is nearing completion and will be set for a hearing in the near
SMILEY WANG‐EKVALL, LLP

                          Tel 714 445‐1000 • Fax 714 445‐1002




                                                                  12 future. The litigation against the various insiders who received distributions is ongoing.
                             3200 Park Center Drive, Suite 250
                               Costa Mesa, California 92626




                                                                  13 On March 12, 2019, counsel for the insiders (BeachPointe Investments, Inc.; George

                                                                  14 Bawuah; Jerry Bolnick; Jonathan Blau; Joseph Bolnick; Kenneth Miller; Peter Van Petten;

                                                                  15 Raymond Midley; and Veronica Marfori) contacted the Firm to request an extension to

                                                                  16 respond to the first amended complaint. The Firm agreed to the extension. The insiders

                                                                  17 have until April 15, 2019 to file a responsive pleading to the first amended complaint. On

                                                                  18 March 27, 2019, the Firm prepared and filed a request for entry of default as to Maria

                                                                  19 Castanon. The clerk entered default against Maria Castanon on March 28, 2019.

                                                                  20           The Firm has allocated the fees incurred solely in relation to the Las Brisas

                                                                  21 Property to LHG because any recovery would benefit LHG. These fees total $21,583.50.

                                                                  22 Similarly, the Firm has allocated the fees incurred solely in relation to LRC's prepetition

                                                                  23 distributions to LRC because any recovery would only benefit that estate. These fees

                                                                  24 total $2,686.50. The remainder of the fees incurred in connection with this litigation total

                                                                  25 $16,591.50 and are being split equally between the two estates. Thus, in the litigation

                                                                  26 category, the Firm is seeking allowance of $29,879.25 in fees against LHG's bankruptcy

                                                                  27 estate and allowance of $10,982.25 against LRC's bankruptcy estate.

                                                                  28


                                                                       2786372.1                                      8                                APPLICATION
                                                                 Case 8:18-bk-10969-SC            Doc 393 Filed 04/10/19 Entered 04/10/19 10:32:15       Desc
                                                                                                   Main Document    Page 9 of 86



                                                                   1 VI.       ANALYSIS OF FEES AND COSTS
                                                                   2           From May 1, 2018, through March 31, 2019, the Firm expended 308.10 hours

                                                                   3 representing the Trustee in this case as more particularly described in Exhibit "1" to the

                                                                   4 Declaration of Kyra E. Andrassy. Exhibit "1" is a computerized invoice prepared by the

                                                                   5 Firm based on time records maintained by each professional performing services on

                                                                   6 behalf of the Trustee. These records were maintained in the ordinary course of business.

                                                                   7           Set forth below are the Firm's hourly rates for the individuals rendering services on

                                                                   8 behalf of the Trustee, the amount of time each individual spent in representing the

                                                                   9 Trustee, and the total fees.

                                                                  10                            Attorney            Hours        Hourly Rate       Total
                                                                                   Kyra E. Andrassy                     110.40        $570.00    $ 62,928.00
                                                                  11               Kyra E. Andrassy                      35.20        $585.00      20,592.00
                                                                                   Kyra E. Andrassy                       2.70        $ 0.00             0.00
SMILEY WANG‐EKVALL, LLP

                          Tel 714 445‐1000 • Fax 714 445‐1002




                                                                  12               Philip E. Strok                         .30        $ 0.00             0.00
                             3200 Park Center Drive, Suite 250
                               Costa Mesa, California 92626




                                                                                   Robert S. Marticello                   1.10        $560.00         616.00
                                                                  13               Robert S. Marticello                    .90        $525.00         472.50
                                                                                   Robert S. Marticello                    .50        $ 0.00             0.00
                                                                  14               Sharon Oh-Kubisch                     46.70        $470.00      21,949.00
                                                                                   Sharon Oh-Kubisch                      3.20        $ 0.00             0.00
                                                                  15               Timothy W. Evanston                   50.10        $ 0.00             0.00
                                                                                   Timothy W. Evanston                   48.60        $295.00      14,337.00
                                                                  16               Janet Hogan                            6.10        $265.00       1,616.50
                                                                                   Heather Davis                          0.80        $140.00         112.00
                                                                  17               Heather Davis                          1.50        $ 0.00             0.00
                                                                                   TOTAL                                308.10                   $122,623.00
                                                                  18

                                                                  19

                                                                  20           The 308.10 hours resulted in total fees of $122,623.00 for the two estates, creating

                                                                  21 a blended hourly rate of $398.00.

                                                                  22           The rates charged by the Firm are standard for the Firm on legal matters, without

                                                                  23 considering the size and degree of responsibility, difficulty, complexity or results

                                                                  24 achieved. The rates at which the Firm charges its non-bankruptcy clients for similar

                                                                  25 services are the same.

                                                                  26           In addition to the Firm's fees, from May 1, 2019, the Firm advanced out-of-pocket

                                                                  27 expenses totaling $10,650.74 as detailed on Exhibit "1" attached to the Declaration of

                                                                  28 Kyra E. Andrassy. The Firm's costs are itemized as follows:


                                                                       2786372.1                                       9                                APPLICATION
                                                                 Case 8:18-bk-10969-SC          Doc 393 Filed 04/10/19 Entered 04/10/19 10:32:15         Desc
                                                                                                Main Document     Page 10 of 86



                                                                   1               Attorneys Service/Courier                          $ 1,157.31
                                                                                   Photocopies                                          2,898.80
                                                                   2               Filing Fee/Court Fee                                    31.00
                                                                                   Postage                                              2,364.58
                                                                   3               Advertising – Publication                            2,316.00
                                                                                   Pacer Online Research                                  214.60
                                                                   4               Westlaw Online Research                              1,668.45
                                                                                   TOTAL                                              $10,650.74
                                                                   5
                                                                               Costs that were incurred in connection with the resolution of the issues regarding
                                                                   6
                                                                       LHG's interest in Luminance Yuba were allocated to LHG, as were fees and costs related
                                                                   7
                                                                       to the recovery of the Las Brisas Property. These together totaled $6,902.75. The
                                                                   8
                                                                       balance of the fees should be allocated equally to the two Debtors, so that the Firm is
                                                                   9
                                                                       seeking allowance and payment of $8,776.75 in costs from LHG's estate and $1,873.99
                                                                  10
                                                                       from LRC's estate.
                                                                  11
SMILEY WANG‐EKVALL, LLP

                          Tel 714 445‐1000 • Fax 714 445‐1002




                                                                  12
                             3200 Park Center Drive, Suite 250
                               Costa Mesa, California 92626




                                                                  13 VII.      POINTS AND AUTHORITIES ADDRESSING STANDARD FOR REVIEWING
                                                                  14           FEE APPLICATION AND REIMBURSEMENT OF EXPENSES
                                                                  15           11 U.S.C. § 330 provides, in part, as follows:
                                                                  16                   (a)(1) After notice to the parties in interest and the United
                                                                                       States Trustee and a hearing, and subject to sections 326,
                                                                  17                   328, and 329, the court may award to a trustee, an examiner,
                                                                                       a professional person employed under section 327 or 1103—
                                                                  18
                                                                                       (A) reasonable compensation for actual, necessary services
                                                                  19                   rendered by the trustee, examiner, professional person, or
                                                                                       attorney and by any paraprofessional person employed by
                                                                  20                   any such person; and
                                                                  21                   (B) reimbursement for actual, necessary expenses.(3)(A) In
                                                                                       determining the amount of reasonable compensation to be
                                                                  22                   awarded, the court shall consider the nature, the extent, and
                                                                                       the value of such services, taking into account all relevant
                                                                  23                   factors, including—
                                                                  24                   (A) the time spent on such services;
                                                                  25                   (B) the rates charged for such services;
                                                                  26                   (C) whether the services were necessary to the administration
                                                                                       of, or beneficial at the time at which the service was rendered
                                                                  27                   toward the completion of, a case under this title,
                                                                  28


                                                                       2786372.1                                      10                                 APPLICATION
                                                                 Case 8:18-bk-10969-SC        Doc 393 Filed 04/10/19 Entered 04/10/19 10:32:15           Desc
                                                                                              Main Document     Page 11 of 86



                                                                   1                  (D) whether the services were performed within a reasonable
                                                                                      amount of time commensurate with the complexity,
                                                                   2                  importance, and nature of the problem, issue, or task
                                                                                      addressed; and
                                                                   3
                                                                                      (E) whether the compensation is reasonable based on the
                                                                   4                  customary compensation charged by comparably skilled
                                                                                      practitioners in cases other than cases under this title.
                                                                   5
                                                                               "A compensation award based on a reasonable hourly rate multiplied by the
                                                                   6
                                                                       number of hours actually and reasonably expended is presumptively a reasonable fee."
                                                                   7
                                                                       Burgess v. Klenske (In re Manoa Finance Co., Inc.), 853 F.2d 687, 691 (9th Cir. 1988).
                                                                   8
                                                                       Factors ordinarily accounted for in either the hourly rate or the number of hours expended
                                                                   9
                                                                       include: (1) the novelty and complexity of issues, (2) the special skill and experience of
                                                                  10
                                                                       counsel, (3) the quality of representation, and (4) the results obtained. Id.
                                                                  11
                                                                               In this case, the factors set forth in § 330 are met.
SMILEY WANG‐EKVALL, LLP

                          Tel 714 445‐1000 • Fax 714 445‐1002




                                                                  12
                             3200 Park Center Drive, Suite 250
                               Costa Mesa, California 92626




                                                                               1.     Time and Labor Required
                                                                  13
                                                                               From May 1, 2018, through March 31, 2019, the Firm expended a total of 308.10
                                                                  14
                                                                       hours in this case. The above description of the history of this proceeding and the Firm's
                                                                  15
                                                                       representation of the Trustee amply justify this expenditure of time.
                                                                  16
                                                                               2.     The Services Were Necessary or Beneficial
                                                                  17
                                                                               As set forth above, the Firm's services were necessary and beneficial.
                                                                  18
                                                                               3.     Time Spent and Rate Charged Were Reasonable
                                                                  19
                                                                                      (a)    Novelty and Difficulty of the Questions
                                                                  20
                                                                               The issues regarding LHG's acquisition of its interest in Luminance Yuba were
                                                                  21
                                                                       factually complicated and, because of the manner in which the acquisition was structured
                                                                  22
                                                                       and the operating agreement drafted, had legal nuances that required sophisticated
                                                                  23
                                                                       counsel. The Firm believes that it achieved an excellent outcome in this matter. With
                                                                  24
                                                                       respect to the avoidance action litigation, which is ongoing, the Firm has made significant
                                                                  25
                                                                       progress and believes that it will achieve significant recoveries for the benefit of the
                                                                  26
                                                                       estates.
                                                                  27

                                                                  28


                                                                       2786372.1                                      11                                 APPLICATION
                                                                 Case 8:18-bk-10969-SC       Doc 393 Filed 04/10/19 Entered 04/10/19 10:32:15             Desc
                                                                                             Main Document     Page 12 of 86



                                                                   1                  (b)    Skill Required to Perform the Services Properly

                                                                   2           The preceding remarks illustrate the necessity of the Firm's exceptional

                                                                   3 bankruptcy knowledge and skills in fulfilling its obligations to the Trustee as special

                                                                   4 counsel.

                                                                   5                  (c)    The Quality of Representation

                                                                   6           The narrative statement concerning the Firm's services reflects that the Firm

                                                                   7 provided the highest quality of services to the estates and the Trustee.

                                                                   8                  (d)    The Result Obtained

                                                                   9           The results obtained are set forth in detail in the narrative statement.

                                                                  10                  (e)    Customary Fees

                                                                  11           The rates charged by the Firm are normal charges for work performed on legal
SMILEY WANG‐EKVALL, LLP

                          Tel 714 445‐1000 • Fax 714 445‐1002




                                                                  12 matters, without considering size and degree of responsibility, difficulty, complexity, or
                             3200 Park Center Drive, Suite 250
                               Costa Mesa, California 92626




                                                                  13 results achieved.

                                                                  14                  (f)    Whether the Fee is Fixed or Contingent

                                                                  15           As in all bankruptcy proceedings, the Firm's fees in connection with its

                                                                  16 representation of the Trustee are subject to the discretion of the Court in determining the

                                                                  17 value of the services rendered to the estate, and are subject to the availability of the

                                                                  18 funds of the estate and are, accordingly, in effect contingent.

                                                                  19                  (g)    Experience, Reputation and Ability of Counsel

                                                                  20           The Firm's attorneys have extensive knowledge in insolvency, reorganization and

                                                                  21 bankruptcy law. The professionals of the Firm rendering services on behalf of the

                                                                  22 Trustee have considerable experience and resources available which have greatly

                                                                  23 assisted them in rendering the services which the Firm has been able to perform in this

                                                                  24 highly specialized field. Counsel with lesser experience or available resources might

                                                                  25 have required additional time in order to render such services.

                                                                  26           LEI LEI WANG EKVALL is a partner of Smiley Wang-Ekvall, LLP. She received
                                                                  27 her undergraduate degree in information and computer science in 1988 from the

                                                                  28 University of California, Irvine and her law degree in 1992 from the University of Southern


                                                                       2786372.1                                      12                                  APPLICATION
                                                                 Case 8:18-bk-10969-SC       Doc 393 Filed 04/10/19 Entered 04/10/19 10:32:15        Desc
                                                                                             Main Document     Page 13 of 86



                                                                   1 California. Ms. Wang Ekvall served a judicial clerkship to the Honorable Alan M. Ahart,

                                                                   2 William J. Lasarow, Kathleen T. Lax, Kathleen P. March, and Vincent P. Zurzolo, United

                                                                   3 States Bankruptcy Judges, from October 1992 to September 1993. From September

                                                                   4 1993 to September 1994, she served a judicial clerkship to the Honorable Kathleen P.

                                                                   5 March, United States Bankruptcy Judge.

                                                                   6           Ms. Wang Ekvall is a leader in Southern California's legal community. She is

                                                                   7 currently serving as a board member of the Los Angeles Bankruptcy Forum, immediate

                                                                   8 past-president of Legal Aid Society of Orange County, and recently completed her term

                                                                   9 as a co-chair of the 2016 California Bankruptcy Forum annual conference. She is also

                                                                  10 the vice-chair of the Standing Committee on Discipline of United States District Court for

                                                                  11 Central District of California. After serving on the board of the Orange County Bar
SMILEY WANG‐EKVALL, LLP

                          Tel 714 445‐1000 • Fax 714 445‐1002




                                                                  12 Association for several years, Ms. Wang Ekvall was elected and served as the 2010
                             3200 Park Center Drive, Suite 250
                               Costa Mesa, California 92626




                                                                  13 President of the Orange County Bar Association and the 2011 President of the Orange

                                                                  14 County Bar Association Charitable Fund. She currently serves on the board of the

                                                                  15 Orange County Bar Association Charitable Fund and the Masters Division of the Orange

                                                                  16 County Bar Association. Ms. Wang Ekvall also chaired various committees and sections

                                                                  17 of the Orange County Bar Association, including the pro bono committee, the resolutions

                                                                  18 committee, and the commercial law and bankruptcy section. She is a past president and

                                                                  19 director of the Orange County Bankruptcy Forum and the Orange County Asian American

                                                                  20 Bar Association, and has served as a co‑chair and member of the Central District of

                                                                  21 California Lawyer Representatives to the Ninth Circuit Judicial Conference.

                                                                  22           Among other recognitions, she is the 2015 recipient of the Orange County

                                                                  23 Bankruptcy Forum's Honorable Peter M. Elliott Memorial Award and has a peer review

                                                                  24 rating of AV Preeminent from Martindale-Hubbell. Since 2008, she has been named a

                                                                  25 Southern California Super Lawyer, representing the top 5% of practicing attorneys in

                                                                  26 Southern California. In 2011 and 2014, she was named a Top Bankruptcy Attorney by

                                                                  27 O.C. Metro magazine. Ms. Wang Ekvall is a frequent speaker on the topic of bankruptcy

                                                                  28


                                                                       2786372.1                                   13                               APPLICATION
                                                                 Case 8:18-bk-10969-SC      Doc 393 Filed 04/10/19 Entered 04/10/19 10:32:15         Desc
                                                                                            Main Document     Page 14 of 86



                                                                   1 law and receiverships and co‑authored Bankruptcy for Businesses, published in April,

                                                                   2 2007 by Entrepreneur Media, Inc., and distributed by McGraw‑Hill.

                                                                   3           KYRA ELIZABETH ANDRASSY is a partner of Smiley Wang-Ekvall, LLP. She
                                                                   4 received her undergraduate degree in political science from the University of California at

                                                                   5 San Diego in 1995, and her law degree from Loyola Law School in Los Angeles in 1998.

                                                                   6 She was an editor of the Loyola Law Review and the recipient of the American

                                                                   7 Jurisprudence Book Award in Legal Writing. She served a judicial externship to the

                                                                   8 Honorable Barry Russell, United States Bankruptcy Judge for the Central District of

                                                                   9 California, in Spring 1998 and from September 1998 until September 2000, Ms. Andrassy

                                                                  10 served a judicial clerkship to the Honorable John E. Ryan, United States Bankruptcy

                                                                  11 Judge for the Central District of California and a member of the Ninth Circuit Bankruptcy
SMILEY WANG‐EKVALL, LLP

                          Tel 714 445‐1000 • Fax 714 445‐1002




                                                                  12 Appellate Panel.
                             3200 Park Center Drive, Suite 250
                               Costa Mesa, California 92626




                                                                  13           Ms. Andrassy is the co-vice chair of the Insolvency Law Committee of the

                                                                  14 Business Law Section of the California Lawyers Association and serves as a director of

                                                                  15 the Southern California chapter of the International Women’s Insolvency & Restructuring

                                                                  16 Confederation. She is a conference co-chair for the 2019 California Bankruptcy Forum

                                                                  17 annual conference. She is also a member of the Orange County Bar Association, the

                                                                  18 Federal Bar Association and the Orange County Bankruptcy Forum. She served as the

                                                                  19 Program Chair of the Orange County Bar Association, Commercial Law and Bankruptcy

                                                                  20 Section in 2003, and as the Section Chair in 2004. She served as a member of the

                                                                  21 Advisory Board for the Federal Bar Association's Bankruptcy Ethics Symposium in 2004

                                                                  22 and 2005, and was the Program Chair for the 2006 Bankruptcy Ethics Symposium.

                                                                  23 Ms. Andrassy served on the Board of Directors for the Orange County Bankruptcy Forum

                                                                  24 from 2006 through 2009 and served as its President in 2009. She served as a Director of

                                                                  25 the California Bankruptcy Forum from 2008 - 2010. She was recognized as a Southern

                                                                  26 California Rising Star in 2005, 2006, 2007, 2008, 2010 and 2011 and as a Super Lawyer

                                                                  27 from 2012 to 2019 by Los Angeles Magazine.

                                                                  28


                                                                       2786372.1                                   14                               APPLICATION
                                                                 Case 8:18-bk-10969-SC       Doc 393 Filed 04/10/19 Entered 04/10/19 10:32:15        Desc
                                                                                             Main Document     Page 15 of 86



                                                                   1           PHILIP E. STROK, a partner of Smiley Wang‑Ekvall, LLP, concentrates his
                                                                   2 practice in the areas of bankruptcy/insolvency matters and business reorganizations. Mr.

                                                                   3 Strok has experience representing chapter 11 debtors, trustees, secured and unsecured

                                                                   4 creditors, creditors’ committees, asset purchasers and other parties in the context of

                                                                   5 bankruptcy cases, out‐of‐court workouts, and assignments for the benefit of creditors. His

                                                                   6 representative industries include real estate and construction, apparel, healthcare,

                                                                   7 manufacturing, transportation, restaurant and food service, telecommunications, and

                                                                   8 retail.

                                                                   9           Mr. Strok received his undergraduate degree in business administration from

                                                                  10 California State Polytechnic University and his law degree from Southwestern University

                                                                  11 School of Law in 1993, where he graduated magna cum laude. Mr. Strok was an editor
SMILEY WANG‐EKVALL, LLP

                          Tel 714 445‐1000 • Fax 714 445‐1002




                                                                  12 on the Southwestern University Law Review, a finalist in the Southwestern Moot Court
                             3200 Park Center Drive, Suite 250
                               Costa Mesa, California 92626




                                                                  13 competition, and the recipient of the American Jurisprudence Book Awards in Bankruptcy

                                                                  14 and Legal Research and Writing. He served a judicial clerkship to the Honorable Robert

                                                                  15 W. Alberts, Thomas B. Donovan, Arthur M. Greenwald, Kathleen Thompson, Geraldine

                                                                  16 Mund, and Erithe A. Smith, United States Bankruptcy Judges, from 1993 to 1996. Mr.

                                                                  17 Strok also has experience in state court receiverships, having served as chief of staff of

                                                                  18 California Resources Group from 1988 to 1990.

                                                                  19           Mr. Strok is included in the 2010‐2016 editions of The Best Lawyers In America in
                                                                  20 the specialty of Bankruptcy and Creditor‐Debtor Rights Law which appears in U.S. News

                                                                  21 & World Report. He served as President, Director and is currently a member of the

                                                                  22 Orange County Bankruptcy Forum. He is also a member of the American Bankruptcy

                                                                  23 Institute and the Orange County Bar Association. Mr. Strok is admitted to practice in

                                                                  24 Georgia and California.

                                                                  25           ROBERT S. MARTICELLO, a partner of Smiley Wang‑Ekvall, LLP, concentrates
                                                                  26 his practice on bankruptcy/insolvency matters and business and bankruptcy‐related

                                                                  27 litigation. He represents chapter 11 debtors, committees, secured and unsecured

                                                                  28 creditors, equity holders, trustees, asset purchasers, and others in chapter 7 and


                                                                       2786372.1                                    15                               APPLICATION
                                                                 Case 8:18-bk-10969-SC       Doc 393 Filed 04/10/19 Entered 04/10/19 10:32:15          Desc
                                                                                             Main Document     Page 16 of 86



                                                                   1 chapter 11 bankruptcy cases and out‐of‐court restructurings. He has represented clients

                                                                   2 in a broad range of industries, such as real estate, non‐profit, retail, restaurant, and

                                                                   3 technology and has represented clients in multiple forums throughout the United States.

                                                                   4 Mr. Marticello is also experienced in representing plaintiffs and defendants in bankruptcy

                                                                   5 avoidance actions and plaintiffs in nondischargeability actions. Mr. Marticello has been

                                                                   6 recognized as a “Rising Star” in Super Lawyers Magazine and was selected to participate

                                                                   7 in the National Conference of Bankruptcy Judges’ Next Generation Program, which is

                                                                   8 designed for 40 “up and coming” bankruptcy attorneys in the country.

                                                                   9           Mr. Marticello served as the law clerk to the Honorable John E. Ryan, United

                                                                  10 States Bankruptcy Judge for the Central District of California, from August 2005 to

                                                                  11 February 2007, and to the Honorable Robert N. Kwan, United States Bankruptcy Judge
SMILEY WANG‐EKVALL, LLP

                          Tel 714 445‐1000 • Fax 714 445‐1002




                                                                  12 for the Central District of California, from March to August 2007. Prior to serving as a law
                             3200 Park Center Drive, Suite 250
                               Costa Mesa, California 92626




                                                                  13 clerk, Mr. Marticello received his undergraduate degree from California State University

                                                                  14 Chico and his law degree from Californian Western School of Law in 2005, where he

                                                                  15 graduated magna cum laude and was a member of the California Western Law Review.

                                                                  16           Mr. Marticello served as the President of the California Bankruptcy Forum from

                                                                  17 2015‐2016. Mr. Marticello was a Director of the Orange County Bankruptcy Forum from

                                                                  18 2008‐2011, and its President from 2010‐2011.

                                                                  19           SHARON OH-KUBISCH is of counsel with Smiley Wang-Ekvall, LLP. She
                                                                  20 received her undergraduate degree in communications from the University of California at

                                                                  21 San Diego in 1993, and her law degree from Golden Gate University of Law, where she

                                                                  22 graduated with honors in 1998. During law school, she was awarded the American

                                                                  23 Jurisprudence Award in Products Liability, was a member of the Moot Court Team for the

                                                                  24 National Appellate Advocacy Competition, and a Runner-Up Finalist in the Appellate

                                                                  25 Advocacy Competition. She is currently serving as the Secretary/Treasurer of the

                                                                  26 Business Litigation Section of the Orange County Bar Association.

                                                                  27           TIMOTHY W. EVANSTON is an associate of Smiley Wang‐Ekvall, LLP. He
                                                                  28 concentrates his practice on bankruptcy and insolvency matters, and business litigation.


                                                                       2786372.1                                    16                                 APPLICATION
                                                                 Case 8:18-bk-10969-SC       Doc 393 Filed 04/10/19 Entered 04/10/19 10:32:15          Desc
                                                                                             Main Document     Page 17 of 86



                                                                   1 Mr. Evanston received his undergraduate degree in political science from University of

                                                                   2 California, Irvine, in 2012, where he graduated cum laude. He received his J.D. from

                                                                   3 University of California, Los Angeles in 2016. While in law school, Mr. Evanston served

                                                                   4 as senior managing editor of the Pacific Basin Law Journal. Mr. Evanston served a

                                                                   5 judicial externship to the Honorable Theodor C. Albert, United States Bankruptcy Judge

                                                                   6 for the Central District of California, and worked as a legal intern for the U.S. Trustee

                                                                   7 Program of the Department of Justice. After law school, from September 2016 to March

                                                                   8 2017, Mr. Evanston served a judicial clerkship to the Honorable Theodor C. Albert,

                                                                   9 United Bankruptcy Judge for the Central District of California, and from August 2017 to

                                                                  10 August 2018, he served a judicial clerkship to the Honorable Robert N. Kwan, United

                                                                  11 States Bankruptcy Judge for the Central District of California.
SMILEY WANG‐EKVALL, LLP

                          Tel 714 445‐1000 • Fax 714 445‐1002




                                                                  12           JANET HOGAN received her Bachelor of Arts degree in business administration
                             3200 Park Center Drive, Suite 250
                               Costa Mesa, California 92626




                                                                  13 from California State University at Fullerton in 1984. She received her certificate of legal

                                                                  14 assistantship from the University of California at Irvine in 1997.

                                                                  15           HEATHER DAVIS received her undergraduate degree from California State
                                                                  16 University at Long Beach in 2013 and obtained her paralegal certificate from Cerritos

                                                                  17 College in 2015.

                                                                  18           4.    Professional Relationship with the Client
                                                                  19           Other than its role as attorneys for the Trustee and as otherwise disclosed in the

                                                                  20 Firm's application for order approving its employment, the Firm has no relationship with

                                                                  21 the Trustee.

                                                                  22

                                                                  23 VIII.     NO FEE SHARING ARRANGEMENT
                                                                  24           The Firm has no fee sharing arrangement, understanding, or compensation

                                                                  25 sharing arrangement with any other entity, and no part of the attorneys' fees or expenses

                                                                  26 awarded to the respective firm will be paid to any other entity.

                                                                  27

                                                                  28


                                                                       2786372.1                                     17                                APPLICATION
                                                                 Case 8:18-bk-10969-SC      Doc 393 Filed 04/10/19 Entered 04/10/19 10:32:15        Desc
                                                                                            Main Document     Page 18 of 86



                                                                   1 IX.       CONCLUSION
                                                                   2           WHEREFORE, the Firm respectfully requests that this Court enter its order:

                                                                   3           1.    Allowing $110,797.00 in fees and $8,776.75 in expenses to the Firm from

                                                                   4 the LHG estate for the period May 1, 2018, through March 31, 2019;

                                                                   5           2.    Allowing $11,826.00 in fees and $1,873.99 in expenses to the Firm from the

                                                                   6 LRC estate for the period May 1, 2018, through March 31, 2019;

                                                                   7           3.    Authorizing the Trustee to pay the approved fees and expenses from funds

                                                                   8 on hand of the respective estates; and

                                                                   9           4.    For such further relief as the Court may deem necessary and appropriate.

                                                                  10                                         Respectfully submitted,

                                                                  11 DATED: April 9, 2019                    SMILEY WANG-EKVALL, LLP
SMILEY WANG‐EKVALL, LLP

                          Tel 714 445‐1000 • Fax 714 445‐1002




                                                                  12
                             3200 Park Center Drive, Suite 250
                               Costa Mesa, California 92626




                                                                  13
                                                                                                             By:         /s/ Kyra E. Andrassy
                                                                  14                                               KYRA E. ANDRASSY
                                                                                                                   Special Counsel to Richard A. Marshack,
                                                                  15
                                                                                                                   Chapter 7 Trustee
                                                                  16

                                                                  17

                                                                  18

                                                                  19

                                                                  20

                                                                  21

                                                                  22

                                                                  23

                                                                  24

                                                                  25

                                                                  26

                                                                  27

                                                                  28


                                                                       2786372.1                                   18                               APPLICATION
                                                                 Case 8:18-bk-10969-SC       Doc 393 Filed 04/10/19 Entered 04/10/19 10:32:15          Desc
                                                                                             Main Document     Page 19 of 86



                                                                   1                           DECLARATION OF KYRA E. ANDRASSY
                                                                   2

                                                                   3           I, Kyra E. Andrassy, declare as follows:

                                                                   4           1.    I am a partner with Smiley Wang-Ekvall, LLP, special counsel for Richard A.

                                                                   5 Marshack, chapter 7 trustee. I am licensed to practice before this Court and the courts of

                                                                   6 the State of California. I know each of the following facts to be true of my own personal

                                                                   7 knowledge, except as otherwise stated and, if called as a witness, I could and would

                                                                   8 competently testify with respect thereto. I make this declaration in support of files this

                                                                   9 First Interim Application for Allowance and Payment of Fees and Reimbursement of

                                                                  10 Expenses of Smiley Wang-Ekvall, LLP, Special Counsel to the Chapter 7 Trustee

                                                                  11 ("Application"). Unless otherwise defined in this declaration, all terms defined in the
SMILEY WANG‐EKVALL, LLP

                          Tel 714 445‐1000 • Fax 714 445‐1002




                                                                  12 Application are incorporated herein by this reference.
                             3200 Park Center Drive, Suite 250
                               Costa Mesa, California 92626




                                                                  13           2.    In the ordinary course of its business, the Firm keeps a record of all time

                                                                  14 expended by its professionals and para-professionals in the rendering of professional

                                                                  15 services on a computerized billing system as follows: At or near the time the professional

                                                                  16 services are rendered, attorneys and other professionals of the Firm record (a) the

                                                                  17 description of the nature of the services performed, (b) the duration of the time expended,

                                                                  18 and (c) the client/matter name or number by either: (1) writing such information on a time

                                                                  19 sheet, or (2) inputting such information directly into the Firm's computer billing system.

                                                                  20 For the professionals who record their time using written time sheets, the information

                                                                  21 contained in the time sheets is then transcribed into the Firm's computer billing system.

                                                                  22 The Firm's computer billing system keeps a record of all time spent on a client/matter, the

                                                                  23 professional providing the services and a description of the services rendered. The

                                                                  24 Firm's computer billing system automatically multiplies the time expended by each

                                                                  25 professional by the respective professional's billing rate to calculate the amount of the

                                                                  26 fee. The Firm conducts its business in reliance on the accuracy of such business

                                                                  27 records.

                                                                  28


                                                                       2786372.1                                     19                                APPLICATION
                                                                 Case 8:18-bk-10969-SC      Doc 393 Filed 04/10/19 Entered 04/10/19 10:32:15           Desc
                                                                                            Main Document     Page 20 of 86



                                                                   1           3.    I have reviewed the Firm's bills for services rendered in connection with its

                                                                   2 representation of the Trustee in this case, copies of which are attached hereto as

                                                                   3 Exhibit "1."

                                                                   4           4.    It is the Firm's usual practice to allocate work and assignments in an

                                                                   5 efficient manner to achieve an effective result. As demonstrated in the Application, the

                                                                   6 practice has been followed in this case.

                                                                   7           5.    At any time a reimbursable charge is incurred on behalf of a client, such as

                                                                   8 photocopy expenses, telecopy charges, and the like, employees of the Firm keep a

                                                                   9 written record of the file number for which the charges were expended and a brief

                                                                  10 description of the nature of the expense. These records are also transcribed into the

                                                                  11 computer which, together with the records of time spent providing professional services,
SMILEY WANG‐EKVALL, LLP

                          Tel 714 445‐1000 • Fax 714 445‐1002




                                                                  12 are transcribed onto monthly bills.
                             3200 Park Center Drive, Suite 250
                               Costa Mesa, California 92626




                                                                  13           6.    With respect to costs for the reproduction of documents, the photocopy

                                                                  14 operator must manually enter in the system the coded "file" number and "matter" number

                                                                  15 assigned to that particular case and the number of photocopies made.

                                                                  16           7.    Telecopied or "fax" transmissions are recorded in an identical way. The

                                                                  17 outgoing fax pages are billed by the Firm at $.20 per page. In addition, as is standard in

                                                                  18 the profession, most law firms charge for incoming fax transmissions. This Firm does not

                                                                  19 charge for incoming fax transmissions. Attached hereto as Exhibit "1" is a true and

                                                                  20 correct copy of the expense portion of the Firm's billing statement.

                                                                  21           8.    The Firm has no fee sharing arrangement, understanding, or compensation

                                                                  22 sharing arrangement with any other entity, and no part of the attorneys' fees or expenses

                                                                  23 awarded to the Firm will be paid to any other entity.

                                                                  24           9.    I have reviewed the requirements of Local Bankruptcy Rule 2016

                                                                  25 ("Rule 2016"). The Application complies with Rule 2016.

                                                                  26           10.   I participated in preparing, am familiar with, and have read the Application.

                                                                  27 To the best of my knowledge, information and belief, the facts in the Application are true

                                                                  28 and correct.


                                                                       2786372.1                                    20                                 APPLICATION
                                                                 Case 8:18-bk-10969-SC       Doc 393 Filed 04/10/19 Entered 04/10/19 10:32:15         Desc
                                                                                             Main Document     Page 21 of 86



                                                                   1           I declare under penalty of perjury under the laws of the United States of America

                                                                   2 that the foregoing is true and correct.

                                                                   3           Executed on this 9th day of April, 2019, at Costa Mesa, California.

                                                                   4

                                                                   5                                                 /s/ Kyra E. Andrassy
                                                                                                                     KYRA E. ANDRASSY
                                                                   6

                                                                   7

                                                                   8

                                                                   9

                                                                  10

                                                                  11
SMILEY WANG‐EKVALL, LLP

                          Tel 714 445‐1000 • Fax 714 445‐1002




                                                                  12
                             3200 Park Center Drive, Suite 250
                               Costa Mesa, California 92626




                                                                  13

                                                                  14

                                                                  15

                                                                  16

                                                                  17

                                                                  18

                                                                  19

                                                                  20

                                                                  21

                                                                  22

                                                                  23

                                                                  24

                                                                  25

                                                                  26

                                                                  27

                                                                  28


                                                                       2786372.1                                     21                               APPLICATION
Case 8:18-bk-10969-SC   Doc 393 Filed 04/10/19 Entered 04/10/19 10:32:15   Desc
                        Main Document     Page 22 of 86




                        EXHIBIT "1"
   Case 8:18-bk-10969-SC       Doc 393 Filed 04/10/19 Entered 04/10/19 10:32:15       Desc
                               Main Document     Page 23 of 86




                                     Smiley Wang-Ekvall, LLP
                                 3200 Park Center Drive, Suite 250
                                      Costa Mesa, CA 92626
                                       Phone: 714-445-1000
                                    Tax Payer ID: XX-XXXXXXX

     Marshack, Richard
     Marshack Hays, LLP                                                  March 31, 2019
     870 Roosevelt                                                       Our File: MAR01.0152
     Irvine, CA 92620-3663                                               Invoice # 23774




RE: Luminance Health Group


Statement of account for services rendered through March 31, 2019
Previous Balance                                                                         $ 0.00
Professional Services

 Date        Staff              Description                 Hours          Rate       Amount
 05/03/2018 KEA      01 - Asset Analysis and Recovery         1.20   $ 570.00/hr     $ 684.00
                     Begin review of documents to
                     evaluate claims
 05/04/2018 KEA      01 - Asset Analysis and Recovery         3.10   $ 570.00/hr    $ 1,767.00
                     Review various documents re
                     acquisition of interest in Yuba
                     property and re lease issues to
                     understand potential claims
 05/10/2018 KEA      01 - Asset Analysis and Recovery         0.80   $ 570.00/hr     $ 456.00
                     Analysis of potential issues re
                     Yuba and priority of decisions to
                     be made
 05/10/2018 KEA      01 - Asset Analysis and Recovery         0.30   $ 570.00/hr     $ 171.00
                     Legal research re security deposit
                     issue re Yuba City property
 05/14/2018 KEA      01 - Asset Analysis and Recovery         0.70   $ 570.00/hr     $ 399.00
                     Review and analysis of operating
                     agreement and related documents
                     to evaluate potential ramifications
                     of lease rejection



                                                Page 1


                                                                               EXHIBIT "1," PAGE 22
 Case 8:18-bk-10969-SC      Doc 393 Filed 04/10/19 Entered 04/10/19 10:32:15      Desc
                            Main Document     Page 24 of 86
   Marshack, Richard
05/14/2018 KEA    01 - Asset Analysis and Recovery        0.30   $ 570.00/hr     $ 171.00
                  Review and analysis of stock
                  pledge and security agreement
05/15/2018 KEA    01 - Asset Analysis and Recovery        2.30   $ 570.00/hr    $ 1,311.00
                  Complete review and analysis of
                  Yuba City transactional documents
                  to analyze implications of rejection
                  of lease
05/15/2018 KEA    01 - Asset Analysis and Recovery        0.20   $ 570.00/hr     $ 114.00
                  Review and analysis of escrow
                  docs and closing statement re
                  purchase of Yuba Property
05/21/2018 KEA    01 - Asset Analysis and Recovery        0.20   $ 570.00/hr     $ 114.00
                  Preparation of email to D. Wood re
                  initial thoughts re rejection
05/22/2018 KEA    01 - Asset Analysis and Recovery        1.30   $ 570.00/hr     $ 741.00
                  Analysis of implications of rejection
05/22/2018 KEA    01 - Asset Analysis and Recovery        0.50   $ 570.00/hr     $ 285.00
                  Telephone call with David Wood
                  and Kris Thagard re goals of
                  estate and strategy on call with Jay
                  Geller
05/22/2018 KEA    01 - Asset Analysis and Recovery        0.80   $ 570.00/hr     $ 456.00
                  Telephone call with Jay Geller re
                  immediate issues and re
                  background of transaction
05/22/2018 KEA    01 - Asset Analysis and Recovery        0.10   $ 570.00/hr       $ 57.00
                  Telephone call with Kris Thagard
                  re next steps
05/22/2018 KEA    01 - Asset Analysis and Recovery        0.70   $ 570.00/hr     $ 399.00
                  Research re rejection and related
                  issues
05/22/2018 KEA    01 - Asset Analysis and Recovery        0.80   $ 570.00/hr     $ 456.00
                  Preparation of memo re risks of
                  rejection of agreement and effect
                  of potential fraudulent transfer
                  issues
05/23/2018 KEA    01 - Asset Analysis and Recovery        0.10   $ 570.00/hr       $ 57.00
                  Exchange of voice mail messages
                  with Garrick Hollander re Yuba
                  issues and status
05/23/2018 KEA    01 - Asset Analysis and Recovery        1.00   $ 570.00/hr     $ 570.00
                  Complete preparation of memo
                  with analysis re Yuba issues and
                  strategy going forward




                                              Page 2


                                                                           EXHIBIT "1," PAGE 23
 Case 8:18-bk-10969-SC      Doc 393 Filed 04/10/19 Entered 04/10/19 10:32:15     Desc
                            Main Document     Page 25 of 86
   Marshack, Richard
05/23/2018 KEA    01 - Asset Analysis and Recovery       0.10   $ 570.00/hr       $ 57.00
                  Review correspondence re
                  potential claims related to Yuba
05/29/2018 KEA    01 - Asset Analysis and Recovery       0.10   $ 570.00/hr       $ 57.00
                  Exchange of correspondence with
                  David Wood re status of
                  negotiations re rejection and status
                  quo
05/29/2018 KEA    01 - Asset Analysis and Recovery       0.70   $ 570.00/hr     $ 399.00
                  Review prior proposal re status
                  quo and strategize re revisions to
                  same
05/29/2018 KEA    01 - Asset Analysis and Recovery       0.10   $ 570.00/hr       $ 57.00
                  Analysis of issue of maintenance
                  re Yuba property
05/30/2018 KEA    01 - Asset Analysis and Recovery       0.50   $ 570.00/hr     $ 285.00
                  Preparation of correspondence to
                  Jay Geller re proposal re
                  immediate issues re Yuba property
05/31/2018 KEA    01 - Asset Analysis and Recovery       0.10   $ 570.00/hr       $ 57.00
                  Telephone call with Trustee re
                  status of negotiations with Jay
                  Geller
06/01/2018 KEA    01 - Asset Analysis and Recovery       0.10   $ 570.00/hr       $ 57.00
                  Review and analysis of
                  correspondence from Jay Geller re
                  status of review of proposal
06/01/2018 KEA    01 - Asset Analysis and Recovery       0.20   $ 570.00/hr     $ 114.00
                  Preparation of correspondence to
                  Jay Geller re questions and
                  clarifications re response to
                  counterproposal
06/01/2018 KEA    01 - Asset Analysis and Recovery       0.40   $ 570.00/hr     $ 228.00
                  Review and analysis of
                  correspondence from Jay Geller re
                  response to counterproposal
06/01/2018 KEA    01 - Asset Analysis and Recovery       0.10   $ 570.00/hr       $ 57.00
                  Review and analysis of
                  correspondence from Garrick
                  Hollander with suggestions re
                  response to counterproposal re
                  Yuba
06/04/2018 KEA    01 - Asset Analysis and Recovery       0.20   $ 570.00/hr     $ 114.00
                  Exchange of various
                  correspondence re lease rejection
                  and strategize re handling of same



                                             Page 3


                                                                          EXHIBIT "1," PAGE 24
 Case 8:18-bk-10969-SC      Doc 393 Filed 04/10/19 Entered 04/10/19 10:32:15     Desc
                            Main Document     Page 26 of 86
   Marshack, Richard
06/04/2018 KEA    01 - Asset Analysis and Recovery       0.30   $ 570.00/hr     $ 171.00
                  Research re grounds for
                  retroactive rejection of lease
06/04/2018 KEA    01 - Asset Analysis and Recovery       0.40   $ 570.00/hr     $ 228.00
                  Analysis of settlement status and
                  lease issues
06/04/2018 KEA    01 - Asset Analysis and Recovery       0.10   $ 570.00/hr       $ 57.00
                  Telephone call with R. Marshack
                  and D. Wood re lease rejection
06/05/2018 KEA    01 - Asset Analysis and Recovery       0.50   $ 570.00/hr     $ 285.00
                  Telephone call with Jay Geller re
                  most recent offer
06/05/2018 KEA    01 - Asset Analysis and Recovery       0.80   $ 570.00/hr     $ 456.00
                  Review and analysis of email with
                  proposal from Jay Geller in
                  comparison to where we were on
                  Friday
06/05/2018 KEA    01 - Asset Analysis and Recovery       0.70   $ 570.00/hr     $ 399.00
                  Research re fraudulent transfer
                  issues
06/05/2018 KEA    01 - Asset Analysis and Recovery       1.40   $ 570.00/hr     $ 798.00
                  Analysis of risks re fraudulent
                  transfer litigation and potential
                  counteroffers
06/06/2018 KEA    01 - Asset Analysis and Recovery       0.60   $ 570.00/hr     $ 342.00
                  Preparation of draft stipulation re
                  purchase of iBorrow loan
06/06/2018 KEA    01 - Asset Analysis and Recovery       0.10   $ 570.00/hr       $ 57.00
                  Prepare correspondence to
                  Trustee re draft iBorrow stipulation
06/06/2018 KEA    01 - Asset Analysis and Recovery       0.10   $ 570.00/hr       $ 57.00
                  Preparation of correspondence to
                  Jay Geller re draft stipulation re
                  purchase of loan
06/06/2018 KEA    01 - Asset Analysis and Recovery       0.10   $ 570.00/hr       $ 57.00
                  Exchange of correspondence with
                  Jay Geller re stipulation and scope
                  of same
06/06/2018 KEA    01 - Asset Analysis and Recovery       0.30   $ 570.00/hr     $ 171.00
                  Review proposed revisions to
                  stipulation and prepare
                  correspondence to client re same
06/06/2018 KEA    01 - Asset Analysis and Recovery       0.10   $ 570.00/hr       $ 57.00
                  Telephone call with Garrick re
                  timing issues



                                             Page 4


                                                                          EXHIBIT "1," PAGE 25
 Case 8:18-bk-10969-SC      Doc 393 Filed 04/10/19 Entered 04/10/19 10:32:15      Desc
                            Main Document     Page 27 of 86
   Marshack, Richard
06/06/2018 KEA    01 - Asset Analysis and Recovery        1.10   $ 570.00/hr     $ 627.00
                  Revise stipulation to add additional
                  provisions re status quo and
                  forbearance
06/06/2018 KEA    01 - Asset Analysis and Recovery        0.10   $ 570.00/hr       $ 57.00
                  Review and analysis of
                  correspondence from Garrick re
                  issues re urgency
06/06/2018 KEA    01 - Asset Analysis and Recovery        0.10   $ 570.00/hr       $ 57.00
                  Preparation of correspondence to
                  Trustee re revisions to stipulation
                  re status quo
06/06/2018 KEA    01 - Asset Analysis and Recovery        0.10   $ 570.00/hr       $ 57.00
                  Telephone call with R. Marshack re
                  stipulation re status quo
06/06/2018 KEA    01 - Asset Analysis and Recovery        0.20   $ 570.00/hr     $ 114.00
                  Preparation of correspondence to
                  Jay Geller re draft stipulation and
                  declaration needed re motion for
                  OST
06/06/2018 KEA    01 - Asset Analysis and Recovery        1.40   $ 570.00/hr     $ 798.00
                  Preparation of application for OST
                  re motion for approval of stipulation
06/06/2018 KEA    01 - Asset Analysis and Recovery        0.10   $ 570.00/hr       $ 57.00
                  Review and analysis of emails
                  from Jay Geller re draft application
                  for OST and re revisions to
                  stipulation
06/06/2018 KEA    01 - Asset Analysis and Recovery        0.40   $ 570.00/hr     $ 228.00
                  Preparation of declaration of
                  Trustee in support of relief and
                  revise application for OST
06/07/2018 KEA    01 - Asset Analysis and Recovery        0.20   $ 570.00/hr     $ 114.00
                  Review email from Jay Geller re
                  stipulation revision and revise
                  stipulation accordingly and prepare
                  correspondence to him re same
06/07/2018 KEA    01 - Asset Analysis and Recovery        0.40   $ 570.00/hr     $ 228.00
                  Preparation of declaration of Evan
                  Glickman in support of expedited
                  relief
06/07/2018 KEA    01 - Asset Analysis and Recovery        0.10   $ 570.00/hr       $ 57.00
                  Exchange of correspondence with
                  Jay Geller re rejection




                                              Page 5


                                                                           EXHIBIT "1," PAGE 26
 Case 8:18-bk-10969-SC       Doc 393 Filed 04/10/19 Entered 04/10/19 10:32:15    Desc
                             Main Document     Page 28 of 86
   Marshack, Richard
06/07/2018 KEA    01 - Asset Analysis and Recovery       0.50   $ 570.00/hr     $ 285.00
                  Review proposed revisions to
                  stipulation from Jay Geller and
                  make additional revisions
06/07/2018 KEA    01 - Asset Analysis and Recovery       0.20   $ 570.00/hr     $ 114.00
                  Preparation of correspondence to
                  Jay Geller re further revised
                  stipulation
06/07/2018 KEA    01 - Asset Analysis and Recovery       0.10   $ 570.00/hr       $ 57.00
                  Attention to service issues re
                  motion and stipulation
06/07/2018 KEA    01 - Asset Analysis and Recovery       0.60   $ 570.00/hr     $ 342.00
                  Revise application for an OST re
                  additional changes
06/07/2018 KEA    01 - Asset Analysis and Recovery       0.10   $ 570.00/hr       $ 57.00
                  Exchange of correspondence re
                  timing of hearing re stipulation and
                  motion
06/07/2018 KEA    01 - Asset Analysis and Recovery       0.40   $ 570.00/hr     $ 228.00
                  Preparation of final version of
                  stipulation
06/07/2018 KEA    01 - Asset Analysis and Recovery       0.30   $ 570.00/hr     $ 171.00
                  Preparation of email to client with
                  most recent versions of documents
                  and recommendation
06/07/2018 KEA    01 - Asset Analysis and Recovery       0.90   $ 570.00/hr     $ 513.00
                  Preparation of motion to approve
                  Stipulation under 363 and Rule
                  9019
06/08/2018 KEA    01 - Asset Analysis and Recovery       0.10   $ 570.00/hr       $ 57.00
                  Telephone call with Ashley
                  Teesdale re hearing date and then
                  prepare correspondence to
                  Garrick Hollander and Jay Geller re
                  same
06/08/2018 KEA    01 - Asset Analysis and Recovery       0.10   $ 570.00/hr       $ 57.00
                  Exchange of correspondence with
                  Jay Geller re status of his clients'
                  approval of stipulation and
                  declaration
06/08/2018 KEA    01 - Asset Analysis and Recovery       0.30   $ 570.00/hr     $ 171.00
                  Revise application and motion
06/08/2018 KEA    01 - Asset Analysis and Recovery       0.10   $ 570.00/hr       $ 57.00
                  Telephone call with Trustee re
                  Luminance Yuba transaction




                                              Page 6


                                                                          EXHIBIT "1," PAGE 27
 Case 8:18-bk-10969-SC      Doc 393 Filed 04/10/19 Entered 04/10/19 10:32:15    Desc
                            Main Document     Page 29 of 86
   Marshack, Richard
06/08/2018 KEA    01 - Asset Analysis and Recovery      0.30   $ 570.00/hr     $ 171.00
                  Preparation of OST
06/08/2018 KEA    01 - Asset Analysis and Recovery      0.60   $ 570.00/hr     $ 342.00
                  Preparation of final versions of
                  documents for filing
06/08/2018 KEA    01 - Asset Analysis and Recovery      0.10   $ 570.00/hr       $ 57.00
                  Preparation of service and filing
                  instructions for same
06/08/2018 KEA    01 - Asset Analysis and Recovery      0.10   $ 570.00/hr       $ 57.00
                  Telephone call to chambers re
                  filing of application for OST; left
                  detailed message
06/08/2018 KEA    01 - Asset Analysis and Recovery      0.10   $ 570.00/hr       $ 57.00
                  Preparation of notice of hearing re
                  motion to approve stipulation
06/08/2018 KEA    01 - Asset Analysis and Recovery      0.20   $ 570.00/hr     $ 114.00
                  Telephone call with Chambers re
                  timing of hearing
06/08/2018 KEA    01 - Asset Analysis and Recovery      0.20   $ 570.00/hr     $ 114.00
                  Telephone call with Ashley
                  Teesdale re call re need for
                  expedited relief
06/11/2018 KEA    01 - Asset Analysis and Recovery      0.10   $ 570.00/hr       $ 57.00
                  Telephone call with Valeria
                  Bantner Peo re telephonic notice
                  of hearing
06/11/2018 KEA    01 - Asset Analysis and Recovery      0.10   $ 570.00/hr       $ 57.00
                  Telephone call with Elizabeth from
                  the court re entry of OST
06/11/2018 KEA    01 - Asset Analysis and Recovery      0.70   $ 570.00/hr     $ 399.00
                  Preparation of script and
                  instructions for telephonic notice
06/11/2018 KEA    01 - Asset Analysis and Recovery      0.10   $ 570.00/hr       $ 57.00
                  Review and analysis of entered
                  OST
06/11/2018 KEA    01 - Asset Analysis and Recovery      0.30   $ 570.00/hr     $ 171.00
                  Revise notice of hearing re hearing
                  information and recipients
06/11/2018 KEA    01 - Asset Analysis and Recovery      0.10   $ 570.00/hr       $ 57.00
                  Review and analysis of
                  correspondence from K. Thagard
                  re stipulation
06/11/2018 KEA    01 - Asset Analysis and Recovery      1.20   $ 570.00/hr     $ 684.00
                  Attention to service issues re
                  motion re OST



                                             Page 7


                                                                         EXHIBIT "1," PAGE 28
 Case 8:18-bk-10969-SC       Doc 393 Filed 04/10/19 Entered 04/10/19 10:32:15    Desc
                             Main Document     Page 30 of 86
   Marshack, Richard
06/11/2018 KEA    01 - Asset Analysis and Recovery       0.10   $ 570.00/hr       $ 57.00
                  Preparation of correspondence to
                  Jay Geller re secured creditor info
06/11/2018 HD     01 - Asset Analysis and Recovery       1.50     $ 0.00/hr    No Charge
                  Telephonic notice with the 20
                  largest creditors re hearing on
                  emergency motion to approve
                  stipulation (No Charge)
06/11/2018 KEA    01 - Asset Analysis and Recovery       0.30   $ 570.00/hr     $ 171.00
                  Identification of potential security
                  interests in Luminance Yuba
                  interests
06/11/2018 KEA    01 - Asset Analysis and Recovery       0.10   $ 570.00/hr       $ 57.00
                  Telephone call with Norr
                  Associates re telephonic notice
                  and prepare correspondence to
                  counsel re same per request
06/11/2018 KEA    01 - Asset Analysis and Recovery       0.20   $ 570.00/hr     $ 114.00
                  Telephone call with Laura and
                  Brent from Stuart James
                  Construction re telephonic notice
                  of hearing and sent follow up email
                  re same
06/11/2018 KEA    01 - Asset Analysis and Recovery       0.40   $ 570.00/hr     $ 228.00
                  Preparation of declaration re
                  telephonic notice of hearing
06/11/2018 KEA    01 - Asset Analysis and Recovery       0.10   $ 570.00/hr       $ 57.00
                  Preparation of email re details of
                  hearing on Wednesday to
                  Dreamscape Marketing
06/11/2018 KEA    01 - Asset Analysis and Recovery       0.10   $ 570.00/hr       $ 57.00
                  Telephone call with Brian Good
                  from iBorrow and prepare
                  correspondence to him with copy
                  of the motion and order
06/12/2018 HD     01 - Asset Analysis and Recovery       0.80   $ 140.00/hr     $ 112.00
                  Prepare declaration re telephonic
                  notice
06/12/2018 KEA    01 - Asset Analysis and Recovery       0.10   $ 570.00/hr       $ 57.00
                  Preparation of declaration re
                  telephonic notice for filing
06/12/2018 KEA    01 - Asset Analysis and Recovery       0.10   $ 570.00/hr       $ 57.00
                  Preparation of declaration re
                  telephonic notice for filing




                                              Page 8


                                                                          EXHIBIT "1," PAGE 29
 Case 8:18-bk-10969-SC      Doc 393 Filed 04/10/19 Entered 04/10/19 10:32:15    Desc
                            Main Document     Page 31 of 86
   Marshack, Richard
06/12/2018 KEA    01 - Asset Analysis and Recovery      0.10   $ 570.00/hr       $ 57.00
                  Review and revise declaration of
                  Heather Davis re telephonic notice
06/12/2018 KEA    01 - Asset Analysis and Recovery      0.10   $ 570.00/hr       $ 57.00
                  Telephone call from Jason
                  Pinkerton, counsel for Norr, re
                  question re motion and exchange
                  of correspondence with him re
                  same
06/12/2018 KEA    01 - Asset Analysis and Recovery      0.40   $ 570.00/hr     $ 228.00
                  Preparation for hearing tomorrow
06/12/2018 KEA    01 - Asset Analysis and Recovery      0.10   $ 570.00/hr       $ 57.00
                  Exchange of voice mail messages
                  with Valerie Bantner Peo re
                  Luminance Yuba and status of
                  investigation and discussions
06/13/2018 KEA    01 - Asset Analysis and Recovery      0.10   $ 570.00/hr       $ 57.00
                  Telephone call with Garrick
                  Hollander re form of order
06/13/2018 KEA    01 - Asset Analysis and Recovery      0.40   $ 570.00/hr     $ 228.00
                  Preparation for hearing
06/13/2018 KEA    01 - Asset Analysis and Recovery      0.20   $ 570.00/hr     $ 114.00
                  Preparation of order re motion to
                  approve stipulation
06/13/2018 KEA    01 - Asset Analysis and Recovery      2.10   $ 570.00/hr    $ 1,197.00
                  Attendance at hearing re motion
                  for approval of stipulaton
06/13/2018 KEA    01 - Asset Analysis and Recovery      0.40   $ 570.00/hr     $ 228.00
                  Revise order based on hearing
                  and prepare correspondence to
                  Jay Geller and Garrick Hollander re
                  same
06/13/2018 KEA    01 - Asset Analysis and Recovery      0.10   $ 570.00/hr       $ 57.00
                  Review email from Jay Geller re
                  status of review of proposed order
06/14/2018 KEA    01 - Asset Analysis and Recovery      0.10   $ 570.00/hr       $ 57.00
                  Review correspondence from V&G
                  counsel re approval to form of
                  order and prepare
                  correspondence to Larry Gill re
                  same
06/14/2018 KEA    01 - Asset Analysis and Recovery      0.10   $ 570.00/hr       $ 57.00
                  Review entered order re stipulation




                                            Page 9


                                                                         EXHIBIT "1," PAGE 30
 Case 8:18-bk-10969-SC      Doc 393 Filed 04/10/19 Entered 04/10/19 10:32:15     Desc
                            Main Document     Page 32 of 86
   Marshack, Richard
06/15/2018 KEA    01 - Asset Analysis and Recovery       0.10   $ 570.00/hr       $ 57.00
                  Telephone call with Larry Gill re
                  potential interested parties re Yuba
                  Property
06/15/2018 KEA    01 - Asset Analysis and Recovery       0.10   $ 570.00/hr       $ 57.00
                  Review and analysis of
                  correspondence from Jay Geller re
                  settlement discussions
06/15/2018 KEA    01 - Asset Analysis and Recovery       0.10   $ 570.00/hr       $ 57.00
                  Preparation of correspondence to
                  Jay Geller re status of settlement
                  discussions and timing of same
06/18/2018 KEA    01 - Asset Analysis and Recovery       0.10   $ 570.00/hr       $ 57.00
                  Review correspondence from Larry
                  Gill re potential interested party
                  and prepare correspondence to
                  party ith info re Jay Geller
06/18/2018 KEA    01 - Asset Analysis and Recovery       0.10   $ 570.00/hr       $ 57.00
                  Review email from potential
                  interested party re documents
                  requested and prepare
                  correspondence to Jay Geller re
                  same
06/19/2018 KEA    01 - Asset Analysis and Recovery       0.10   $ 570.00/hr       $ 57.00
                  Review and analysis of various
                  emails re call from interested party
                  re Yuba property
06/19/2018 KEA    01 - Asset Analysis and Recovery       1.40   $ 570.00/hr     $ 798.00
                  Research re fraudulent transfer
                  issues
06/26/2018 KEA    01 - Asset Analysis and Recovery       0.10   $ 570.00/hr       $ 57.00
                  Preparation of correspondence to
                  Trustee re status of approval of
                  V&G stipulation and sale
06/27/2018 KEA    01 - Asset Analysis and Recovery       0.20   $ 570.00/hr     $ 114.00
                  Telephone call with Valerie
                  Bantner Peo re status of
                  discussions re Luminance Yuba
07/03/2018 KEA    01 - Asset Analysis and Recovery       0.30   $ 570.00/hr     $ 171.00
                  Review and analysis of
                  correspondence from Jay Geller
                  with update re property and
                  settlement
07/10/2018 KEA    01 - Asset Analysis and Recovery       0.70   $ 570.00/hr     $ 399.00
                  Analysis of issues to formulate
                  recommendation re counteroffer



                                             Page 10


                                                                          EXHIBIT "1," PAGE 31
 Case 8:18-bk-10969-SC      Doc 393 Filed 04/10/19 Entered 04/10/19 10:32:15    Desc
                            Main Document     Page 33 of 86
   Marshack, Richard
07/11/2018 KEA    01 - Asset Analysis and Recovery      0.10   $ 570.00/hr       $ 57.00
                  Exchange of correspondence with
                  David Wood re party interested in
                  acquisition of Yuba property and
                  status of Summit deal
07/11/2018 KEA    01 - Asset Analysis and Recovery      2.40   $ 570.00/hr    $ 1,368.00
                  Preparation of chart of various
                  outcomes and formulation of
                  counteroffer based on same
07/11/2018 KEA    01 - Asset Analysis and Recovery      0.70   $ 570.00/hr     $ 399.00
                  Analysis of potential other causes
                  of action re Luminance Yuba and
                  research re same
07/11/2018 KEA    01 - Asset Analysis and Recovery      0.40   $ 570.00/hr     $ 228.00
                  Review and analysis of
                  correspondence from K. Thagard
                  with thoughts re proposed
                  counteroffer and prepare email to
                  her re same
07/12/2018 KEA    01 - Asset Analysis and Recovery      0.10   $ 570.00/hr       $ 57.00
                  Exchange of correspondence with
                  Jay Geller re counteroffer status
                  and filing of claims
07/13/2018 KEA    01 - Asset Analysis and Recovery      0.50   $ 570.00/hr     $ 285.00
                  Telephone call with Trustee and
                  Kris Thagard re responding to offer
07/13/2018 KEA    01 - Asset Analysis and Recovery      0.50   $ 570.00/hr     $ 285.00
                  Preparation of draft email to Jay
                  Geller for review by Trustee and K.
                  Thagard for input
07/24/2018 KEA    01 - Asset Analysis and Recovery      0.10   $ 570.00/hr       $ 57.00
                  Exchange of correspondence with
                  D&O litigation counsel and D.
                  Wood re status of settlement
                  discussions re Luminance Yuba
07/24/2018 KEA    01 - Asset Analysis and Recovery      0.20   $ 570.00/hr     $ 114.00
                  Review claims filed by V&G
07/24/2018 KEA    01 - Asset Analysis and Recovery      0.70   $ 570.00/hr     $ 399.00
                  Review and analysis of two
                  different appraisals
07/25/2018 KEA    01 - Asset Analysis and Recovery      0.50   $ 570.00/hr     $ 285.00
                  Review purchase and sale
                  agreement and analysis of floor
                  price issues




                                            Page 11


                                                                         EXHIBIT "1," PAGE 32
 Case 8:18-bk-10969-SC      Doc 393 Filed 04/10/19 Entered 04/10/19 10:32:15     Desc
                            Main Document     Page 34 of 86
   Marshack, Richard
07/26/2018 KEA    01 - Asset Analysis and Recovery       0.10   $ 570.00/hr       $ 57.00
                  Exchange of correspondence with
                  Garrick Hollander re status of
                  various issues
07/26/2018 KEA    01 - Asset Analysis and Recovery       0.10   $ 570.00/hr       $ 57.00
                  Review email from Garrick re
                  inquiry re receivable collection and
                  forward same to D. Wood for
                  follow up
07/26/2018 KEA    01 - Asset Analysis and Recovery       0.70   $ 570.00/hr     $ 399.00
                  Analysis of price floor issue and
                  prepare correspondence to
                  Trustee with recommendation re
                  same
07/26/2018 KEA    01 - Asset Analysis and Recovery       0.10   $ 570.00/hr       $ 57.00
                  Review correspondence from
                  David re collections since
                  appointment of trustee and
                  prepare correspondence to G.
                  Hollander re same
07/26/2018 KEA    01 - Asset Analysis and Recovery       0.90   $ 570.00/hr     $ 513.00
                  Analysis of and research re
                  transaction for avoidance
                  purposes
07/27/2018 KEA    01 - Asset Analysis and Recovery       0.10   $ 570.00/hr       $ 57.00
                  Review correspondence from Kris
                  Thagard re price floor and prepare
                  correspondence to Trustee re
                  same
07/30/2018 KEA    01 - Asset Analysis and Recovery       0.40   $ 570.00/hr     $ 228.00
                  Preparation for meeting with R.
                  Marshack and K. Thagard re offer
07/30/2018 KEA    01 - Asset Analysis and Recovery       0.10   $ 570.00/hr       $ 57.00
                  Telephone call with Trustee re
                  price floor issue and counteroffer
07/30/2018 KEA    01 - Asset Analysis and Recovery       0.10   $ 570.00/hr       $ 57.00
                  Telephone call with Trustee re
                  price floor issue and counteroffer
07/30/2018 KEA    01 - Asset Analysis and Recovery       0.10   $ 570.00/hr       $ 57.00
                  Preparation of correspondence to
                  Jay Geller re price floor agreement
                  and re status of offer
07/30/2018 KEA    01 - Asset Analysis and Recovery       0.10   $ 570.00/hr       $ 57.00
                  Exchange of correspondence with
                  Jay Geller re sale price floor




                                             Page 12


                                                                          EXHIBIT "1," PAGE 33
 Case 8:18-bk-10969-SC        Doc 393 Filed 04/10/19 Entered 04/10/19 10:32:15     Desc
                              Main Document     Page 35 of 86
    Marshack, Richard
07/30/2018 KEA     01 - Asset Analysis and Recovery        0.50   $ 570.00/hr     $ 285.00
                   Meeting with trustee re settlement
                   offer
07/31/2018 KEA     01 - Asset Analysis and Recovery        0.10   $ 570.00/hr       $ 57.00
                   Exchange of correspondence with
                   party potentially interested in Yuba
                   property re status of pending sale
08/07/2018 KEA     01 - Asset Analysis and Recovery        0.50   $ 570.00/hr     $ 285.00
                   Preparation of correspondence to
                   Jay Geller with offer
08/09/2018 KEA     01 - Asset Analysis and Recovery        0.10   $ 570.00/hr       $ 57.00
                   Exchange of correspondence with
                   David Wood re status of resolution
                   of Yuba issues for inclusion in brief
                   re cash collateral
08/13/2018 KEA     01 - Asset Analysis and Recovery        0.30   $ 570.00/hr     $ 171.00
                   Analysis of insolvency issue based
                   on most recent cash collateral stip
08/14/2018 KEA     01 - Asset Analysis and Recovery        0.10   $ 570.00/hr       $ 57.00
                   Exchange of correspondence with
                   Jay Geller re call re our offer
08/17/2018 KEA     01 - Asset Analysis and Recovery        0.60   $ 570.00/hr     $ 342.00
                   Telephone call with Jay Geller re
                   our counteroffer and continuing
                   discussions
08/17/2018   JH    01 - Asset Analysis and Recovery        0.20   $ 265.00/hr       $ 53.00
                   Preparation of NEF requests
08/23/2018 KEA     01 - Asset Analysis and Recovery        0.10   $ 570.00/hr       $ 57.00
                   Exchange of various emails with
                   Jay Geller re anticipated timing of
                   response to most recent offer
08/23/2018 KEA     01 - Asset Analysis and Recovery        0.30   $ 570.00/hr     $ 171.00
                   Analysis of counteroffer
08/24/2018 KEA     01 - Asset Analysis and Recovery        0.80   $ 570.00/hr     $ 456.00
                   Preparation of correspondence to
                   Trustee with recommendation re
                   counteroffer
08/27/2018 KEA     01 - Asset Analysis and Recovery        0.50   $ 570.00/hr     $ 285.00
                   Review and analysis of
                   correspondence from Trustee re
                   counteroffer




                                               Page 13


                                                                            EXHIBIT "1," PAGE 34
 Case 8:18-bk-10969-SC      Doc 393 Filed 04/10/19 Entered 04/10/19 10:32:15    Desc
                            Main Document     Page 36 of 86
   Marshack, Richard
08/27/2018 KEA    01 - Asset Analysis and Recovery      0.20   $ 570.00/hr     $ 114.00
                  Review correspondence from Jay
                  Geller re status of Summit deal and
                  withdrawal of counteroffer; prepare
                  correspondence to Trustee re
                  recommendation re same
08/28/2018 KEA    01 - Asset Analysis and Recovery      0.10   $ 570.00/hr       $ 57.00
                  Review Summit termination letter
                  forwarded by Jay Geller
09/05/2018 KEA    01 - Asset Analysis and Recovery      0.10   $ 570.00/hr       $ 57.00
                  Exchange of correspondence with
                  David Wood re status of
                  negotiations re Yuba
09/05/2018 KEA    01 - Asset Analysis and Recovery      0.10   $ 570.00/hr       $ 57.00
                  Exchange of correspondence with
                  Trustee re settlement and
                  alternatives re same
09/06/2018 KEA    01 - Asset Analysis and Recovery      0.10   $ 570.00/hr       $ 57.00
                  Telephone call with Garrick
                  Hollander re status of negotiations
09/11/2018 KEA    01 - Asset Analysis and Recovery      0.10   $ 570.00/hr       $ 57.00
                  Preparation of correspondence to
                  Trustee re recommendation re
                  counteroffer and timing of same
09/13/2018 KEA    01 - Asset Analysis and Recovery      0.10   $ 570.00/hr       $ 57.00
                  Telephone call with Val Bantner
                  Peo re status of claims re
                  Luminance Yuba
09/13/2018 KEA    01 - Asset Analysis and Recovery      0.10   $ 570.00/hr       $ 57.00
                  Preparation of correspondence to
                  Richard and Kris re call re
                  settlement offer
09/17/2018 KEA    01 - Asset Analysis and Recovery      0.10   $ 570.00/hr       $ 57.00
                  Review correspondence re
                  Luminance Yuba K1
09/20/2018 KEA    01 - Asset Analysis and Recovery      0.10   $ 570.00/hr       $ 57.00
                  Preparation of correspondence to
                  Richard and Kris re settlement
                  offer and call re same
09/21/2018 KEA    01 - Asset Analysis and Recovery      0.50   $ 570.00/hr     $ 285.00
                  Telephone call with Trustee re
                  counteroffer
09/21/2018 KEA    01 - Asset Analysis and Recovery      0.40   $ 570.00/hr     $ 228.00
                  Preparation of correspondence to
                  Jay Geller re settlement offer




                                            Page 14


                                                                         EXHIBIT "1," PAGE 35
 Case 8:18-bk-10969-SC      Doc 393 Filed 04/10/19 Entered 04/10/19 10:32:15    Desc
                            Main Document     Page 37 of 86
   Marshack, Richard
09/21/2018 KEA    01 - Asset Analysis and Recovery      1.20     $ 0.00/hr    No Charge
                  Analysis of fraudulent transfer
                  claims (No Charge)
09/26/2018 KEA    01 - Asset Analysis and Recovery      0.30   $ 570.00/hr     $ 171.00
                  Telephone call with counsel for
                  Alleon re position re security
                  interest against membership
                  interest
09/26/2018 KEA    01 - Asset Analysis and Recovery      0.30   $ 570.00/hr     $ 171.00
                  Review and analysis of Alleon note
                  and pledge agreement
10/02/2018 KEA    01 - Asset Analysis and Recovery      0.30   $ 570.00/hr     $ 171.00
                  Analysis of Alleon lien claim issue
                  in advance of call today
10/02/2018 KEA    01 - Asset Analysis and Recovery      0.30   $ 570.00/hr     $ 171.00
                  Telephone call with Val Bantner
                  Peo re client's interest in
                  membership interests and
                  potential ways of handling same
10/05/2018 KEA    01 - Asset Analysis and Recovery      0.50   $ 570.00/hr     $ 285.00
                  Review and analysis of
                  counteroffer and prepare
                  correspondence to Trustee re
                  same
10/11/2018 KEA    01 - Asset Analysis and Recovery      0.10   $ 570.00/hr       $ 57.00
                  Exchange of correspondence with
                  Garrick Hollander re D&O
                  insurance
10/18/2018 KEA    01 - Asset Analysis and Recovery      0.20   $ 570.00/hr     $ 114.00
                  Analysis of my previously
                  recommended settlement counter
                  and prepare further
                  correspondence to Trustee re
                  same
10/18/2018 KEA    01 - Asset Analysis and Recovery      0.10   $ 570.00/hr       $ 57.00
                  Exchange of voice mail messages
                  with Chris Hrones re interest in
                  property
10/18/2018 KEA    01 - Asset Analysis and Recovery      0.20   $ 570.00/hr     $ 114.00
                  Preparation of counteroffer to Jay
                  Geller
10/22/2018 KEA    01 - Asset Analysis and Recovery      0.10   $ 570.00/hr       $ 57.00
                  Exchange of correspondence with
                  Robert Zardek of Buchalter re call
                  re Yuba




                                             Page 15


                                                                         EXHIBIT "1," PAGE 36
 Case 8:18-bk-10969-SC      Doc 393 Filed 04/10/19 Entered 04/10/19 10:32:15     Desc
                            Main Document     Page 38 of 86
   Marshack, Richard
10/22/2018 KEA    01 - Asset Analysis and Recovery       0.30   $ 570.00/hr     $ 171.00
                  Telephone call with Jay Geller re
                  settlement offer
10/23/2018 KEA    01 - Asset Analysis and Recovery       0.40   $ 570.00/hr     $ 228.00
                  Telephone call with Robert Zyrdek,
                  counsel for Alleon, re potential
                  issues re fraudulent transfer action
10/23/2018 KEA    01 - Asset Analysis and Recovery       0.10   $ 570.00/hr       $ 57.00
                  Telephone call with Jay Geller re
                  settlement
10/23/2018 KEA    01 - Asset Analysis and Recovery       1.60   $ 570.00/hr     $ 912.00
                  Legal research re claims against
                  V&G
10/23/2018 KEA    01 - Asset Analysis and Recovery       0.20   $ 570.00/hr     $ 114.00
                  Analysis of strategy re amendment
                  of complaint against Castanon and
                  discovery required
10/24/2018 KEA    01 - Asset Analysis and Recovery       0.10   $ 570.00/hr       $ 57.00
                  Exchange of correspondence with
                  David Wood re status of settlement
                  discussions
10/24/2018 KEA    01 - Asset Analysis and Recovery       0.10   $ 570.00/hr       $ 57.00
                  Review and analysis of
                  correspondence from Pam Kraus
                  re receivable collection status
10/24/2018 KEA    01 - Asset Analysis and Recovery       0.10   $ 570.00/hr       $ 57.00
                  Review tax notice and forward to
                  Jay Geller
10/24/2018 KEA    01 - Asset Analysis and Recovery       2.10   $ 570.00/hr    $ 1,197.00
                  Analysis of most recent settlement
                  offer and litigation strategies
11/01/2018 KEA    01 - Asset Analysis and Recovery       0.20   $ 570.00/hr     $ 114.00
                  Telephone call with Valerie
                  Bantner Peo re theories of
                  recovery and settlement
11/01/2018 KEA    01 - Asset Analysis and Recovery       0.50   $ 570.00/hr     $ 285.00
                  Preparation of correspondence to
                  Trustee re most recent offer and
                  information needed to evaluate
                  same
11/01/2018 KEA    01 - Asset Analysis and Recovery       0.10   $ 570.00/hr       $ 57.00
                  Preparation of correspondence to
                  Adam Meislik re valuation analysis
11/01/2018 KEA    01 - Asset Analysis and Recovery       0.10   $ 570.00/hr       $ 57.00
                  Telephone call with Kris and David
                  re valuation analysis status


                                             Page 16


                                                                          EXHIBIT "1," PAGE 37
 Case 8:18-bk-10969-SC       Doc 393 Filed 04/10/19 Entered 04/10/19 10:32:15     Desc
                             Main Document     Page 39 of 86
   Marshack, Richard
11/01/2018 KEA    01 - Asset Analysis and Recovery        0.10   $ 570.00/hr       $ 57.00
                  Telephone call to Jay Geller re
                  consideration of settlement offer
                  and status of analysis; left detailed
                  message
11/01/2018 KEA    01 - Asset Analysis and Recovery        0.70   $ 570.00/hr     $ 399.00
                  Preparation of background info for
                  valuation issue for Adam Meislik
11/05/2018 KEA    01 - Asset Analysis and Recovery        0.10   $ 570.00/hr       $ 57.00
                  Preparation of correspondence to
                  Valerie Bantner Peo re operating
                  agreement and lease so she can
                  understand transaction
11/05/2018 KEA    01 - Asset Analysis and Recovery        0.60   $ 570.00/hr     $ 342.00
                  Telephone call with Adam re
                  valuation issue re Alleon
11/06/2018 KEA    01 - Asset Analysis and Recovery        0.30   $ 570.00/hr     $ 171.00
                  Preparation of correspondence to
                  Richard, David and Kris re
                  recommendation re offer from
                  V&G and negotiations with Alleon
11/06/2018 KEA    01 - Asset Analysis and Recovery        0.10   $ 570.00/hr       $ 57.00
                  Telephone call with Richard re
                  counteroffer from V&G
11/07/2018 KEA    01 - Asset Analysis and Recovery        0.30   $ 570.00/hr     $ 171.00
                  Exchange of correspondence with
                  Jay Geller re settlement offer and
                  timing of same and discussions
                  with Alleon
11/07/2018 KEA    01 - Asset Analysis and Recovery        0.20   $ 570.00/hr     $ 114.00
                  Preparation of correspondence to
                  David Wood re thoughts re offer to
                  Alleon
11/07/2018 KEA    01 - Asset Analysis and Recovery        0.20   $ 570.00/hr     $ 114.00
                  Review and analysis of
                  correspondence from Trustee re
                  discussions with Alleon and
                  prepare correspondence to D.
                  Wood re Alleon discussions
11/10/2018 KEA    01 - Asset Analysis and Recovery        0.60   $ 570.00/hr     $ 342.00
                  Preparation of settlement offer to
                  Alleon re V&G settlement
11/12/2018 KEA    01 - Asset Analysis and Recovery        0.30   $ 570.00/hr     $ 171.00
                  Telephone call with Jay Geller re
                  settlement issues




                                              Page 17


                                                                           EXHIBIT "1," PAGE 38
 Case 8:18-bk-10969-SC      Doc 393 Filed 04/10/19 Entered 04/10/19 10:32:15    Desc
                            Main Document     Page 40 of 86
   Marshack, Richard
11/12/2018 KEA    01 - Asset Analysis and Recovery      0.10   $ 570.00/hr       $ 57.00
                  Exchange of various
                  correspondence with D.. Wood
                  and V. Peo re call and settlement
                  discussions
11/12/2018 KEA    01 - Asset Analysis and Recovery      0.40   $ 570.00/hr     $ 228.00
                  Telephone call with Val Bantner
                  Peo re settlement offer and
                  information needed by Alleon to
                  respond to same
11/12/2018 KEA    01 - Asset Analysis and Recovery      0.10   $ 570.00/hr       $ 57.00
                  Preparation of correspondence to
                  Valerie Banner Peo re appraisal
11/14/2018 KEA    01 - Asset Analysis and Recovery      0.20   $ 570.00/hr     $ 114.00
                  Telephone call with Valerie
                  Bantner Peo re counteroffer and
                  valuation issues
11/14/2018 KEA    01 - Asset Analysis and Recovery      0.10   $ 570.00/hr       $ 57.00
                  Preparation of correspondence to
                  Jay Geller re extension of offer
                  deadline
11/14/2018 KEA    01 - Asset Analysis and Recovery      0.10   $ 570.00/hr       $ 57.00
                  Preparation of correspondence to
                  Valeria Bantner Peo re claims filed
                  re Luminance Yuba
11/14/2018 KEA    01 - Asset Analysis and Recovery      0.10   $ 570.00/hr       $ 57.00
                  Preparation of correspondence to
                  Adam Meislik and Trustee re
                  Alleon's request for valuation call
11/14/2018 KEA    01 - Asset Analysis and Recovery      0.30   $ 570.00/hr     $ 171.00
                  Review and analysis of email from
                  Adam Meislik re valuation and
                  prepare correspondence to him re
                  same
11/15/2018 KEA    01 - Asset Analysis and Recovery      0.30   $ 570.00/hr     $ 171.00
                  Review email from Jay Geller re
                  not extending forbearance period
11/15/2018 KEA    01 - Asset Analysis and Recovery      0.30   $ 570.00/hr     $ 171.00
                  Preparation of correspondence to
                  Trustee re V&G's request to
                  proceed even without agreement
                  with Alleon
11/20/2018 KEA    01 - Asset Analysis and Recovery      0.10   $ 570.00/hr       $ 57.00
                  Exchange of correspondence with
                  Jay Geller re notice of default and
                  forward same to Valerie Banter
                  Peo


                                             Page 18


                                                                         EXHIBIT "1," PAGE 39
 Case 8:18-bk-10969-SC       Doc 393 Filed 04/10/19 Entered 04/10/19 10:32:15      Desc
                             Main Document     Page 41 of 86
   Marshack, Richard
11/26/2018 KEA    01 - Asset Analysis and Recovery         0.20   $ 570.00/hr     $ 114.00
                  Review and analysis of default
                  notice
11/28/2018 KEA    01 - Asset Analysis and Recovery         0.10   $ 570.00/hr       $ 57.00
                  Review email from Jay Geller
                  requesting status of settlement
11/28/2018 KEA    01 - Asset Analysis and Recovery         0.10   $ 570.00/hr       $ 57.00
                  Preparation of correspondence to
                  Valeria Bantner Peo re status of
                  her clients availability to have
                  continuing discussions on the
                  allocation issue
11/29/2018 KEA    01 - Asset Analysis and Recovery         0.40   $ 570.00/hr     $ 228.00
                  Preparation of correspondence to
                  Trustee re email from Jay Geller re
                  timeline for proceeding
11/30/2018 KEA    01 - Asset Analysis and Recovery         0.10   $ 570.00/hr       $ 57.00
                  Review and analysis of emails
                  from K. Thagard and D. Wood re
                  recommendation re V&G litigation
11/30/2018 KEA    01 - Asset Analysis and Recovery         0.20   $ 570.00/hr     $ 114.00
                  Telephone call with R. Marshack re
                  proceeding with settlement
11/30/2018 KEA    01 - Asset Analysis and Recovery         0.10   $ 570.00/hr       $ 57.00
                  Preparation of correspondence to
                  Jay Geller confirming proceeding
                  with the settlement
12/03/2018 KEA    01 - Asset Analysis and Recovery         2.10   $ 570.00/hr    $ 1,197.00
                  Analysis of issues re security
                  interest/fraudulent conveyance
12/03/2018 KEA    01 - Asset Analysis and Recovery         0.30   $ 570.00/hr     $ 171.00
                  Review and analysis of
                  counteroffer from Alleon re
                  allocation issue
12/06/2018 KEA    01 - Asset Analysis and Recovery         0.10   $ 570.00/hr       $ 57.00
                  Preparation of correspondence to
                  Trustee and A. Meislik re allocation
                  offer from Alleon
12/10/2018 KEA    01 - Asset Analysis and Recovery         1.40   $ 570.00/hr     $ 798.00
                  Legal research re ability to sell free
                  and clear of lien in this context
12/10/2018 KEA    01 - Asset Analysis and Recovery         2.60   $ 570.00/hr    $ 1,482.00
                  Analysis and formulation of
                  counteroffer




                                              Page 19


                                                                            EXHIBIT "1," PAGE 40
 Case 8:18-bk-10969-SC      Doc 393 Filed 04/10/19 Entered 04/10/19 10:32:15   Desc
                            Main Document     Page 42 of 86
   Marshack, Richard
12/11/2018 KEA    01 - Asset Analysis and Recovery     0.10   $ 570.00/hr       $ 57.00
                  Telephone call with Valeria
                  Bantner Peo re status of review of
                  counteroffer
12/11/2018 KEA    01 - Asset Analysis and Recovery     1.30   $ 570.00/hr      $ 741.00
                  Research re fraudulent transfer
                  theories
12/12/2018 KEA    01 - Asset Analysis and Recovery     2.20   $ 570.00/hr    $ 1,254.00
                  Preparation of memo analyzing
                  offer from Alleon and preparing
                  recommendation re same
12/13/2018 KEA    01 - Asset Analysis and Recovery     0.10   $ 570.00/hr       $ 57.00
                  Exchange of correspondence with
                  David Wood re recommendation
                  re counteroffer
12/13/2018 KEA    01 - Asset Analysis and Recovery     0.20   $ 570.00/hr      $ 114.00
                  Telephone call with Adam Meislik
                  re counteroffer and issues re
                  valuation
12/14/2018 KEA    01 - Asset Analysis and Recovery     0.20   $ 570.00/hr      $ 114.00
                  Telephone call with Richard re
                  counteroffer
12/14/2018 KEA    01 - Asset Analysis and Recovery     1.70   $ 570.00/hr      $ 969.00
                  Preparation of substantive
                  counteroffer to Alleon's counsel
12/17/2018 KEA    01 - Asset Analysis and Recovery     0.10   $ 570.00/hr       $ 57.00
                  Telephone call with Valerie
                  Bantner Peo re offer from last
                  week and question re same
12/17/2018 KEA    01 - Asset Analysis and Recovery     0.10   $ 570.00/hr       $ 57.00
                  Preparation of correspondence to
                  David Wood re proposal from
                  Valerie Bantner Peo re settlement
                  allocation
12/18/2018 KEA    01 - Asset Analysis and Recovery     1.90   $ 570.00/hr    $ 1,083.00
                  Review and revise settlement/sale
                  agreement
12/18/2018 KEA    01 - Asset Analysis and Recovery     0.10   $ 570.00/hr       $ 57.00
                  Preparation of correspondence to
                  Jay Geller re revisions to
                  settlement agreement
12/18/2018 KEA    01 - Asset Analysis and Recovery     0.10   $ 570.00/hr       $ 57.00
                  Preparation of correspondence to
                  Trustee re proposed revisions to
                  settlement agreement




                                            Page 20


                                                                        EXHIBIT "1," PAGE 41
 Case 8:18-bk-10969-SC       Doc 393 Filed 04/10/19 Entered 04/10/19 10:32:15      Desc
                             Main Document     Page 43 of 86
   Marshack, Richard
12/18/2018 KEA    01 - Asset Analysis and Recovery         0.50   $ 570.00/hr     $ 285.00
                  Begin review and revisions to
                  9019 motion
12/18/2018 KEA    01 - Asset Analysis and Recovery         0.10   $ 570.00/hr       $ 57.00
                  Review email from D. Wood and
                  prepare correspondence to
                  Alleon's counsel re concept she
                  floated yesterday
12/19/2018 KEA    01 - Asset Analysis and Recovery         0.10   $ 570.00/hr       $ 57.00
                  Preparation of correspondence to
                  Valerie Peo re whether Alleon
                  would consent to sale free and
                  clear of liens with liens to attach to
                  proceeds
12/19/2018 KEA    01 - Asset Analysis and Recovery         0.10   $ 570.00/hr       $ 57.00
                  Telephone call with Valerie
                  Bantner Peo re counteroffer
12/19/2018 KEA    01 - Asset Analysis and Recovery         0.10   $ 570.00/hr       $ 57.00
                  Preparation of correspondence to
                  Trustee re recommendation re
                  counteroffer
12/20/2018 KEA    01 - Asset Analysis and Recovery         0.10   $ 570.00/hr       $ 57.00
                  Preparation of correspondence to
                  R. Marshack re authority re
                  counteroffer
12/20/2018 KEA    01 - Asset Analysis and Recovery         2.30   $ 570.00/hr    $ 1,311.00
                  Preparation of 9019/363 motion
12/21/2018 KEA    01 - Asset Analysis and Recovery         1.80   $ 570.00/hr    $ 1,026.00
                  Preparation of 9019/363 motion
12/26/2018 KEA    01 - Asset Analysis and Recovery         0.10   $ 570.00/hr       $ 57.00
                  Preparation of correspondence to
                  Trustee re counteroffer with Alleon
12/26/2018 KEA    01 - Asset Analysis and Recovery         0.60   $ 570.00/hr     $ 342.00
                  Review and analysis of revised
                  settlement agreement from Jay
                  Geller and prepare
                  correspondence to him with
                  question re same
12/27/2018 KEA    01 - Asset Analysis and Recovery         0.10   $ 570.00/hr       $ 57.00
                  Telephone call to Valerie Bantner
                  Peo and prepare correspondence
                  to her re counteroffer
12/27/2018 KEA    01 - Asset Analysis and Recovery         0.10     $ 0.00/hr    No Charge
                  Preparation of correspondence to
                  Pam re cost of notice by
                  publication (No Charge)



                                               Page 21


                                                                            EXHIBIT "1," PAGE 42
 Case 8:18-bk-10969-SC      Doc 393 Filed 04/10/19 Entered 04/10/19 10:32:15     Desc
                            Main Document     Page 44 of 86
   Marshack, Richard
12/27/2018 KEA    01 - Asset Analysis and Recovery       3.90   $ 570.00/hr    $ 2,223.00
                  Preparation of 9019 motion
12/27/2018 KEA    01 - Asset Analysis and Recovery       0.10   $ 570.00/hr       $ 57.00
                  Exchange of correspondence with
                  Valerie Bantner Peo re clarification
                  re counteroffer
12/28/2018 KEA    01 - Asset Analysis and Recovery       4.10   $ 570.00/hr    $ 2,337.00
                  Continued preparation of sale
                  motion and declarations
12/31/2018 KEA    01 - Asset Analysis and Recovery       1.40   $ 570.00/hr     $ 798.00
                  Preparation of trustee's declaration
                  in support of motion
01/02/2019 KEA    01 - Asset Analysis and Recovery       0.40   $ 585.00/hr     $ 234.00
                  Telephone call with Jay Geller re
                  certain provisions in agreement
                  and re notice issues
01/02/2019 KEA    01 - Asset Analysis and Recovery       0.20   $ 585.00/hr     $ 117.00
                  Preparation of correspondence to
                  Jay Geller re 363(n) issue
01/02/2019 KEA    01 - Asset Analysis and Recovery       0.20   $ 585.00/hr     $ 117.00
                  Telephone call with Valeria
                  Bantner Peo re settlement status
01/02/2019 KEA    01 - Asset Analysis and Recovery       0.20     $ 0.00/hr    No Charge
                  Research re notice issue (No
                  Charge)
01/02/2019 KEA    01 - Asset Analysis and Recovery       2.20   $ 585.00/hr    $ 1,287.00
                  Review and revise motion and
                  declaration in support of same
01/03/2019 KEA    01 - Asset Analysis and Recovery       0.20   $ 585.00/hr     $ 117.00
                  Review counteroffer from Alleon's
                  counsel and prepare
                  recommendation to Trustee re
                  same
01/03/2019 KEA    01 - Asset Analysis and Recovery       0.30   $ 585.00/hr     $ 175.50
                  Review and analysis of various
                  emails from Jay Geller re 363(n)
                  finding
01/03/2019 KEA    01 - Asset Analysis and Recovery       0.20   $ 585.00/hr     $ 117.00
                  Research issue of 363(n) finding in
                  sale orders
01/03/2019 KEA    01 - Asset Analysis and Recovery       0.20   $ 585.00/hr     $ 117.00
                  Exchange of correspondence with
                  counsel for V&G re 363(n) findings
01/03/2019 KEA    01 - Asset Analysis and Recovery       0.50   $ 585.00/hr     $ 292.50
                  Revise motion to add in 363(n)
                  findings and basis for same


                                            Page 22


                                                                          EXHIBIT "1," PAGE 43
 Case 8:18-bk-10969-SC       Doc 393 Filed 04/10/19 Entered 04/10/19 10:32:15     Desc
                             Main Document     Page 45 of 86
   Marshack, Richard
01/04/2019 KEA    01 - Asset Analysis and Recovery        0.10   $ 585.00/hr       $ 58.50
                  Exchange of correspondence with
                  Garrick Hollander re service list for
                  motion
01/04/2019 KEA    01 - Asset Analysis and Recovery        0.10   $ 585.00/hr       $ 58.50
                  Preparation of correspondence to
                  Trustee re response to counteroffer
01/08/2019 KEA    01 - Asset Analysis and Recovery        0.10   $ 585.00/hr       $ 58.50
                  Preparation of correspondence to
                  Trustee re Alleon counteroffer
                  recommendation
01/08/2019 KEA    01 - Asset Analysis and Recovery        0.10   $ 585.00/hr       $ 58.50
                  Review correspondence from Jay
                  Geller re status of motion and
                  service list
01/08/2019 KEA    01 - Asset Analysis and Recovery        0.40   $ 585.00/hr     $ 234.00
                  Revise sale motion and prepare
                  correspondence to Jay Geller re
                  draft of same
01/08/2019 KEA    01 - Asset Analysis and Recovery        0.10     $ 0.00/hr    No Charge
                  Attention to service issues re
                  settlement/sale motion (No
                  Charge)
01/09/2019 KEA    01 - Asset Analysis and Recovery        0.10   $ 585.00/hr       $ 58.50
                  Preparation of redlined settlement
                  motion and exchange of
                  correspondence with Jay Geller re
                  same
01/09/2019 KEA    01 - Asset Analysis and Recovery        0.10   $ 585.00/hr       $ 58.50
                  Exchange of correspondence with
                  David Wood re settlement offer re
                  Alleon
01/10/2019 KEA    01 - Asset Analysis and Recovery        0.10   $ 585.00/hr       $ 58.50
                  Telephone call to Trustee re Alleon
                  counteroffer; left detailed message
                  re awaiting further instruction
01/10/2019 KEA    01 - Asset Analysis and Recovery        0.20   $ 585.00/hr     $ 117.00
                  Attention to service list issues re
                  settlement motion and prepare
                  correspondence to counsel for
                  V&G re same
01/10/2019 KEA    01 - Asset Analysis and Recovery        0.10   $ 585.00/hr       $ 58.50
                  Telephone call with Garrick re
                  service and notice issues




                                              Page 23


                                                                           EXHIBIT "1," PAGE 44
 Case 8:18-bk-10969-SC      Doc 393 Filed 04/10/19 Entered 04/10/19 10:32:15     Desc
                            Main Document     Page 46 of 86
   Marshack, Richard
01/11/2019 KEA    01 - Asset Analysis and Recovery       0.10   $ 585.00/hr       $ 58.50
                  Telephone call with Trustee re
                  Alleon counteroffer
01/11/2019 KEA    01 - Asset Analysis and Recovery       0.10   $ 585.00/hr       $ 58.50
                  Preparation of correspondence to
                  Valerie Bantner Peo re settlement
                  offer
01/14/2019 KEA    01 - Asset Analysis and Recovery       0.10   $ 585.00/hr       $ 58.50
                  Review and analysis of
                  correspondence from Alleon's
                  counsel re acceptance of
                  settlement offer
01/14/2019 KEA    01 - Asset Analysis and Recovery       1.60   $ 585.00/hr     $ 936.00
                  Preparation of findings of fact and
                  proposed order
01/14/2019 KEA    01 - Asset Analysis and Recovery       0.10   $ 585.00/hr       $ 58.50
                  Exchange of correspondence with
                  Jay Geller re motion and order and
                  need for declaration from his client
                  to support findings requested
01/14/2019 KEA    01 - Asset Analysis and Recovery       0.10   $ 585.00/hr       $ 58.50
                  Preparation of correspondence to
                  Jay Geller re draft order and
                  findings
01/15/2019 KEA    01 - Asset Analysis and Recovery       2.30   $ 585.00/hr    $ 1,345.50
                  Review redlined motion and revise
01/15/2019 KEA    01 - Asset Analysis and Recovery       0.10   $ 585.00/hr       $ 58.50
                  Exchange of correspondence with
                  Jay Geller re separate findings
01/15/2019 KEA    01 - Asset Analysis and Recovery       0.40   $ 585.00/hr     $ 234.00
                  Preparation of text of notice by
                  publication and correspondence to
                  Garrick and Jay re same
01/15/2019 KEA    01 - Asset Analysis and Recovery       0.60   $ 585.00/hr     $ 351.00
                  Review proposed insertion re
                  notice by publication and revise
                  motion accordingly
01/15/2019 KEA    01 - Asset Analysis and Recovery       0.10   $ 585.00/hr       $ 58.50
                  Telephone call with Garrick re form
                  of order and findings
01/15/2019 KEA    01 - Asset Analysis and Recovery       0.50   $ 585.00/hr     $ 292.50
                  Finalize motion and prepare
                  correspondence to Trustee re
                  same for signature




                                             Page 24


                                                                          EXHIBIT "1," PAGE 45
 Case 8:18-bk-10969-SC      Doc 393 Filed 04/10/19 Entered 04/10/19 10:32:15    Desc
                            Main Document     Page 47 of 86
   Marshack, Richard
01/15/2019 KEA    01 - Asset Analysis and Recovery      0.70   $ 585.00/hr     $ 409.50
                  Preparation of notice of 9019
                  motion
01/15/2019 KEA    01 - Asset Analysis and Recovery      0.10   $ 585.00/hr       $ 58.50
                  Preparation of correspondence to
                  Jay Geller re settlement agreement
01/15/2019 KEA    01 - Asset Analysis and Recovery      0.10   $ 585.00/hr       $ 58.50
                  Preparation of correspondence to
                  Jay Geller re form of notice
01/15/2019 KEA    01 - Asset Analysis and Recovery      0.30     $ 0.00/hr    No Charge
                  Preparation of exhibits to motion
                  (No Charge)
01/16/2019 KEA    01 - Asset Analysis and Recovery      0.20   $ 585.00/hr     $ 117.00
                  Review additional redlined
                  changes to the motion and
                  exchange correspondence with
                  Garrick Hollander re same
01/16/2019 KEA    01 - Asset Analysis and Recovery      0.60   $ 585.00/hr     $ 351.00
                  Preparation of combined order
                  and findings and correspondence
                  to Jay and Garrick re same
01/16/2019 KEA    01 - Asset Analysis and Recovery      0.40   $ 585.00/hr     $ 234.00
                  Revise notice to incorporate
                  V&G's counsel's changes
01/16/2019 KEA    01 - Asset Analysis and Recovery      0.30   $ 585.00/hr     $ 175.50
                  Review final version of settlement
                  agreement with additional redlined
                  changes and prepare
                  correspondence to Jay Geller re
                  same
01/16/2019 KEA    01 - Asset Analysis and Recovery      0.30   $ 585.00/hr     $ 175.50
                  Attention to service issues re
                  settlement/sale motion
01/16/2019 KEA    01 - Asset Analysis and Recovery      0.30     $ 0.00/hr    No Charge
                  Preparation of service instructions
                  for motion and review amended
                  Schedule Ds for same (No
                  Charge)
01/16/2019 KEA    01 - Asset Analysis and Recovery      0.20   $ 585.00/hr     $ 117.00
                  Preparation of information for
                  notice by publication
01/16/2019 KEA    01 - Asset Analysis and Recovery      0.10   $ 585.00/hr       $ 58.50
                  Review correspondence form Jay
                  Geller re execution version of
                  settlement agreement




                                            Page 25


                                                                         EXHIBIT "1," PAGE 46
 Case 8:18-bk-10969-SC       Doc 393 Filed 04/10/19 Entered 04/10/19 10:32:15     Desc
                             Main Document     Page 48 of 86
    Marshack, Richard
01/16/2019 KEA     01 - Asset Analysis and Recovery       0.40   $ 585.00/hr     $ 234.00
                   Review proposed redlines to sale
                   order and revise same and
                   recirculate
01/16/2019 KEA     01 - Asset Analysis and Recovery       0.10   $ 585.00/hr       $ 58.50
                   Review correspondence re
                   Glickman declaration
01/16/2019 KEA     01 - Asset Analysis and Recovery       0.30   $ 585.00/hr     $ 175.50
                   Revise text of publication notice
                   and exchange of correspondence
                   re same
01/16/2019 KEA     01 - Asset Analysis and Recovery       0.10   $ 585.00/hr       $ 58.50
                   Exchange of correspondence re
                   adding footnote to order and revise
                   order re same
01/16/2019 KEA     01 - Asset Analysis and Recovery       0.20   $ 585.00/hr     $ 117.00
                   Revise motion re new publication
                   notice language and exchange of
                   correspondence with Jay Geller re
                   same
01/16/2019   JH    01 - Asset Analysis and Recovery       0.10   $ 265.00/hr       $ 26.50
                   Telephone conference to Appeal
                   Democrat re publication of notice
01/16/2019   JH    01 - Asset Analysis and Recovery       0.10   $ 265.00/hr       $ 26.50
                   Telephone conference to OC
                   Register re publication of notice
01/16/2019   JH    01 - Asset Analysis and Recovery       0.10   $ 265.00/hr       $ 26.50
                   Correspondence from OC
                   Register re publication of notice
01/16/2019   JH    01 - Asset Analysis and Recovery       0.20   $ 265.00/hr       $ 53.00
                   Preparation of request to publish to
                   OC Register
01/16/2019   JH    01 - Asset Analysis and Recovery       0.20   $ 265.00/hr       $ 53.00
                   Preparation of request to publish to
                   Appeal Democrat
01/16/2019 KEA     01 - Asset Analysis and Recovery       0.10   $ 585.00/hr       $ 58.50
                   Review and approve form of notice
                   for the Appeal Democrat
01/17/2019   JH    01 - Asset Analysis and Recovery       0.10   $ 265.00/hr       $ 26.50
                   Correspondence to OC Register
                   re publication of legal notice
01/17/2019   JH    01 - Asset Analysis and Recovery       0.10   $ 265.00/hr       $ 26.50
                   Correspondence to OC Register
                   re publication of legal notice




                                             Page 26


                                                                           EXHIBIT "1," PAGE 47
 Case 8:18-bk-10969-SC       Doc 393 Filed 04/10/19 Entered 04/10/19 10:32:15    Desc
                             Main Document     Page 49 of 86
    Marshack, Richard
01/17/2019   JH    01 - Asset Analysis and Recovery      0.10   $ 265.00/hr       $ 26.50
                   Telephone call to OC Register re
                   publication of legal notice
01/17/2019 KEA     01 - Asset Analysis and Recovery      0.10   $ 585.00/hr       $ 58.50
                   Exchange of correspondence with
                   Trustee's office re contemplated
                   withdrawal of claims once
                   settlement approved
01/17/2019 KEA     01 - Asset Analysis and Recovery      0.20   $ 585.00/hr     $ 117.00
                   Preparation of notice of sale of
                   estate property
01/17/2019 KEA     01 - Asset Analysis and Recovery      0.10   $ 585.00/hr       $ 58.50
                   Review final proof from OC
                   Register for publication notice and
                   prepare correspondence re same
01/18/2019 KEA     01 - Asset Analysis and Recovery      0.10   $ 585.00/hr       $ 58.50
                   Telephone call from Garrick re
                   notice of sale of estate property
                   and preparation of
                   correspondence to him re same
01/22/2019 KEA     01 - Asset Analysis and Recovery      0.10   $ 585.00/hr       $ 58.50
                   Telephone call with former
                   employee re case status in
                   response to notice she received
01/22/2019 KEA     01 - Asset Analysis and Recovery      0.10   $ 585.00/hr       $ 58.50
                   Review and analysis of
                   correspondence from Jerry Fink re
                   notice of sale and request for
                   information and prepare
                   correspondence to Jay and
                   Garrick re same
01/22/2019 KEA     01 - Asset Analysis and Recovery      0.10   $ 585.00/hr       $ 58.50
                   Telephone call from creditor re
                   case status in response to notice
01/22/2019 KEA     01 - Asset Analysis and Recovery      0.10   $ 585.00/hr       $ 58.50
                   Preparation of correspondence to
                   Jerry Fink, interested party, re
                   appraisal and prior motion re
                   secured debt
01/23/2019 KEA     01 - Asset Analysis and Recovery      0.10   $ 585.00/hr       $ 58.50
                   Exchange of correspondence with
                   Jay Geller re interest from third
                   party and concerns re same
01/23/2019 KEA     01 - Asset Analysis and Recovery      0.10   $ 585.00/hr       $ 58.50
                   Preparation of correspondence to
                   Jay Geller re procedure and timing
                   of withdrawal of claims


                                             Page 27


                                                                          EXHIBIT "1," PAGE 48
 Case 8:18-bk-10969-SC      Doc 393 Filed 04/10/19 Entered 04/10/19 10:32:15   Desc
                            Main Document     Page 50 of 86
   Marshack, Richard
01/23/2019 KEA    01 - Asset Analysis and Recovery     0.10   $ 585.00/hr       $ 58.50
                  Preparation of correspondence to
                  Trustee re execution of settlement
                  agreement
01/23/2019 KEA    01 - Asset Analysis and Recovery     3.90   $ 585.00/hr    $ 2,281.50
                  Preparation of settlement
                  agreement with Alleon
01/23/2019 KEA    01 - Asset Analysis and Recovery     0.10   $ 585.00/hr       $ 58.50
                  Exchange of correspondence with
                  Jay Geller re hearing appearance
                  and potential delay as a result of
                  the govt shutdown
01/23/2019 KEA    01 - Asset Analysis and Recovery     0.10   $ 585.00/hr       $ 58.50
                  Preparation of correspondence to
                  Trustee re settlement agreement
                  draft re Alleon to ensure no
                  additional provisions required in
                  light of ongoing issues
01/24/2019 KEA    01 - Asset Analysis and Recovery     0.20   $ 585.00/hr      $ 117.00
                  Review and analysis of comments
                  and proposed revisions to Alleon
                  settlement agreement from D.
                  Wood
01/24/2019 KEA    01 - Asset Analysis and Recovery     0.10   $ 585.00/hr       $ 58.50
                  Preparation of correspondence to
                  Jay Geller re fully executed sale
                  and settlement agreement for his
                  records
01/24/2019 KEA    01 - Asset Analysis and Recovery     0.10   $ 585.00/hr       $ 58.50
                  Telephone call with former
                  employee who received 9019
                  notice re case status
01/24/2019 KEA    01 - Asset Analysis and Recovery     0.40   $ 585.00/hr      $ 234.00
                  Review and revise Alleon
                  settlement agreement
01/24/2019 KEA    01 - Asset Analysis and Recovery     0.10   $ 585.00/hr       $ 58.50
                  Preparation of correspondence to
                  counsel for Alleon re draft
                  settlement agreement for her
                  review
01/29/2019 KEA    01 - Asset Analysis and Recovery     0.10     $ 0.00/hr    No Charge
                  Review proof of publication from
                  OC Register (No Charge)
01/30/2019 KEA    01 - Asset Analysis and Recovery     0.20   $ 585.00/hr      $ 117.00
                  Telephone call with counsel for
                  mechanic's lienholder re scope of
                  approval order


                                            Page 28


                                                                        EXHIBIT "1," PAGE 49
 Case 8:18-bk-10969-SC      Doc 393 Filed 04/10/19 Entered 04/10/19 10:32:15    Desc
                            Main Document     Page 51 of 86
   Marshack, Richard
01/30/2019 KEA    01 - Asset Analysis and Recovery      0.10   $ 585.00/hr       $ 58.50
                  Prepare correspondence to
                  counsel for mechanic's lien holder
                  and Jay Geller re form of approval
                  order and suggested solution
01/30/2019 KEA    01 - Asset Analysis and Recovery      0.20   $ 585.00/hr     $ 117.00
                  Review and analysis of
                  correspondence from counsel for
                  mechanic's lien holder and forward
                  same to Jay Geller for comments
01/30/2019 KEA    01 - Asset Analysis and Recovery      0.30   $ 585.00/hr     $ 175.50
                  Preparation of declaration re
                  public notice
01/31/2019 KEA    01 - Asset Analysis and Recovery      0.10   $ 585.00/hr       $ 58.50
                  Exchange of correspondence with
                  Chris McCandless and forward
                  same to Garrick and Jay
01/31/2019 KEA    01 - Asset Analysis and Recovery      1.30   $ 585.00/hr     $ 760.50
                  Preparation of settlement motion
                  re Alleon agreement
01/31/2019 KEA    01 - Asset Analysis and Recovery      0.20   $ 585.00/hr     $ 117.00
                  Review email and proposed
                  revisions to redlined order
02/01/2019 KEA    01 - Asset Analysis and Recovery      0.10   $ 585.00/hr       $ 58.50
                  Preparation of correspondence to
                  Chris McCandless re revisions to
                  form of approval order
02/04/2019 KEA    01 - Asset Analysis and Recovery      0.10   $ 585.00/hr       $ 58.50
                  Review tentative ruling and forward
                  same to counsel for V&G and
                  Alleon
02/04/2019 KEA    01 - Asset Analysis and Recovery      0.20   $ 585.00/hr     $ 117.00
                  Preparation of notice of filing of
                  executed settlement agreement
                  and service and filing isntructions
                  for same
02/04/2019 KEA    01 - Asset Analysis and Recovery      0.20   $ 585.00/hr     $ 117.00
                  Review and analysis of proposed
                  changes from Alleon's counsel
02/04/2019 KEA    01 - Asset Analysis and Recovery      0.10   $ 585.00/hr       $ 58.50
                  Preparation of correspondence to
                  Pam Kraus re proposed Alleon
                  revision re timing of payment




                                             Page 29


                                                                         EXHIBIT "1," PAGE 50
 Case 8:18-bk-10969-SC      Doc 393 Filed 04/10/19 Entered 04/10/19 10:32:15     Desc
                            Main Document     Page 52 of 86
   Marshack, Richard
02/04/2019 KEA    01 - Asset Analysis and Recovery       0.10   $ 585.00/hr       $ 58.50
                  Preparation of correspondence to
                  Valerie Bantner Peo re proposed
                  revisions to agreement and timing
                  of filing of motion
02/04/2019 KEA    01 - Asset Analysis and Recovery       0.10   $ 585.00/hr       $ 58.50
                  Review correspondence from
                  Trustee re settlement agreement
                  revisions and prepare
                  correspondence to V. Peo re
                  same
02/04/2019 KEA    01 - Asset Analysis and Recovery       0.20   $ 585.00/hr     $ 117.00
                  Preparation of execution version of
                  settlement agreement with Alleon
02/04/2019 KEA    01 - Asset Analysis and Recovery       0.10   $ 585.00/hr       $ 58.50
                  Preparation of correspondence to
                  counsel for Alleon re execution
                  version of agreement
02/04/2019 KEA    01 - Asset Analysis and Recovery       0.90   $ 585.00/hr     $ 526.50
                  Preparation of 9019 motion re
                  Alleon
02/05/2019 KEA    01 - Asset Analysis and Recovery       0.10   $ 585.00/hr       $ 58.50
                  Exchange of correspondence with
                  Jay Geller re approval order
                  submission
02/05/2019 KEA    01 - Asset Analysis and Recovery       0.10   $ 585.00/hr       $ 58.50
                  Exchange of correspondence with
                  Jay Geller re timing of uploading of
                  order and anticipated entry
02/05/2019 KEA    01 - Asset Analysis and Recovery       1.80   $ 585.00/hr    $ 1,053.00
                  Complete preparation of Alleon
                  9019 motion
02/05/2019 KEA    01 - Asset Analysis and Recovery       0.10   $ 585.00/hr       $ 58.50
                  Review correspondence from
                  Trustee re signature on settlement
                  agreement
02/06/2019 KEA    01 - Asset Analysis and Recovery       0.10   $ 585.00/hr       $ 58.50
                  Review correspondence from
                  Valeria Bantner Peo re signed
                  settlement agreement
02/06/2019 KEA    01 - Asset Analysis and Recovery       0.10   $ 585.00/hr       $ 58.50
                  Preparation of final version of
                  sale/settlement order and prepare
                  instructions for same




                                             Page 30


                                                                          EXHIBIT "1," PAGE 51
 Case 8:18-bk-10969-SC      Doc 393 Filed 04/10/19 Entered 04/10/19 10:32:15     Desc
                            Main Document     Page 53 of 86
   Marshack, Richard
02/06/2019 KEA    01 - Asset Analysis and Recovery       0.10   $ 585.00/hr       $ 58.50
                  Exchange of correspondence with
                  Jay Geller re status of uploading of
                  order
02/06/2019 KEA    01 - Asset Analysis and Recovery       1.60   $ 585.00/hr     $ 936.00
                  Revise 9019 motion and prepare
                  declaration in support of same with
                  exhibits
02/07/2019 KEA    01 - Asset Analysis and Recovery       0.60   $ 585.00/hr     $ 351.00
                  Finalize 9019 motion and prepare
                  correspondence to Trustee re
                  same
02/07/2019 KEA    01 - Asset Analysis and Recovery       0.10   $ 585.00/hr       $ 58.50
                  Review and analysis of entered
                  order
02/07/2019 KEA    01 - Asset Analysis and Recovery       0.10   $ 585.00/hr       $ 58.50
                  Preparation of correspondence to
                  counsel for V&G and mechanic's
                  lien holder re entered order
02/07/2019 KEA    01 - Asset Analysis and Recovery       0.10   $ 585.00/hr       $ 58.50
                  Exchange of correspondence with
                  Jay Geller re revisions to order
02/08/2019 KEA    01 - Asset Analysis and Recovery       0.30   $ 585.00/hr     $ 175.50
                  Finalize Alleon 9019 motion for
                  filing and prepare exhibits to same
02/08/2019 KEA    01 - Asset Analysis and Recovery       0.10   $ 585.00/hr       $ 58.50
                  Preparation of correspondence to
                  Valerie Bantner Peo re fully
                  executed agreement
02/08/2019 KEA    01 - Asset Analysis and Recovery       0.40   $ 585.00/hr     $ 234.00
                  Preparation of notice of motion
                  and service and filing instructions
                  for same
02/12/2019 KEA    01 - Asset Analysis and Recovery       0.10   $ 585.00/hr       $ 58.50
                  Exchange of correspondence with
                  David Wood re estimated timing of
                  receipt of settlement payment
02/25/2019 KEA    01 - Asset Analysis and Recovery       0.20   $ 585.00/hr     $ 117.00
                  Review and revise draft bill of sale
                  re Class A membership units
02/25/2019 KEA    01 - Asset Analysis and Recovery       0.10   $ 585.00/hr       $ 58.50
                  Prepare correspondence to Josh
                  Grushkin re target closing date and
                  proposed revisions to bill of sale




                                             Page 31


                                                                          EXHIBIT "1," PAGE 52
 Case 8:18-bk-10969-SC       Doc 393 Filed 04/10/19 Entered 04/10/19 10:32:15    Desc
                             Main Document     Page 54 of 86
   Marshack, Richard
02/28/2019 KEA    01 - Asset Analysis and Recovery       0.10   $ 585.00/hr       $ 58.50
                  Review correspondence from Josh
                  Grushkin re mechanics of closing
                  V&G deal and forward questions
                  re same to Pam Kraus
02/28/2019 KEA    01 - Asset Analysis and Recovery       0.10   $ 585.00/hr       $ 58.50
                  Prepare correspondence to Josh
                  Grushkin re form of bill of sale and
                  confirmation of target closing date
02/28/2019 KEA    01 - Asset Analysis and Recovery       0.30   $ 585.00/hr     $ 175.50
                  Preparation of order re Alleon
                  settlement
02/28/2019 KEA    01 - Asset Analysis and Recovery       0.10   $ 585.00/hr       $ 58.50
                  Preparation of correspondence to
                  Valerie Bantner Peo re proposed
                  9019 order and status of closing of
                  V&G settlement
02/28/2019 KEA    01 - Asset Analysis and Recovery       0.10   $ 585.00/hr       $ 58.50
                  Preparation of correspondence to
                  Trustee re execution of bill of sale
                  re V&G settlement
02/28/2019 KEA    01 - Asset Analysis and Recovery       0.20   $ 585.00/hr     $ 117.00
                  Review proposed revision to order,
                  finalize order, and prepare
                  correspondence to Valerie Bantner
                  Peo re final form of order and
                  explanation re same
03/04/2019 KEA    01 - Asset Analysis and Recovery       0.30   $ 585.00/hr     $ 175.50
                  Preparation of declaration re
                  nonopposition to Alleon settlement
                  motion
03/04/2019 KEA    01 - Asset Analysis and Recovery       0.10   $ 585.00/hr       $ 58.50
                  Review entered order approving
                  Alleon agreement
03/05/2019 KEA    01 - Asset Analysis and Recovery       0.10   $ 585.00/hr       $ 58.50
                  Exchange of correspondence with
                  Valerie Bantner Peo re timing of
                  settlement payment
03/05/2019 KEA    01 - Asset Analysis and Recovery       0.10   $ 585.00/hr       $ 58.50
                  Exchange of correspondence with
                  Pam Kraus re which estate is
                  entitled to the funds and re
                  confirmation of wire instructions
03/05/2019 KEA    01 - Asset Analysis and Recovery       0.10   $ 585.00/hr       $ 58.50
                  Preparation of correspondence to
                  J. Grushkin re wire instructions for
                  LHG and re status of bill of sale


                                             Page 32


                                                                          EXHIBIT "1," PAGE 53
 Case 8:18-bk-10969-SC      Doc 393 Filed 04/10/19 Entered 04/10/19 10:32:15       Desc
                            Main Document     Page 55 of 86
   Marshack, Richard
03/05/2019 KEA    01 - Asset Analysis and Recovery       0.10     $ 585.00/hr       $ 58.50
                  Further exchange of
                  correspondence with Josh
                  Grushkin re closing details
03/06/2019 KEA    01 - Asset Analysis and Recovery       0.10     $ 585.00/hr       $ 58.50
                  Telephone call with Pam Kraus re
                  executed bill of sale
03/06/2019 KEA    01 - Asset Analysis and Recovery       0.10     $ 585.00/hr       $ 58.50
                  Preparation of correspondence to
                  counsel for V&G re confirmation of
                  receipt of signed bill of sale
03/14/2019 KEA    01 - Asset Analysis and Recovery       0.10     $ 585.00/hr       $ 58.50
                  Exchange of correspondence with
                  Pam Kraus re timing of Alleon
                  payment and directions for same
03/15/2019 KEA    01 - Asset Analysis and Recovery       0.10     $ 585.00/hr       $ 58.50
                  Exchange of correspondence with
                  Pam Kraus confirming settlement
                  with V&G includes release of its
                  proof of claims
03/15/2019 KEA    01 - Asset Analysis and Recovery       0.10     $ 585.00/hr       $ 58.50
                  Preparation of correspondence to
                  Jay Geller re status of notice of
                  withdrawal of released claims
03/19/2019 KEA    01 - Asset Analysis and Recovery       0.10     $ 585.00/hr       $ 58.50
                  Review notice of withdrawal of
                  claims filed by V&G
                  01 - Asset Analysis and              103.60   @ $ 570.00/hr   $ 59,052.00
                  Recovery Totals
                                                         3.80     @ $ 0.00/hr        $ 0.00
                                                         0.80 @ $ 140.00/hr       $ 112.00
                                                         1.20 @ $ 265.00/hr       $ 318.00
                                                        35.20 @ $ 585.00/hr     $ 20,592.00

                                                       144.60                   $ 80,074.00


02/19/2019 RSM 04 - Case Administration                  0.10     $ 560.00/hr       $ 56.00
               Telephone conference with A. Malo
               regarding the case status and the
               potential for a distribution to
               creditors
                  04 - Case Administration Totals        0.10 @ $ 560.00/hr         $ 56.00

                                                         0.10                       $ 56.00



                                            Page 33


                                                                            EXHIBIT "1," PAGE 54
 Case 8:18-bk-10969-SC       Doc 393 Filed 04/10/19 Entered 04/10/19 10:32:15   Desc
                             Main Document     Page 56 of 86
    Marshack, Richard


05/10/2018 KEA    07 - Employment Applications         1.30    $ 570.00/hr      $ 741.00
                  Preparation of employment
                  application
05/10/2018 KEA    07 - Employment Applications         0.10    $ 570.00/hr       $ 57.00
                  Telephone call with Richard
                  Marshack re employment
                  application revisions and revise
                  app to incorporate same
05/11/2018   JH    07 - Employment Applications        1.50    $ 265.00/hr      $ 397.50
                   Revise employment application
                   and prepare of statement of
                   disinterestedness and notice re
                   same
05/11/2018 KEA    07 - Employment Applications         0.10    $ 570.00/hr       $ 57.00
                  Review and approve notice and
                  statement of disinterestedness
05/30/2018   JH    07 - Employment Applications        0.90    $ 265.00/hr      $ 238.50
                   Preparation of order and
                   declaration re nonopposition to
                   application to employ SWE as
                   special counsel
05/30/2018 KEA    07 - Employment Applications         0.10    $ 570.00/hr       $ 57.00
                  Review and approve for filing the
                  declaration re non opposition and
                  proposed order re employment
05/30/2018   JH    07 - Employment Applications        0.10    $ 265.00/hr       $ 26.50
                   Revise declaration and order re
                   employment of SWE as special
                   counsel
05/30/2018 KEA    07 - Employment Applications         0.10    $ 570.00/hr       $ 57.00
                  Review entered order re
                  employment application
                   07 - Employment Applications        1.70 @ $ 570.00/hr       $ 969.00
                   Totals
                                                       2.50 @ $ 265.00/hr       $ 662.50

                                                       4.20                   $ 1,631.50


07/20/2018   JH    10 - Litigation                     0.40    $ 265.00/hr      $ 106.00
                   Research re insider transfers
07/23/2018 SOK     10 - Litigation                     0.40    $ 470.00/hr      $ 188.00
                   (LUMINANCE - Adversary)
                   Review/analyze draft D&O
                   complaint



                                             Page 34


                                                                         EXHIBIT "1," PAGE 55
  Case 8:18-bk-10969-SC      Doc 393 Filed 04/10/19 Entered 04/10/19 10:32:15   Desc
                             Main Document     Page 57 of 86
    Marshack, Richard
08/03/2018 SOK     10 - Litigation                      0.10   $ 470.00/hr       $ 47.00
                   Review/analyze allegations re:
                   fraudulent transfers and breach of
                   fiduciary duty
08/06/2018 RSM 10 - Litigation                          0.40   $ 525.00/hr      $ 210.00
               Review and analysis of the
               complaint prepared by Reed Smith
               as it pertains to transfers received
               by M. Castanon and preparation of
               correspondence to D. Wood
               regarding the basis for a complaint
               to avoid and recover transfers to
               M. Castanon
08/06/2018 RSM 10 - Litigation                          0.20   $ 525.00/hr      $ 105.00
               Review and analysis of
               correspondence from D. Wood
               regarding the existing declaratory
               relief complaint related to the Las
               Brisas Property, review the
               complaint, and preparation of
               response thereto regarding
               consolidating that action with a
               new action
08/17/2018   JH    10 - Litigation                      0.30   $ 265.00/hr       $ 79.50
                   Preparation of substitution of
                   attorney
08/22/2018 SOK     10 - Litigation                      0.80   $ 470.00/hr      $ 376.00
                   Review/analyze underlying claims
                   and status of case
08/23/2018   JH    10 - Litigation                      0.10   $ 265.00/hr       $ 26.50
                   Revise substitution of attorney
08/24/2018 SOK     10 - Litigation                      0.20   $ 470.00/hr       $ 94.00
                   Draft email to Marsha Houston re:
                   backup and documents on
                   allegations against Castanon
08/24/2018 SOK     10 - Litigation                      0.20   $ 470.00/hr       $ 94.00
                   Review/analyze Answer filed by M
                   Castanon in the adversary matter
08/27/2018 SOK     10 - Litigation                      0.20   $ 470.00/hr       $ 94.00
                   Comm with D Woods re: summary
                   of schedules and back-up
08/27/2018 SOK     10 - Litigation                      0.20   $ 470.00/hr       $ 94.00
                   Comm with M Houston of Reed
                   Smith re: backup of documents to
                   support allegations




                                              Page 35


                                                                         EXHIBIT "1," PAGE 56
  Case 8:18-bk-10969-SC       Doc 393 Filed 04/10/19 Entered 04/10/19 10:32:15   Desc
                              Main Document     Page 58 of 86
    Marshack, Richard
08/27/2018 SOK     10 - Litigation                       0.70   $ 470.00/hr      $ 329.00
                   Review/analyze debtor schedules
                   and summaries
08/27/2018 SOK     10 - Litigation                       0.80   $ 470.00/hr      $ 376.00
                   Research re: avoidance of
                   fraudulent transfer and priority of
08/28/2018 SOK     10 - Litigation                       0.20   $ 470.00/hr       $ 94.00
                   Comm with M Houston re: legal
                   analysis of proposed claims to
                   assert
08/28/2018 SOK     10 - Litigation                       2.10   $ 470.00/hr      $ 987.00
                   Research re: proposed claims to
                   assert against Castanon re:
                   fraudulent transfer
08/28/2018 SOK     10 - Litigation                       0.40   $ 470.00/hr      $ 188.00
                   Meet and confer with Castanon's
                   counsel re: Joint Status Report
08/28/2018 SOK     10 - Litigation                       1.10   $ 470.00/hr      $ 517.00
                   Draft proposed Joint Status Report
08/28/2018 SOK     10 - Litigation                       0.10   $ 470.00/hr       $ 47.00
                   Draft email to R Walker re:
                   proposed Joint Status Report
08/28/2018 SOK     10 - Litigation                       0.20   $ 470.00/hr       $ 94.00
                   Comm with P Kraus re: Comerica
                   and Seacoast bank statements for
                   2018
08/28/2018 SOK     10 - Litigation                       1.20   $ 470.00/hr      $ 564.00
                   Review/analyze Comerica and
                   Seacoast bank statements for
                   2018
08/28/2018 RSM 10 - Litigation                           0.10   $ 525.00/hr       $ 52.50
               Review and revise the joint status
               report
08/28/2018 RSM 10 - Litigation                           0.10   $ 525.00/hr       $ 52.50
               Review and analysis of issues
               related to the amendment of the
               existing complaint to include
               claims to avoid the transfer of the
               house and dividends
08/29/2018 SOK     10 - Litigation                       0.20   $ 470.00/hr       $ 94.00
                   Comm with M Houston re:
                   avoidance of capital distributions
                   from LHG




                                               Page 36


                                                                          EXHIBIT "1," PAGE 57
 Case 8:18-bk-10969-SC       Doc 393 Filed 04/10/19 Entered 04/10/19 10:32:15     Desc
                             Main Document     Page 59 of 86
   Marshack, Richard
08/29/2018 SOK    10 - Litigation                         0.20   $ 470.00/hr       $ 94.00
                  Review/analyze email from R
                  Walker re: defendant's comments
                  and additions to JSR
08/29/2018 SOK    10 - Litigation                         0.60   $ 470.00/hr     $ 282.00
                  Revise/finalize JSR
08/29/2018 SOK    10 - Litigation                         3.40   $ 470.00/hr    $ 1,598.00
                  Begin drafting amended adversary
                  complaint
08/31/2018 KEA    10 - Litigation                         0.10   $ 570.00/hr       $ 57.00
                  Preparation of text of stipulation
                  substituting Trustee in as real party
                  in interest
08/31/2018 KEA    10 - Litigation                         0.10   $ 570.00/hr       $ 57.00
                  Analysis of relief needed to amend
                  complaint given that an answer has
                  been filed
09/05/2018 SOK    10 - Litigation                         0.90   $ 470.00/hr     $ 423.00
                  Review/analyze California Bank &
                  Trust statements for March, April
                  and May 2018 for debtors
09/05/2018 SOK    10 - Litigation                         0.10     $ 0.00/hr    No Charge
                  Review/analyze Declaration That
                  No Party Requested a Hearing on
                  Motion Filed by Trustee Richard A
                  Marshack (No Charge)
09/05/2018 SOK    10 - Litigation                         0.10     $ 0.00/hr    No Charge
                  Review/analyze Order Approving
                  Application Of The Chapter 7
                  Trustee To Employ Special
                  Litigation Counsel (Weiland
                  Golden Goodrich LLP) Pursuant
                  To 11 U.S.C. Sections 327(e) And
                  328(a) (No Charge)
09/06/2018 SOK    10 - Litigation                         2.70   $ 470.00/hr    $ 1,269.00
                  Continue drafting adversary
                  complaint for avoidance and
                  fraudulent transfer
09/06/2018 SOK    10 - Litigation                         0.10   $ 470.00/hr       $ 47.00
                  Review/analyze Order Continuing
                  Status Conference scheduled for
                  September 12, 2018 continued to
                  September 19, 2018




                                             Page 37


                                                                           EXHIBIT "1," PAGE 58
  Case 8:18-bk-10969-SC        Doc 393 Filed 04/10/19 Entered 04/10/19 10:32:15    Desc
                               Main Document     Page 60 of 86
    Marshack, Richard
09/10/2018 SOK      10 - Litigation                        0.10   $ 470.00/hr       $ 47.00
                    Call to Castanon's counsel re:
                    stipulation to allow filing of first
                    amended complaint and to
                    substitute Trustee as real party in
                    interest
09/11/2018 SOK      10 - Litigation                        0.20   $ 470.00/hr       $ 94.00
                    Comm with R Walker re:
                    agreement to stipulate to amend
                    complaint and discussion of
                    buyback of shares for property
09/13/2018 SOK      10 - Litigation                        0.40   $ 470.00/hr     $ 188.00
                    Revise proposed stipulation for
                    leave to amend first amended
                    complaint
09/17/2018 SOK      10 - Litigation                        0.20     $ 0.00/hr    No Charge
                    Strategize re: not duplicating
                    efforts on Trustee claims and facts
                    (No Charge)
09/17/2018 SOK      10 - Litigation                        0.20   $ 470.00/hr       $ 94.00
                    Review/analyze Court’s Minute
                    Order re: Status Conference
                    vacated and pre-trial orders
09/17/2018 SOK      10 - Litigation                        0.20   $ 470.00/hr       $ 94.00
                    Draft correspondence to R Walker
                    re: proposed stipulation for leave
                    to file amended complaint
09/17/2018 SOK      10 - Litigation                        0.10   $ 470.00/hr       $ 47.00
                    Review/analyze correspondence
                    from R Walker re: adversary
                    complaint filed
09/17/2018 SOK      10 - Litigation                        0.30   $ 470.00/hr     $ 141.00
                    Review/analyze adversary
                    complaint for tort claims against
                    Castanon filed by Reed Smith
09/17/2018 KEA      10 - Litigation                        0.40     $ 0.00/hr    No Charge
                    Analysis of Castanon claims and
                    consolidating them into one action
                    (no charge)
09/17/2018 RSM 10 - Litigation                             0.10     $ 0.00/hr    No Charge
               Review and analysis of issues
               related to overlap between the
               fraudulent transfer action and the
               directors and officers litigation (no
               charge)




                                                Page 38


                                                                            EXHIBIT "1," PAGE 59
  Case 8:18-bk-10969-SC       Doc 393 Filed 04/10/19 Entered 04/10/19 10:32:15   Desc
                              Main Document     Page 61 of 86
    Marshack, Richard
09/17/2018 RSM 10 - Litigation                          0.10    $ 525.00/hr       $ 52.50
               Review and analysis of stipulation
               to amend the complaint
09/20/2018 SOK      10 - Litigation                     0.10    $ 470.00/hr       $ 47.00
                    Review/analyze Court's Scheduling
                    Order re adversary matter
09/20/2018 RSM 10 - Litigation                          0.20      $ 0.00/hr    No Charge
               Telephone conference with D.
               Wood regarding adding the
               fraudulent transfer claims to the
               directors and officers litigation
               being pursued by Reed Smith ( no
               charge)
09/21/2018 SOK      10 - Litigation                     0.20      $ 0.00/hr    No Charge
                    Comm with D Wood re:
                    representation and duplication of
                    efforts for Trustee claims (no
                    charge)
09/21/2018 SOK      10 - Litigation                     0.20      $ 0.00/hr    No Charge
                    Comm with D Wood re:
                    representation and duplication of
                    efforts for Trustee claims (no
                    charge)
09/24/2018 SOK      10 - Litigation                     0.10      $ 0.00/hr    No Charge
                    Review/analyze Continuance of
                    Meeting of Creditors (Rule 2003
                    (e)) Filed by Trustee Richard A
                    Marshack (No Charge)
09/24/2018 SOK      10 - Litigation                     0.40      $ 0.00/hr    No Charge
                    Review/analyze adversary
                    complaint filed by Reed Smith (No
                    Charge)
09/27/2018 SOK      10 - Litigation                     0.10      $ 0.00/hr    No Charge
                    Review/analyze motion for relief
                    from the automatic stay with
                    supporting declarations re: pre-
                    paid Insurance Premium (No
                    Charge)
10/02/2018 RSM 10 - Litigation                          0.20      $ 0.00/hr    No Charge
               Telephone conference with D.
               Wood regarding proceeding with
               the action to avoid the transfer of
               the residence separately from the
               directors and officers litigation (no
               charge)




                                              Page 39


                                                                          EXHIBIT "1," PAGE 60
 Case 8:18-bk-10969-SC       Doc 393 Filed 04/10/19 Entered 04/10/19 10:32:15     Desc
                             Main Document     Page 62 of 86
   Marshack, Richard
10/03/2018 SOK    10 - Litigation                         0.20     $ 0.00/hr    No Charge
                  Review/analyze Operating Report
                  Number for the Month Ending
                  9/30/18 (No Charge)
10/04/2018 KEA    10 - Litigation                         0.20   $ 570.00/hr     $ 114.00
                  Analysis of Castanon litigation
                  issues
10/05/2018 KEA    10 - Litigation                         0.90   $ 570.00/hr     $ 513.00
                  Analysis of claims against
                  Castanon and amedments to
                  complaint that may be required
10/05/2018 KEA    10 - Litigation                         0.10   $ 570.00/hr       $ 57.00
                  Telephone call to Chris Rivas re
                  coordination of efforts to avoid
                  duplication; left detailed message
10/05/2018 PES    10 - Litigation                         0.30     $ 0.00/hr    No Charge
                  Strategize re complaint
                  amendments for Castanon and
                  potential res judicata/collateral
                  estoppel effect of split claims (No
                  Charge)
10/08/2018 KEA    10 - Litigation                         0.30   $ 570.00/hr     $ 171.00
                  Telephone call with Chris Rivas re
                  coordination of efforts re litigation
10/08/2018 KEA    10 - Litigation                         0.30   $ 570.00/hr     $ 171.00
                  Analysis re need to amend
                  complaint and avoiding duplication
10/25/2018 SOK    10 - Litigation                         0.70   $ 470.00/hr     $ 329.00
                  Conference call with Grobstein
                  Teeple, D Wood, and Force10
                  Partners re: amending 2017 tax
                  returns and strategy
10/26/2018 KEA    10 - Litigation                         0.30   $ 570.00/hr     $ 171.00
                  Review spreadsheets re insider
                  distributions to determine what
                  causes of action to allege and how
                  far back to go
10/30/2018 KEA    10 - Litigation                         0.40   $ 570.00/hr     $ 228.00
                  Analysis of issues involved in
                  avoidance action
10/31/2018 SOK    10 - Litigation                         0.20   $ 470.00/hr       $ 94.00
                  Comm with C Kurtz and A Meislik
                  re: insolvency of debtors as to what
                  date




                                              Page 40


                                                                           EXHIBIT "1," PAGE 61
 Case 8:18-bk-10969-SC       Doc 393 Filed 04/10/19 Entered 04/10/19 10:32:15      Desc
                             Main Document     Page 63 of 86
   Marshack, Richard
11/05/2018 SOK    10 - Litigation                          0.20   $ 470.00/hr       $ 94.00
                  Communications with A Meislik re:
                  insolvency and financial figures
11/05/2018 KEA    10 - Litigation                          0.10   $ 570.00/hr       $ 57.00
                  Review and analysis of
                  correspondence from Adam
                  Meislik re valuation
11/30/2018 SOK    10 - Litigation                          0.20   $ 470.00/hr       $ 94.00
                  Comm to A Meislik re: 2017
                  financial analysis of debtor's
                  insolvency
12/14/2018 KEA    10 - Litigation                          1.40   $ 570.00/hr     $ 798.00
                  Review and revise first draft of first
                  amended complaint
12/17/2018 SOK    10 - Litigation                          0.90   $ 470.00/hr     $ 423.00
                  Revise first amended complaint
12/17/2018 KEA    10 - Litigation                          0.90   $ 570.00/hr     $ 513.00
                  Revise second draft of avoidance
                  action complaint
12/18/2018 SOK    10 - Litigation                          0.90     $ 0.00/hr    No Charge
                  Research re: MSJ/MSA
                  requirements (No Charge)
12/19/2018 SOK    10 - Litigation                          0.40   $ 470.00/hr     $ 188.00
                  Revise stipulation for leave to
                  amend adversary complaint re:
                  avoidance claims
12/19/2018 SOK    10 - Litigation                          0.10   $ 470.00/hr       $ 47.00
                  Draft email to R Walker re: request
                  to stipulate for leave to amend
                  adversary complaint re: avoidance
                  claims
12/19/2018 SOK    10 - Litigation                          0.10   $ 470.00/hr       $ 47.00
                  Review/analyze email from M
                  Houston re: changes to proposed
                  amended adversary complaint
12/19/2018 SOK    10 - Litigation                          0.10   $ 470.00/hr       $ 47.00
                  Review/analyze email from D
                  Wood re: proposed amended
                  adversary complaint
12/19/2018 SOK    10 - Litigation                          0.10   $ 470.00/hr       $ 47.00
                  Draft email to D Wood and M
                  Houston re: final changes to
                  proposed amended adversary
                  complaint and approval of same to
                  seek stipulation with Castanon's
                  attorney



                                              Page 41


                                                                            EXHIBIT "1," PAGE 62
  Case 8:18-bk-10969-SC       Doc 393 Filed 04/10/19 Entered 04/10/19 10:32:15   Desc
                              Main Document     Page 64 of 86
    Marshack, Richard
12/26/2018 SOK     10 - Litigation                       0.10   $ 470.00/hr       $ 47.00
                   Draft email to R Walker re: follow-
                   up on stipulation to amend
                   complaint
12/26/2018 SOK     10 - Litigation                       0.10   $ 470.00/hr       $ 47.00
                   Call to R Walker re: follow-up on
                   stipulation to amend complaint
01/02/2019 SOK     10 - Litigation                       0.20   $ 470.00/hr       $ 94.00
                   Comm with R Walker re: stipulation
                   for leave to amend adversary
                   complaint and settlement
                   discussion
01/02/2019 SOK     10 - Litigation                       0.10   $ 470.00/hr       $ 47.00
                   Draft email to R Walker re: follow-
                   up on stipulation for leave to
                   amend adversary complaint
01/02/2019 SOK     10 - Litigation                       0.10   $ 470.00/hr       $ 47.00
                   Call R Walker re: stipulation for
                   leave to amend adversary
                   complaint
01/02/2019 SOK     10 - Litigation                       0.10   $ 470.00/hr       $ 47.00
                   Review/analyze email from R
                   Walker re: execution of stipulation
                   for leave to amend adversary
                   complaint
01/02/2019 SOK     10 - Litigation                       0.30   $ 470.00/hr      $ 141.00
                   Research re: property tax payment
                   for 2018
01/02/2019 SOK     10 - Litigation                       0.20   $ 470.00/hr       $ 94.00
                   Finalize stipulation for leave to
                   amend adversary complaint
01/03/2019 RSM 10 - Litigation                           0.20   $ 560.00/hr      $ 112.00
               Review and analysis of issues
               regarding potential terms of lawsuit
               against Castagnon
01/03/2019 SOK     10 - Litigation                       0.30     $ 0.00/hr    No Charge
                   Research re: State Bar status with
                   R Walker and disciplinary record
                   (no charge)
01/03/2019 SOK     10 - Litigation                       0.10   $ 470.00/hr       $ 47.00
                   Draft email to R Walker re: BPO of
                   property
01/03/2019 SOK     10 - Litigation                       0.30   $ 470.00/hr      $ 141.00
                   Strategize re: motion for summary
                   judgment and disposing of claims




                                               Page 42


                                                                          EXHIBIT "1," PAGE 63
  Case 8:18-bk-10969-SC      Doc 393 Filed 04/10/19 Entered 04/10/19 10:32:15    Desc
                             Main Document     Page 65 of 86
    Marshack, Richard
01/03/2019 SOK     10 - Litigation                       0.10   $ 470.00/hr       $ 47.00
                   Review/analyze executed Order re:
                   Stipulation for Substitution of
                   Trustee and Leave to File
                   Amended Complaint
01/03/2019 SOK     10 - Litigation                       0.10   $ 470.00/hr       $ 47.00
                   Review/analyze Summons and
                   Status Conference Scheduled
01/03/2019 SOK     10 - Litigation                       0.10   $ 470.00/hr       $ 47.00
                   Review/analyze email from D
                   Wood re: Summons served on
                   Trustee, Richard A. Marshack
01/03/2019 SOK     10 - Litigation                       0.30   $ 470.00/hr     $ 141.00
                   Research re: court deadlines
                   based on Court’s recent
                   Scheduling Order
01/14/2019 SOK     10 - Litigation                       0.10   $ 470.00/hr       $ 47.00
                   Review/analyze email from A
                   Meislik re: insolvency and value of
                   corporation as ongoing business
01/14/2019 SOK     10 - Litigation                       0.10   $ 470.00/hr       $ 47.00
                   Review/analyze email from C Kurtz
                   re: verifying source of data for
                   insolvency of debtors
01/14/2019 SOK     10 - Litigation                       0.10   $ 470.00/hr       $ 47.00
                   Review/analyze email from C Kurtz
                   re: CFO for debtors and books and
                   records
02/14/2019 TWE 10 - Litigation                           4.40     $ 0.00/hr    No Charge
               Draft motion for partial summary
               adjudication (No Charge)
02/15/2019 TWE 10 - Litigation                           5.20     $ 0.00/hr    No Charge
               Draft motion for partial summary
               adjudication (No Charge)
02/19/2019 TWE 10 - Litigation                           7.20     $ 0.00/hr    No Charge
               Draft motion for partial summary
               adjudication(No Charge)
02/21/2019 SOK     10 - Litigation                       0.40   $ 470.00/hr     $ 188.00
                   Conference call with C Kurtz re:
                   underlying financial source
                   documents for debtors and
                   summaries
03/04/2019 SOK     10 - Litigation                       0.20   $ 470.00/hr       $ 94.00
                   Strategize re: Rule 26(f)
                   conference and revisingdeadlines




                                              Page 43


                                                                          EXHIBIT "1," PAGE 64
 Case 8:18-bk-10969-SC        Doc 393 Filed 04/10/19 Entered 04/10/19 10:32:15      Desc
                              Main Document     Page 66 of 86
    Marshack, Richard
03/15/2019 RSM 10 - Litigation                             0.10    $ 560.00/hr       $ 56.00
               Review and analysis of
               correspondence from D. Wood
               regarding the status of the
               defendants' response to the
               complaint and preparation of
               response thereto
03/20/2019 SOK     10 - Litigation                         0.40      $ 0.00/hr    No Charge
                   Review/analyze adversary
                   complaint by Trustee filed against
                   Yellowstone Capital West, LLC
                   (No Charge)
03/21/2019 SOK     10 - Litigation                         0.10    $ 470.00/hr       $ 47.00
                   Review/analyze email from D
                   Wood re: approval to file request
                   for entry of default to be entered
                   against M Castanon
03/25/2019   JH    10 - Litigation                         0.80    $ 265.00/hr     $ 212.00
                   Preparation of request for entry of
                   default and declaration re same re
                   Maria Castanon
03/26/2019 SOK     10 - Litigation                         0.40    $ 470.00/hr     $ 188.00
                   Revise/finalize declaration of
                   Sharon Oh-Kubisch in support of
                   request for entry of default for
                   Maria Castanon
03/26/2019 SOK     10 - Litigation                         0.30    $ 470.00/hr     $ 141.00
                   Finalize request for entry of default
                   for Maria Castanon
03/27/2019   JH    10 - Litigation                         0.80    $ 265.00/hr     $ 212.00
                   Preparation of request for entry of
                   default of Michael Castanon and
                   declaration re same
03/27/2019 SOK     10 - Litigation                         0.40    $ 470.00/hr     $ 188.00
                   Revise/finalize declaration of
                   Sharon Oh-Kubisch in support of
                   request for entry of default for
                   Michael Castanon
03/27/2019 SOK     10 - Litigation                         0.30    $ 470.00/hr     $ 141.00
                   Finalize request for entry of default
                   for Michael Castanon
03/29/2019 SOK     10 - Litigation                         0.20    $ 470.00/hr       $ 94.00
                   Review/analyze Answer to First
                   Amended Complaint by Michael
                   Castanon
                   10 - Litigation Totals                  2.40 @ $ 265.00/hr      $ 636.00



                                               Page 44


                                                                             EXHIBIT "1," PAGE 65
 Case 8:18-bk-10969-SC      Doc 393 Filed 04/10/19 Entered 04/10/19 10:32:15     Desc
                            Main Document     Page 67 of 86
   Marshack, Richard
                                                       26.40 @ $ 470.00/hr    $ 12,408.00
                                                        0.90 @ $ 525.00/hr      $ 472.50
                                                        5.10 @ $ 570.00/hr     $ 2,907.00
                                                       21.20   @ $ 0.00/hr         $ 0.00
                                                        0.30 @ $ 560.00/hr      $ 168.00

                                                       56.30                  $ 16,591.50


08/27/2018 SOK    20 - Litigation re Las Brisas         0.40    $ 470.00/hr     $ 188.00
                  Property
                  Review/analyze preliminary title
                  report of Las Brisas, SJC property
08/28/2018 SOK    20 - Litigation re Las Brisas         0.20    $ 470.00/hr       $ 94.00
                  Property
                  Strategize re: obtaining
                  escrow/title documents on Las
                  Brisas refinance and/or sale
08/29/2018 SOK    20 - Litigation re Las Brisas         0.10    $ 470.00/hr       $ 47.00
                  Property
                  Comm with P Kraus re: Las Brisas
                  re-finance documents and property
                  transaction report
08/29/2018 SOK    20 - Litigation re Las Brisas         0.20    $ 470.00/hr       $ 94.00
                  Property
                  Review/analyze Las Brisas grant
                  deed and property transaction
                  report
08/29/2018 SOK    20 - Litigation re Las Brisas         0.30    $ 470.00/hr     $ 141.00
                  Property
                  Review/analyze Las Brisas
                  General Ledger and Hermosa
                  escrow statement in 2016
09/04/2018 SOK    20 - Litigation re Las Brisas         0.10    $ 470.00/hr       $ 47.00
                  Property
                  Review/analyze Monthly Operating
                  Report for LHG For the Month
                  Ending 8/31/18 by Trustee
01/02/2019 SOK    20 - Litigation re Las Brisas         0.10    $ 470.00/hr       $ 47.00
                  Property
                  Draft email to R Walker re:
                  property tax payment issue
01/02/2019 SOK    20 - Litigation re Las Brisas         0.40    $ 470.00/hr     $ 188.00
                  Property
                  Research re: lis pendens and
                  comparables to property



                                             Page 45


                                                                          EXHIBIT "1," PAGE 66
  Case 8:18-bk-10969-SC      Doc 393 Filed 04/10/19 Entered 04/10/19 10:32:15    Desc
                             Main Document     Page 68 of 86
    Marshack, Richard
01/02/2019 SOK     20 - Litigation re Las Brisas         0.40   $ 470.00/hr     $ 188.00
                   Property
                   Research re: lis pendens and
                   comparables to property
01/03/2019 TWE 20 - Litigation re Las Brisas             2.70   $ 295.00/hr     $ 796.50
               Property
               Draft motion for partial summary
               judgment on second cause of
               action
01/03/2019 RSM 20 - Litigation re Las Brisas             0.10   $ 560.00/hr       $ 56.00
               Property
               Preparation of correspondence to
               D. Wood regarding valuing the
               residence in order to determine the
               equity
01/03/2019 SOK     20 - Litigation re Las Brisas         1.10   $ 470.00/hr     $ 517.00
                   Property
                   Research and pull all liens
                   associated with subject property
01/03/2019 SOK     20 - Litigation re Las Brisas         0.30   $ 470.00/hr     $ 141.00
                   Property
                   Comm with Fidelity National Title
                   re: property lien status and tax
                   assessments
01/03/2019 SOK     20 - Litigation re Las Brisas         0.10   $ 470.00/hr       $ 47.00
                   Property
                   Comm with D Wood re: property
                   lien status and appraisal needed
01/03/2019 SOK     20 - Litigation re Las Brisas         0.10   $ 470.00/hr       $ 47.00
                   Property
                   Review/analyze email from
                   Jennifer and Clarence re: BPO of
                   subject property
01/03/2019 SOK     20 - Litigation re Las Brisas         0.20   $ 470.00/hr       $ 94.00
                   Property
                   Draft email to Jennifer and
                   Clarence re: recent comps of
                   subject property
01/03/2019 SOK     20 - Litigation re Las Brisas         0.10   $ 470.00/hr       $ 47.00
                   Property
                   Review/analyze email from R
                   Walker re: property tax status with
                   Castanon




                                              Page 46


                                                                          EXHIBIT "1," PAGE 67
  Case 8:18-bk-10969-SC      Doc 393 Filed 04/10/19 Entered 04/10/19 10:32:15    Desc
                             Main Document     Page 69 of 86
    Marshack, Richard
01/04/2019 TWE 20 - Litigation re Las Brisas             2.60   $ 295.00/hr     $ 767.00
               Property
               Draft motion for partial summary
               judgment on second cause of
               action
01/04/2019 SOK     20 - Litigation re Las Brisas         0.20   $ 470.00/hr       $ 94.00
                   Property
                   Comm with L Duhart re: Notice of
                   Default and notice of liens for
                   Michael Castanon
01/04/2019 SOK     20 - Litigation re Las Brisas         0.10   $ 470.00/hr       $ 47.00
                   Property
                   Review/analyze email from
                   Jennifer Toyoma re: BPO for
                   subject property
01/04/2019 SOK     20 - Litigation re Las Brisas         0.40   $ 470.00/hr     $ 188.00
                   Property
                   Strategize re: whether equity
                   should account for prior TDs during
                   refinance
01/07/2019 SOK     20 - Litigation re Las Brisas         0.10   $ 470.00/hr       $ 47.00
                   Property
                   Draft email to D Wood re:
                   settlement proposal on equity for
                   property based on BPO
01/07/2019 SOK     20 - Litigation re Las Brisas         0.20   $ 470.00/hr       $ 94.00
                   Property
                   Strategize re: equity for SJC
                   property based on BPO
01/07/2019 SOK     20 - Litigation re Las Brisas         0.60   $ 470.00/hr     $ 282.00
                   Property
                   Research re: insolvency
                   presumption requirements for
                   debtor
01/07/2019 RSM 20 - Litigation re Las Brisas             0.20   $ 560.00/hr     $ 112.00
               Property
               Preparation of terms for settlement
               offer to Castanon to resolve
               avoidance action related to the real
               property
01/08/2019 SOK     20 - Litigation re Las Brisas         0.10   $ 470.00/hr       $ 47.00
                   Property
                   Draft email to D Wood re:
                   settlement proposal on equity




                                             Page 47


                                                                          EXHIBIT "1," PAGE 68
  Case 8:18-bk-10969-SC      Doc 393 Filed 04/10/19 Entered 04/10/19 10:32:15     Desc
                             Main Document     Page 70 of 86
    Marshack, Richard
01/08/2019 SOK     20 - Litigation re Las Brisas          0.10   $ 470.00/hr       $ 47.00
                   Property
                   Review/analyze email from D
                   Wood re: response to settlement
                   proposal and Trustee’s need for
                   approval
01/09/2019 TWE 20 - Litigation re Las Brisas              5.70   $ 295.00/hr    $ 1,681.50
               Property
               Draft motion for partial summary
               judgment on second cause of
               action
01/10/2019 TWE 20 - Litigation re Las Brisas              6.00   $ 295.00/hr    $ 1,770.00
               Property
               Draft motion for partial summary
               judgment on second cause of
               action in first amended complaint
01/10/2019 SOK     20 - Litigation re Las Brisas          0.10   $ 470.00/hr       $ 47.00
                   Property
                   Draft email to A Meislik re:
                   insolvency back-up in preparation
                   for motion for summary judgment
01/10/2019 SOK     20 - Litigation re Las Brisas          0.20   $ 470.00/hr       $ 94.00
                   Property
                   Strategize re: evidentiary support
                   for claims in preparation for motion
                   for summary judgment
01/11/2019 TWE 20 - Litigation re Las Brisas              3.30   $ 295.00/hr     $ 973.50
               Property
               Draft motion for partial summary
               judgment on second cause of
               action in first amended complaint
01/14/2019 TWE 20 - Litigation re Las Brisas              7.00   $ 295.00/hr    $ 2,065.00
               Property
               Draft motion for partial summary
               judgment on second cause of
               action in first amended complaint
01/15/2019 TWE 20 - Litigation re Las Brisas              1.10   $ 295.00/hr     $ 324.50
               Property
               Draft motion for partial summary
               adjudication on second cause of
               action in first amended complaint
01/17/2019 TWE 20 - Litigation re Las Brisas              1.60   $ 295.00/hr     $ 472.00
               Property
               Draft motion for partial summary
               adjudication




                                              Page 48


                                                                           EXHIBIT "1," PAGE 69
  Case 8:18-bk-10969-SC      Doc 393 Filed 04/10/19 Entered 04/10/19 10:32:15    Desc
                             Main Document     Page 71 of 86
    Marshack, Richard
01/17/2019 SOK     20 - Litigation re Las Brisas         0.10   $ 470.00/hr       $ 47.00
                   Property
                   Draft email to D Wood re: follow-up
                   on settlement offer on fraudulent
                   conveyance claim based on equity
                   of the home
01/17/2019 SOK     20 - Litigation re Las Brisas         0.10   $ 470.00/hr       $ 47.00
                   Property
                   Review/analyze from D Wood re:
                   confirmation of authority to make
                   settlement offer for $415k for
                   fraudulent transfer claim
01/19/2019 TWE 20 - Litigation re Las Brisas             2.00   $ 295.00/hr     $ 590.00
               Property
               Draft motion for partial summary
               adjudication
01/21/2019 TWE 20 - Litigation re Las Brisas             3.80   $ 295.00/hr    $ 1,121.00
               Property
               Draft motion for partial summary
               adjudication
01/22/2019 TWE 20 - Litigation re Las Brisas             2.40   $ 295.00/hr     $ 708.00
               Property
               Draft motion for partial adjudication
01/22/2019 SOK     20 - Litigation re Las Brisas         0.10   $ 470.00/hr       $ 47.00
                   Property
                   Review/analyze email from D
                   Wood re: update request on
                   settling proposal to Castanon
01/22/2019 SOK     20 - Litigation re Las Brisas         0.10   $ 470.00/hr       $ 47.00
                   Property
                   Draft email to D Wood re: no
                   response from Castanon’s counsel
                   on settlement proposal but will
                   make follow up contact
01/22/2019 SOK     20 - Litigation re Las Brisas         0.10   $ 470.00/hr       $ 47.00
                   Property
                   Comm to Castanon’s counsel re:
                   follow up on settlement proposal
01/23/2019 SOK     20 - Litigation re Las Brisas         0.10   $ 470.00/hr       $ 47.00
                   Property
                   Draft email to R Walker re: follow-
                   up again on settlement proposal
                   and response
01/23/2019 SOK     20 - Litigation re Las Brisas         0.10   $ 470.00/hr       $ 47.00
                   Property
                   Strategize re: insolvency issue for
                   summary judgment



                                              Page 49


                                                                          EXHIBIT "1," PAGE 70
  Case 8:18-bk-10969-SC      Doc 393 Filed 04/10/19 Entered 04/10/19 10:32:15   Desc
                             Main Document     Page 72 of 86
    Marshack, Richard
01/23/2019 TWE 20 - Litigation re Las Brisas            4.90   $ 295.00/hr    $ 1,445.50
               Property
               Draft motion for partial summary
               adjudication on first amended
               complaint
01/24/2019 TWE 20 - Litigation re Las Brisas            0.90   $ 295.00/hr      $ 265.50
               Property
               Draft motion for partial summary
               adjudication
01/25/2019 TWE 20 - Litigation re Las Brisas            0.40   $ 295.00/hr      $ 118.00
               Property
               Draft motion for partial summary
               adjudication
01/25/2019 TWE 20 - Litigation re Las Brisas            0.30   $ 295.00/hr       $ 88.50
               Property
               Confer with Adam Meislik re: his
               opinion on Luminance Health
               Group's insolvency
01/25/2019 SOK     20 - Litigation re Las Brisas        0.30   $ 470.00/hr      $ 141.00
                   Property
                   Conf call with A Meislik and T
                   Evanston re: insolvency and
                   formulation of opinions in
                   preparation for summary judgment
                   motion
01/25/2019 SOK     20 - Litigation re Las Brisas        0.10   $ 470.00/hr       $ 47.00
                   Property
                   Review/analyze email from R
                   Walker re: request for one week to
                   respond to settlement offer re:
                   home
01/25/2019 SOK     20 - Litigation re Las Brisas        0.20   $ 470.00/hr       $ 94.00
                   Property
                   Comm with R Walker re:
                   Castanon’s next steps to seek
                   funding source for settlement
                   payment
01/25/2019 SOK     20 - Litigation re Las Brisas        0.10   $ 470.00/hr       $ 47.00
                   Property
                   Draft email to D Wood re: R
                   Walker’s response to one week
                   extension
01/30/2019 TWE 20 - Litigation re Las Brisas            0.40   $ 295.00/hr      $ 118.00
               Property
               Draft motion for partial adjudication
               on first amended complaint




                                            Page 50


                                                                         EXHIBIT "1," PAGE 71
 Case 8:18-bk-10969-SC      Doc 393 Filed 04/10/19 Entered 04/10/19 10:32:15    Desc
                            Main Document     Page 73 of 86
   Marshack, Richard
02/05/2019 SOK    20 - Litigation re Las Brisas         0.10   $ 470.00/hr       $ 47.00
                  Property
                  Draft email to R Walker re: follow-
                  up on settlement offer on equity of
                  home
02/06/2019 SOK    20 - Litigation re Las Brisas         0.10   $ 470.00/hr       $ 47.00
                  Property
                  Review/analyze email from R
                  Walker re: counter-offer for equity
                  of home
02/06/2019 SOK    20 - Litigation re Las Brisas         0.10   $ 470.00/hr       $ 47.00
                  Property
                  Draft email to D Wood re: counter-
                  offer from Castanon and next steps
02/06/2019 SOK    20 - Litigation re Las Brisas         0.10   $ 470.00/hr       $ 47.00
                  Property
                  Review/analyze email from D
                  Wood re: response to counter-offer
                  from Castanon
02/06/2019 SOK    20 - Litigation re Las Brisas         0.10   $ 470.00/hr       $ 47.00
                  Property
                  Draft email to R Walker re: need
                  for appraisal to confirm equity of
                  home and to prepare with prior
                  BPO
02/14/2019 SOK    20 - Litigation re Las Brisas         0.10   $ 470.00/hr       $ 47.00
                  Property
                  Strategize re: motion for summary
                  judgment on insolvency
02/14/2019 SOK    20 - Litigation re Las Brisas         0.10   $ 470.00/hr       $ 47.00
                  Property
                  Finalize request for alias summons
02/15/2019 SOK    20 - Litigation re Las Brisas         0.70   $ 470.00/hr     $ 329.00
                  Property
                  Strategize re: proof of insolvency
                  and lack of equivalent value for
                  transfer of property
02/15/2019 SOK    20 - Litigation re Las Brisas         0.10   $ 470.00/hr       $ 47.00
                  Property
                  Review/analyze email from A
                  Meislik re: corporate documents to
                  show lack of corporate formality




                                             Page 51


                                                                         EXHIBIT "1," PAGE 72
  Case 8:18-bk-10969-SC       Doc 393 Filed 04/10/19 Entered 04/10/19 10:32:15    Desc
                              Main Document     Page 74 of 86
    Marshack, Richard
02/15/2019 RSM 20 - Litigation re Las Brisas              0.40   $ 560.00/hr     $ 224.00
               Property
               Preparation of motion for summary
               judgment and determine evidence
               necessary to prove fraudulent
               transfer elements
02/19/2019 SOK      20 - Litigation re Las Brisas         0.30   $ 470.00/hr     $ 141.00
                    Property
                    Review/analyze emails from Chad
                    Kurtz and Adam Meislik re:
                    corporate financials and insolvency
02/20/2019 TWE 20 - Litigation re Las Brisas              4.90     $ 0.00/hr    No Charge
               Property
               Draft motion for partial summary
               adjudication (No Charge)
02/21/2019 TWE 20 - Litigation re Las Brisas              0.30   $ 295.00/hr       $ 88.50
               Property
               Confer with Chad Kurtz of Force
               10 re: issues relating to transfer of
               Las Brisas Property to M.
               Castanon
02/25/2019 TWE 20 - Litigation re Las Brisas              5.90     $ 0.00/hr    No Charge
               Property
               Draft motion for partial summary
               adjudication(No Charge)
02/26/2019 TWE 20 - Litigation re Las Brisas              6.40     $ 0.00/hr    No Charge
               Property
               Draft motion for partial summary
               adjudication (No Charge)
02/27/2019 TWE 20 - Litigation re Las Brisas              1.70     $ 0.00/hr    No Charge
               Property
               Draft motion for partial summary
               adjudication(No Charge)
02/28/2019 TWE 20 - Litigation re Las Brisas              0.20   $ 295.00/hr       $ 59.00
               Property
               Correspond with Erik Nathan and
               Chad Kurtz re: certain documents
               for motion for partial summary
               adjudication
03/01/2019 TWE 20 - Litigation re Las Brisas              3.00     $ 0.00/hr    No Charge
               Property
               Draft motion for partial summary
               adjudication(No Charge)
03/02/2019 SOK      20 - Litigation re Las Brisas         0.10   $ 470.00/hr       $ 47.00
                    Property
                    Comm with D Wood re: MSJ
                    update and settlement discussions



                                              Page 52


                                                                           EXHIBIT "1," PAGE 73
  Case 8:18-bk-10969-SC      Doc 393 Filed 04/10/19 Entered 04/10/19 10:32:15     Desc
                             Main Document     Page 75 of 86
    Marshack, Richard
03/02/2019 SOK     20 - Litigation re Las Brisas          0.10   $ 470.00/hr       $ 47.00
                   Property
                   Strategize re: further documents
                   needed for MSJ
03/04/2019 TWE 20 - Litigation re Las Brisas              2.80     $ 0.00/hr    No Charge
               Property
               Draft motion for partial summary
               adjudication(No Charge)
03/05/2019 TWE 20 - Litigation re Las Brisas              0.10   $ 295.00/hr       $ 29.50
               Property
               Confer with Erik Nathan of Force
               10 Partners re: documents for
               motion for partial summary
               adjudication
03/06/2019 SOK     20 - Litigation re Las Brisas          1.70   $ 470.00/hr     $ 799.00
                   Property
                   Revise motion for partial summary
                   judgment
03/11/2019 SOK     20 - Litigation re Las Brisas          2.70   $ 470.00/hr    $ 1,269.00
                   Property
                   Continue revising motion for partial
                   summary judgment
03/12/2019 TWE 20 - Litigation re Las Brisas              0.60   $ 295.00/hr     $ 177.00
               Property
               Edit and review motion for partial
               summary adjudication
03/12/2019 TWE 20 - Litigation re Las Brisas              0.20   $ 295.00/hr       $ 59.00
               Property
               Review and analysis of issues re:
               section 550(a) and value of Las
               Brisas Property at issue in motion
               for partial summary adjudication
03/12/2019 SOK     20 - Litigation re Las Brisas          0.10   $ 470.00/hr       $ 47.00
                   Property
                   Draft email to Pam Kraus re:
                   escrow documents and LHG By-
                   Laws
03/12/2019 SOK     20 - Litigation re Las Brisas          0.50   $ 470.00/hr     $ 235.00
                   Property
                   Review/analyze LHG By-Laws and
                   purchase price for Las Brisas
                   property
03/19/2019 TWE 20 - Litigation re Las Brisas              2.60     $ 0.00/hr    No Charge
               Property
               Draft motion for partial summary
               adjudication (No Charge)




                                              Page 53


                                                                           EXHIBIT "1," PAGE 74
  Case 8:18-bk-10969-SC      Doc 393 Filed 04/10/19 Entered 04/10/19 10:32:15       Desc
                             Main Document     Page 76 of 86
    Marshack, Richard
03/20/2019 TWE 20 - Litigation re Las Brisas               6.00      $ 0.00/hr    No Charge
               Property
               Draft and review motion for partial
               summary adjudication(No Charge)
03/20/2019 SOK     20 - Litigation re Las Brisas           0.30    $ 470.00/hr     $ 141.00
                   Property
                   Strategize re: obtaining fully
                   executed closing statement from
                   escrow company on purchase of
                   Las Brisas property
03/20/2019 SOK     20 - Litigation re Las Brisas           0.30    $ 470.00/hr     $ 141.00
                   Property
                   Strategize re: additional
                   documents received on mortgage
                   and self-dealing payments and
                   utilization in MSJ
03/21/2019 TWE 20 - Litigation re Las Brisas               0.60    $ 295.00/hr     $ 177.00
               Property
               Correspond with Hermosa Escrow
               office re: escrow closing
               documents for Las Brisas Property
03/21/2019 SOK     20 - Litigation re Las Brisas           0.20    $ 470.00/hr       $ 94.00
                   Property
                   Draft email to D Wood re: escrow
                   document and file and timing of
                   MSJ, and request for entry of
                   default to be entered against M
                   Castanon
03/22/2019 TWE 20 - Litigation re Las Brisas               0.20    $ 295.00/hr       $ 59.00
               Property
               Correspond with Hermosa Escrow
               regarding escrow closing
               documents for Las Brisas Property
                   20 - Litigation re Las Brisas          15.40 @ $ 470.00/hr     $ 7,238.00
                   Property Totals
                                                          47.30 @ $ 295.00/hr    $ 13,953.50
                                                           0.70 @ $ 560.00/hr      $ 392.00
                                                          33.30   @ $ 0.00/hr         $ 0.00

                                                          96.70                  $ 21,583.50


08/27/2018 SOK     21 - LRC Insider Transfer Litigation    0.20    $ 470.00/hr       $ 94.00
                   Comm with A Meislik of Force 10
                   Partners re: LRC schedules and
                   financials




                                             Page 54


                                                                             EXHIBIT "1," PAGE 75
  Case 8:18-bk-10969-SC      Doc 393 Filed 04/10/19 Entered 04/10/19 10:32:15     Desc
                             Main Document     Page 77 of 86
    Marshack, Richard
09/07/2018 SOK     21 - LRC Insider Transfer Litigation   0.10   $ 470.00/hr       $ 47.00
                   Draft email to Adam Wood re:
                   follow up on equity distributions
                   made and back up
09/07/2018 SOK     21 - LRC Insider Transfer Litigation   0.10   $ 470.00/hr       $ 47.00
                   Review/analyze email from Adam
                   Wood re: equity distributions made
                   and back up and final numbers to
                   be provided on 9/10
09/14/2018 SOK     21 - LRC Insider Transfer Litigation   0.20   $ 470.00/hr       $ 94.00
                   Review/analyze analysis from
                   Force10 re: itemization of the
                   equity distribution payments to
                   various LLC members from 2017
09/17/2018 SOK     21 - LRC Insider Transfer Litigation   0.20   $ 470.00/hr       $ 94.00
                   Review/analyze accounting on
                   equity distributions made to
                   Luminance Recovery Center LLC
10/25/2018 SOK     21 - LRC Insider Transfer Litigation   0.20   $ 470.00/hr       $ 94.00
                   Review/analyze email from C Kurtz
                   re: 2017 tax returns and how to
                   frame expenditures as tax
                   deductions or income
10/26/2018 SOK     21 - LRC Insider Transfer Litigation   0.40   $ 470.00/hr     $ 188.00
                   Call with C Kurtz re: equity
                   distributions to LRC members and
                   insolvency of debtor
10/26/2018 SOK     21 - LRC Insider Transfer Litigation   0.30   $ 470.00/hr     $ 141.00
                   Review/analyze summary of equity
                   distributions and payouts to LRC
                   members from 2016 to the present
10/26/2018 SOK     21 - LRC Insider Transfer Litigation   1.70   $ 470.00/hr     $ 799.00
                   Continue drafting adversary
                   amended complaint to include
                   individuals who received equity
                   distributions
11/20/2018 SOK     21 - LRC Insider Transfer Litigation   0.90   $ 470.00/hr     $ 423.00
                   Finalize First Amended Complaint
                   to include equity distributions
12/17/2018 TWE 21 - LRC Insider Transfer Litigation       1.30   $ 295.00/hr     $ 383.50
               Review and analysis of docket,
               summary list of transfers, petition,
               and statement of financial affairs
               with respect to first amended
               complaint against insiders




                                             Page 55


                                                                           EXHIBIT "1," PAGE 76
  Case 8:18-bk-10969-SC        Doc 393 Filed 04/10/19 Entered 04/10/19 10:32:15              Desc
                               Main Document     Page 78 of 86
    Marshack, Richard
12/17/2018 SOK      21 - LRC Insider Transfer Litigation        0.20       $ 470.00/hr        $ 94.00
                    Comm with A Meislik and C Kurtz
                    re: dividend distributions and
                    Schedule K-1s
03/12/2019 SOK      21 - LRC Insider Transfer Litigation        0.20       $ 470.00/hr        $ 94.00
                    Comm with E Borges re:
                    representation of individual
                    defendants in adversary matter
03/12/2019 SOK      21 - LRC Insider Transfer Litigation        0.10       $ 470.00/hr        $ 47.00
                    Review/analyze email from E
                    Borges re: confirmation of
                    extension to respond to First
                    Amended Complaint for individual
                    defendants
03/12/2019 SOK      21 - LRC Insider Transfer Litigation        0.10       $ 470.00/hr        $ 47.00
                    Draft email to D Wood re: E
                    Borges’ representation of
                    individual defendants
                    21 - LRC Insider Transfer                   4.90 @ $ 470.00/hr         $ 2,303.00
                    Litigation Totals
                                                                1.30 @ $ 295.00/hr           $ 383.50

                                                                6.20                       $ 2,686.50


Total Professional Services                                   308.10                     $ 122,623.00

Costs And Disbursements

Date                                       Description                                       Amount
06/08/2018   Attorney Service: Motion to Authorize Ch 7 Trustee, Application-                 $ 37.20
             Courtesy Service
06/11/2018   Attorney Service: Notice of Hearing on Motion to Authorize Chapter 7             $ 29.95
             Trustee (courtesy delivery to Judge)
06/12/2018   Attorney Service: Declaration and Notice - Courtesy Service                      $ 71.85
08/30/2018   Attorney Service: Delivery of audio recording                                     $ 7.25
01/16/2019   Attorney Service- Notice to Creditors of Luminance (LHG)                       $ 951.16
01/30/2019   Attorney Service: courtesy delivery of Declaration of K. Andrassy re             $ 29.95
             Publication of Notice (LHG)
02/04/2019   Attorney Service: courtesy delivery of Notice of Filing Executed                 $ 29.95
             Settlement Agreement (LHG)
             Attorney Service Totals                                                       $ 1,157.31
05/11/2018 Copies: Service of Application to Employ SWE and Notice                            $ 30.20
05/30/2018 Copies: Service of Declaration re SWE Employment Application                        $ 7.40



                                               Page 56


                                                                                     EXHIBIT "1," PAGE 77
  Case 8:18-bk-10969-SC        Doc 393 Filed 04/10/19 Entered 04/10/19 10:32:15               Desc
                               Main Document     Page 79 of 86
    Marshack, Richard
06/08/2018 Copies: Motion And Application Shortening Time To Authorize Chapter               $ 204.40
           7 Trustee To Enter Into Stipulation With V&G Associates COV, Inc. And
           Luminance Yuba, LLC, Regarding Note Secured By Real Property In
           Yuba City, California Owned By Luminance Yuba, LLC (LHG)
06/11/2018   Copies: Entered Order Granting OST and Notice of Hearing on Motion                $ 77.60
             To Authorize Chapter 7 Trustee To Enter Into Stipulation With V&G
             Associates COV, Inc. And Luminance Yuba, LLC, Regarding Note
             Secured By Real Property In Yuba City, California Owned By Luminance
             Yuba, LLC (together with 6 additional copies of the Motion) (LHG)
06/12/2018 Copies: Declarations of K. Andrassy and H. Davis re Telephonic and                   $ 3.60
           Email Notice Of Hearing On Motion To Authorize Chapter 7 Trustee To
           Enter Into Stipulation With V&G Associates COV, Inc. And Luminance
           Yuba, LLC, Regarding Note Secured By Real Property In Yuba City,
           California Owned By Luminance Yuba, LLC, Pursuant To 11 U.S.C. §
           363(b) And Federal Rule Of Bankruptcy Procedure 9019 With Proof Of
           Service (LHG)
06/14/2018   Copies: Notice of Lodgment of Order re: Motion To Authorize Chapter 7              $ 2.00
             Trustee To Enter Into Stipulation With V&G Associates COV, Inc.
             (Judge's Copy) (LHG)
08/23/2018   Copies: Substitution of Attorney                                                   $ 0.60
08/29/2018 Copies: Joint Status Report                                                          $ 1.20
01/02/2019   Copies: Service of Stipulation re Substitution of Chapter 7 Trustee and            $ 5.60
             Notice of Lodgment
01/16/2019 Copies: Notice of Hearing re Sale Motion (LHG)                                    $ 425.00
01/16/2019 Copies: Settlement Motion (LHG)                                                  $ 1,912.00
01/17/2019 Copies: Notice of Sale of Estate Property (LBR 6004-2) (LHG)                         $ 1.60
02/14/2019   Copies: Request for Summons                                                        $ 0.80
02/15/2019 Copies: Summons                                                                   $ 105.60
02/15/2019 Copies: Courtesy Copy Summons                                                        $ 8.80
03/04/2019 Copies: Declaration that No Party Requested Hearing (Judge's Copy)                  $ 21.20
03/27/2019 Copies: Service of Request for Default of Maria Castanon and Michael                $ 62.40
           Castanon
03/28/2019 Copies: Service of Request for Default of Michael Castanon                          $ 28.80
             Copies Totals                                                                  $ 2,898.80
08/29/2018 Court Fee: fee for audio recording of 6/13/18 court hearing (LHG)                   $ 31.00
             Filing Fee/Court Fee Totals                                                       $ 31.00
05/11/2018 Postage: Service of Application to Employ SWE and Notice                            $ 13.54
05/30/2018 Postage: Service of Declaration re SWE Employment Application                        $ 2.47




                                                Page 57


                                                                                       EXHIBIT "1," PAGE 78
  Case 8:18-bk-10969-SC        Doc 393 Filed 04/10/19 Entered 04/10/19 10:32:15                Desc
                               Main Document     Page 80 of 86
    Marshack, Richard
06/08/2018 Priority Express Mail: Motion And Application Shortening Time To                   $ 224.60
           Authorize Chapter 7 Trustee To Enter Into Stipulation With V&G
           Associates COV, Inc. And Luminance Yuba, LLC, Regarding Note
           Secured By Real Property In Yuba City, California Owned By Luminance
           Yuba, LLC (LHG)
06/08/2018   FedEx: Motion And Application Shortening Time To Authorize Chapter 7             $ 587.92
             Trustee To Enter Into Stipulation With V&G Associates COV, Inc. And
             Luminance Yuba, LLC, Regarding Note Secured By Real Property In
             Yuba City, California Owned By Luminance Yuba, LLC- including
             returned items (LHG)
06/11/2018   Priority Express Mail: Entered Order Granting OST and Notice of                  $ 222.30
             Hearing on Motion To Authorize Chapter 7 Trustee To Enter Into
             Stipulation With V&G Associates COV, Inc. And Luminance Yuba, LLC,
             Regarding Note Secured By Real Property In Yuba City, California
             Owned By Luminance Yuba, LLC (LHG)
06/11/2018   FedEx: Entered Order Granting OST and Notice of Hearing on Motion                $ 635.00
             To Authorize Chapter 7 Trustee To Enter Into Stipulation With V&G
             Associates COV, Inc. And Luminance Yuba, LLC, Regarding Note
             Secured By Real Property In Yuba City, California Owned By Luminance
             Yuba, LLC (LHG)
06/12/2018 FedEx: Copies: Declarations of K. Andrassy and H. Davis re Telephonic                $ 23.90
           and Email Notice Of Hearing On Motion To Authorize Chapter 7 Trustee
           To Enter Into Stipulation With V&G Associates COV, Inc. And
           Luminance Yuba, LLC, Regarding Note Secured By Real Property In
           Yuba City, California Owned By Luminance Yuba, LLC, Pursuant To 11
           U.S.C. § 363(b) And Federal Rule Of Bankruptcy Procedure 9019 With
           Proof Of Service (Judge's Copy) (LHG)
06/14/2018 Postage: Notice of Lodgment of Order re: Motion To Authorize Chapter                  $ 0.68
           7 Trustee To Enter Into Stipulation With V&G Associates COV, Inc.
           (Judge's Copy) (LHG)
08/23/2018   Copies: Substitution of Attorney                                                    $ 0.68
08/29/2018 Postage: Joint status report                                                          $ 0.68
01/02/2019   Postage: Service of Stipulation re Substitution of Chapter 7 Trustee and            $ 1.68
             Notice of Lodgment
01/16/2019   Postage: Settlement Motion (LHG)                                                 $ 383.60
01/16/2019 Postage: Notice of Hearing re Sale Motion (LHG)                                    $ 199.75
01/16/2019 Postage: Motion & Notice of Hearing re Sale Courtesy copy to Judge                    $ 7.90
           (LHG)
01/17/2019 Postage: Notice of Sale of Estate Property (LBR 6004-2) (LHG)                         $ 0.68
02/14/2019   Postage: Request for Summons                                                        $ 0.50
02/15/2019 Postage: Advanced Summons and Complaint                                              $ 26.40
02/15/2019 Postage: Courtesy Copy Summons                                                        $ 2.20
02/15/2019 Postage: Courtesy Copy Summons                                                        $ 2.20
03/08/2019   FedEx: Trustee's Bill of Sale to J. Grushkin (LHG)                                  $ 8.10


                                                Page 58


                                                                                        EXHIBIT "1," PAGE 79
  Case 8:18-bk-10969-SC        Doc 393 Filed 04/10/19 Entered 04/10/19 10:32:15           Desc
                               Main Document     Page 81 of 86
    Marshack, Richard
03/27/2019 Postage: Service of Request for Default of Maria Castanon and Michael           $ 13.20
           Castanon
03/28/2019 Postage: Service of Request for Default of Michael Castanon                      $ 6.60
             Mailing/Postage Totals                                                     $ 2,364.58
01/17/2019 Advertising: Article/Notification/Posting                                    $ 2,316.00
             Miscellaneous Totals                                                       $ 2,316.00
05/04/2018   Pacer Online Research                                                         $ 11.50
05/11/2018   Pacer Online Research                                                          $ 6.40
05/30/2018   Pacer Online Research                                                          $ 2.50
06/07/2018   Pacer Online Research                                                         $ 12.70
06/11/2018   Pacer Online Research                                                         $ 12.70
06/13/2018   Pacer Online Research                                                          $ 3.20
07/11/2018   Pacer Online Research                                                          $ 2.90
07/20/2018   Pacer Online Research                                                         $ 23.10
08/06/2018   Pacer Online Research                                                          $ 1.00
08/17/2018   Pacer Online Research                                                          $ 1.90
08/21/2018   Pacer Online Research                                                          $ 3.50
08/23/2018   Pacer Online Research                                                          $ 5.40
08/23/2018   Pacer Online Research                                                          $ 2.60
08/28/2018   Pacer Online Research                                                          $ 0.10
08/28/2018   Pacer Online Research                                                          $ 6.30
08/31/2018   Pacer Online Research                                                          $ 1.00
09/17/2018   Pacer Online Research                                                          $ 2.30
09/18/2018   Pacer Online Research                                                          $ 0.20
09/18/2018   Pacer Online Research                                                          $ 0.90
09/20/2018   Pacer Online Research                                                          $ 0.50
10/04/2018   Pacer Online Research                                                          $ 5.30
12/03/2018   Pacer Online Research                                                          $ 5.10
12/13/2018   Pacer Online Research                                                         $ 14.40
12/17/2018   Pacer Online Research                                                          $ 9.00
12/18/2018   Pacer Online Research                                                          $ 6.10
01/09/2019   Pacer Online Research                                                          $ 2.80
01/16/2019   Pacer Online Research                                                          $ 6.00
01/21/2019   Pacer Online Research                                                          $ 3.20
01/23/2019   Pacer Online Research                                                          $ 7.80
02/08/2019   Pacer Online Research                                                          $ 9.00


                                              Page 59


                                                                                   EXHIBIT "1," PAGE 80
 Case 8:18-bk-10969-SC       Doc 393 Filed 04/10/19 Entered 04/10/19 10:32:15   Desc
                             Main Document     Page 82 of 86
    Marshack, Richard
02/11/2019   Pacer Online Research                                                $ 9.70
02/11/2019   Pacer Online Research                                                $ 0.10
02/14/2019   Pacer Online Research                                                $ 1.10
02/15/2019   Pacer Online Research                                                $ 8.40
03/01/2019   Pacer Online Research                                                $ 0.30
03/21/2019   Pacer Online Research                                                $ 0.90
03/21/2019   Pacer Online Research                                                $ 0.90
03/22/2019   Pacer Online Research                                                $ 3.20
03/22/2019   Pacer Online Research                                                $ 9.70
03/25/2019   Pacer Online Research                                                $ 3.40
03/26/2019   Pacer Online Research                                                $ 0.90
03/27/2019   Pacer Online Research                                                $ 4.60
03/28/2019   Pacer Online Research                                                $ 2.00
             Pacer Fee Totals                                                   $ 214.60
05/10/2018   West Law Online Research (LHG)                                      $ 51.48
05/22/2018   West Law Online Research (LHG)                                     $ 108.38
06/04/2018   West Law: West Law Online Research (LHG)                            $ 65.84
06/05/2018   West Law: West Law Online Research (LHG)                            $ 64.07
06/19/2018   West Law: West Law Online Research (LHG)                            $ 68.27
07/11/2018   West Law Online Research (LHG)                                      $ 83.61
07/26/2018   West Law Online Research (LHG)                                      $ 10.84
09/21/2018   West Law Online Research (LHG)                                      $ 64.46
10/05/2018   West Law Online Research                                            $ 37.72
10/23/2018   West Law Online Research (LHG)                                     $ 101.44
10/24/2018   West Law Online Research                                           $ 145.18
12/03/2018   West Law Online Research (LHG)                                      $ 30.97
12/10/2018   West Law Online Research (LHG)                                     $ 254.82
12/14/2018   West Law Online Research                                             $ 7.74
12/21/2018   West Law Online Research                                            $ 15.49
12/28/2018   West Law Online Research                                            $ 72.45
01/04/2019   West Law Online Research                                            $ 38.41
01/09/2019   West Law Online Research                                            $ 41.25
01/10/2019   West Law Online Research                                            $ 18.64
01/14/2019   West Law Online Research                                            $ 90.34
01/15/2019   West Law Online Research                                            $ 11.93
01/19/2019   West Law Online Research                                            $ 33.30


                                          Page 60


                                                                        EXHIBIT "1," PAGE 81
  Case 8:18-bk-10969-SC     Doc 393 Filed 04/10/19 Entered 04/10/19 10:32:15   Desc
                            Main Document     Page 83 of 86
    Marshack, Richard
01/23/2019   West Law Online Research                                             $ 3.98
02/19/2019   West Law Online Research                                           $ 68.10
02/20/2019   West Law Online Research                                           $ 22.96
03/04/2019   West Law Online Research                                           $ 17.59
03/12/2019   West Law Online Research                                           $ 31.90
03/20/2019   West Law Online Research                                          $ 107.29
             West Law Totals                                                $ 1,668.45

             Total Costs and Disbursements                                $ 10,650.74

Total Current Charges                                                    $ 133,273.74

Summary Of Account

Balance Forward                                                          $ 0.00
Total Current Charges                                                    $ 133,273.74
Less Payments And Credits                                                $ 0.00
             Balance Due                                                 $ 133,273.74




                                         Page 61


                                                                       EXHIBIT "1," PAGE 82
   Case 8:18-bk-10969-SC       Doc 393 Filed 04/10/19 Entered 04/10/19 10:32:15   Desc
                               Main Document     Page 84 of 86
     Marshack, Richard
User Hours Summary

Billing Period: 05/01/2018 - 03/31/2019


User Hour Totals
User Initials    User                         Hours Billed   Rate/Hour     Amount Billed
KEA              Kyra E Andrassy                   110.40      $570.00       $62,928.00
KEA              Kyra E Andrassy                    35.20      $585.00       $20,592.00
KEA              Kyra E Andrassy                     2.70        $0.00            $0.00
PES              Philip E Strok                      0.30        $0.00            $0.00
RM               Robert S Marticello                 1.10      $560.00         $616.00
RM               Robert S Marticello                 0.90      $525.00         $472.50
RM               Robert S Marticello                 0.50        $0.00            $0.00
JH               Janet Hogan                         6.10      $265.00        $1,616.50
SOK              Sharon Oh-Kubisch                  46.70      $470.00       $21,949.00
SOK              Sharon Oh-Kubisch                   3.20        $0.00            $0.00
HD               Heather Davis                       0.80      $140.00         $112.00
HD               Heather Davis                       1.50        $0.00            $0.00
TWE              Timothy W Evanston                 50.10        $0.00            $0.00
TWE              Timothy W Evanston                 48.60      $295.00       $14,337.00

Totals                                              308.10                    $122,623.00




                                                                          EXHIBIT "1," PAGE 83
        Case 8:18-bk-10969-SC                     Doc 393 Filed 04/10/19 Entered 04/10/19 10:32:15                                      Desc
                                                  Main Document     Page 85 of 86



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
                              3200 Park Center Drive, Suite 250, Costa Mesa, CA 92626

A true and correct copy of the foregoing document entitled (specify): FIRST INTERIM APPLICATION FOR ALLOWANCE
AND PAYMENT OF FEES AND REIMBURSEMENT OF EXPENSES OF SMILEY WANG-EKVALL, LLP, SPECIAL
COUNSEL TO CHAPTER 7 TRUSTEE will be served or was served (a) on the judge in chambers in the form and manner
required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
4/10/19, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the following
persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:




                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) 4/10/19, I served the following persons and/or entities at the last known addresses in this bankruptcy case or
adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first class,
postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will be
completed no later than 24 hours after the document is filed.

The Hon. Scott C. Clarkson                          Luminance Recovery Center, LLC
United States Bankruptcy Court                      27131 Calle Arroyo, Ste 1703
411 West Fourth Street, Suite 5130                  San Juan Capistrano, CA 92675
Santa Ana, CA 92701-4593

                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) ___________ , I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.




                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 Date: 4/10/19               James Chung                                                          /s/ James Chung
 Date                           Printed Name                                                    Signature



            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
        Case 8:18-bk-10969-SC                     Doc 393 Filed 04/10/19 Entered 04/10/19 10:32:15                                      Desc
                                                  Main Document     Page 86 of 86


                                          ADDITIONAL SERVICE INFORMATION (if needed):

       Kyra E Andrassy kandrassy@swelawfirm.com,
        lgarrett@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com
       Ryan W Beall rbeall@lwgfllp.com, vrosales@wgllp.com;kadele@wgllp.com
       Evan C Borges eborges@ggtriallaw.com, cwinsten@ggtriallaw.com
       Christopher Brandlin chris@bbsklaw.com
       Luke P Daniels zlukedaniels@yahoo.com
       Caroline Djang caroline.djang@bbklaw.com,
        julie.urquhart@bbklaw.com;sansanee.wells@bbklaw.com;paul.nordlund@bbklaw.com
       Timothy W Evanston tevanston@swelawfirm.com,
        gcruz@swelawfirm.com;1garrett@swelawfirm.com;jchung@swelawfirm.com
       Thomas A Fasel thomas@fasellaw.com, taf@fasellaw.com
       Alan W Forsley alan.forsley@flpllp.com, awf@fkllawfirm.com,awf@fl-lawyers.net,addy.flores@flpllp.com
       Vincent V Frounjian vvf.law@gmail.com
       Jeffrey K Garfinkle jgarfinkle@buchalter.com, docket@buchalter.com;dcyrankowski@buchalter.com
       Beth Gaschen bgaschen@wgllp.com,
        kadele@wgllp.com;vrosales@wgllp.com;cbmeeker@gmail.com;cyoshonis@wgllp.com
       Jay S Geller jgeller@jaysgellerlaw.com
       Alastair M Gesmundo agesmundo@wcghlaw.com, jmartinez@wcghlaw.com
       Jeffrey I Golden jgolden@wgllp.com, kadele@wgllp.com;vrosales@lwgfllp.com;cbmeeker@gmail.com
       Matthew Grimshaw mgrimshaw@marshackhays.com, 8649808420@filings.docketbird.com
       Michael J Hauser michael.hauser@usdoj.gov
       D Edward Hays ehays@marshackhays.com, 8649808420@filings.docketbird.com
       Garrick A Hollander ghollander@wcghlaw.com,
        pj@wcghlaw.com;jmartinez@wcghlaw.com;Meir@virtualparalegalservices.com
       Marsha A Houston mhouston@reedsmith.com
       Sheryl K Ith sith@cookseylaw.com, sith@ecf.courtdrive.com
       Gerald P Kennedy gerald.kennedy@procopio.com,
        kristina.terlaga@procopio.com;calendaring@procopio.com;efile-bank@procopio.com
       John H Kim jkim@cookseylaw.com, jhkim@ecf.courtdrive.com
       David Brian Lally davidlallylaw@gmail.com
       Richard A Marshack (TR) pkraus@marshackhays.com, rmarshack@iq7technology.com
       Robert S Marticello Rmarticello@swelawfirm.com,
        gcruz@swelawfirm.com;1garrett@swelawfirm.com;jchung@swelawfirm.com
       Randall P Mroczynski randym@cookseylaw.com
       Sharon Oh-Kubisch sokubisch@swelawfirm.com,
        gcruz@swelawfirm.com;1garrett@swelawfirm.com;jchung@swelawfirm.com
       R Gibson Pagter gibson@ppilawyers.com, ecf@ppilawyers.com;pagterrr51779@notify.bestcase.com
       Valerie Bantner Peo vbantnerpeo@buchalter.com
       Christopher O Rivas crivas@reedsmith.com, chris-rivas-8658@ecf.pacerpro.com
       Rosa A Shirley rshirley@nelsonhardiman.com,
        ksherry@nelsonhardiman.com;lgill@nelsonhardiman.com;jwilson@nelsonhardiman.com;rrange@nelsonhardima
        n.com
       United States Trustee (SA) ustpregion16.sa.ecf@usdoj.gov
       David Wood dwood@marshackhays.com, 8649808420@filings.docketbird.com




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
